                      Exhibit 1
Redline of Proposed Amendments to Second Amended Plan
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                           (Jointly Administered)
                           Debtors.


      PROPOSED AMENDMENTS TO SECOND AMENDED CHAPTER 11 PLAN OF
                         REORGANIZATION FOR
             BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC

WHITE & CASE LLP                                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)               Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                             Andrew R. Remming (No. 5120)
New York, New York 10020                                Eric Moats (No. 6441)
Telephone: (212) 819-8200                               Paige N. Topper (No. 6470)
Email: jessica.lauria@whitecase.com                     1201 North Market Street, 16th Floor
                                                        P.O. Box 1347
                                                        Wilmington, Delaware 19899-1347
                                                        Telephone: (302) 658-9200
                                                        Email: dabbott@morrisnichols.com
                                                                aremming@morrisnichols.com
                                                                emoats@morrisnichols.com
                                                                ptopper@morrisnichols.com




1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
                                                      PRIVILEGED & HIGHLY CONFIDENTIAL
                                                              ATTORNEY WORK PRODUCT
                                                                     SIDLEY DRAFT 1/6/20

– and –

WHITE & CASE LLP
Michael C. Andolina (admitted pro hac vice)
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
        laura.baccash@whitecase.com
        blair.warner@whitecase.com

Attorneys for the Debtors and Debtors in Possession

Dated: April 13May 16, 2021
       Wilmington, Delaware




                                              2
                                     TABLE OF CONTENTS

Article I. Definitions and Rules of Interpretation                                           1
        A.     Definitions                                                                   1
        B.     Interpretation; Application of Definitions and Rules of Construction        3536
        C.     Reference to Monetary Figures                                               3637
        D.     Consent Rights                                                              3637
        E.     Controlling Document                                                        3637
Article II. Administrative Expense and Priority Claims                                     3738
        A.     Administrative Expense Claims                                               3738
        B.     Priority Tax Claims                                                         3840
Article III. Classification and Treatment of Claims and Interests                          3940
        A.     Classification of Claims and Interests                                      3940
        B.     Treatment of Claims and Interests                                           4041
        C.     Elimination of Vacant Classes                                               4748
        D.     Cramdown                                                                    4748
Article IV. Settlement Trust                                                               4749
        A.     Establishment of the Settlement Trust                                       4749
        B.     Purposes of the Settlement Trust                                            4849
        C.     Transfer of Claims to the Settlement Trust                                  4849
        D.     Transfer of Settlement Trust Assets to the Settlement Trust                 4950
        E.     Settlement Trustee                                                          5051
        F.     Settlement Trust Advisory Committee                                         5051
        G.     Trust Distribution Procedures                                               5052
        H.     Settlement Trust Expenses                                                   5052
        I.     Indemnification by Settlement Trust                                         5052
        J.     Investment Guidelines                                                       5152
        K.     Excess Settlement Trust Assets                                              5152
        L.     Cooperation Agreement                                                       5152
        M.     Privileged Information                                                      5152
        N.     No Liability                                                                5153
        O.     U.S. Federal Income Tax Treatment of the Settlement Trust                   5153
        P.     Institution and Maintenance of Legal and Other Proceedings                  5253
        Q.     Expungement ofNotation on Claims Register Regarding Abuse Claims from the
               Claims Register                                                              52    53




                                                     iii
Article V. Means for Implementation of the Plan                                       5254
        A.    General                                                                 5254
        B.    Operations of the Debtors between Confirmation and the Effective Date   5254
        C.    BSA Governance Documents                                                5254
        D.    Continued Legal Existence of BSA                                        5354
        E.    Reorganized BSA’s Directors and Senior Management                       5354
        F.    Dissolution of Delaware BSA                                             5354
        G.    Due Authorization                                                       5354
        H.    Cancellation of Interests                                               5355
        I.    Restatement of Indebtedness                                             5355
        J.    Cancellation of Liens                                                   5455
        K.    Effectuating Documents and Further Transactions                         5455
        L.    Sources of Consideration for Distributions                              5456
        M.    Resolution of Abuse Claims                                              5557
        N.    Funding by the Settlement Trust                                         5557
        O.    Core Value Cash Pool                                                    5557
        P.    Creditor Representative                                                 5557
        Q.    Residual Cash in Core Value Cash Pool                                   5657
        R.    Compromise and Settlement of Claims, Interests and Controversies        5657
        S.    Good-Faith Compromise and Settlement                                    5860
        T.    Estimation of Direct Abuse Claims                                       5961
        U.    Restated Debt and Security Documents                                    5961
        V.    Foundation Loan                                                         6163
        W.    Pension Plan                                                            6264
        X.    Single Satisfaction of Allowed General Unsecured Claims                 6365
        Y.    Exemption from Certain Transfer Taxes and Recording Fees                6365
Article VI. Executory Contracts and Unexpired Leases                                  6365
        A.    Assumption and Rejection of Executory Contracts and Unexpired Leases    6365
        B.    Rejection Damages Claims                                                6466
        C.    Cure of Defaults under Executory Contracts and Unexpired Leases         6567
        D.    Dispute Resolution                                                      6668
        E.    Contracts and Leases Entered into After the Petition Date               6668
        F.    Directors and Officers Insurance Policies                               6768
        G.    Insurance Policies                                                      6769
        H.    Compensation and Benefits Programs                                      6869


                                                  iv
        I.     Restoration Plan and Deferred Compensation Plan                               6870
        J.     Workers’ Compensation Program                                                 6870
        K.     Indemnification Obligations                                                   6870
        L.     Gift Annuity Agreements and Life-Income Agreements                            6971
        M.     Modifications, Amendments, Supplements, Restatements, or Other Agreements 6971
        N.     Reservation of Rights                                                         6971
        O.     Nonoccurrence of Effective Date; Bankruptcy Code Section 365(d)(4)            6971
Article VII. Provisions Governing Distributions                                              7072
        A.     Applicability                                                                 7072
        B.     Distributions Generally                                                       7072
        C.     Distributions on Account of Certain Claims Allowed as of the Effective Date   7072
        D.     Distributions on Account of Allowed General Unsecured Claims                  7072
        E.     Distributions on Account of Disputed Claims Allowed After the Effective Date 7072
        F.     Rights and Powers of Disbursing Agent                                         7072
        G.     Delivery of Distributions and Undeliverable or Unclaimed Distributions        7173
        H.     Undeliverable and Non-Negotiated Distributions                                7173
        I.     Manner of Payment under the Plan                                              7274
        J.     Satisfaction of Claims                                                        7274
        K.     Minimum Cash Distributions                                                    7274
        L.     Postpetition Interest                                                         7274
        M.     Setoffs                                                                       7375
        N.     Claims Paid or Payable by Third Parties                                       7375
        O.     Compliance with Tax Requirements and Allocations                              7375
Article VIII. Procedures for Resolving Contingent, Unliquidated, and Disputed Claims         7476
        A.     Applicability                                                                 7476
        B.     Allowance of Claims                                                           7476
        C.     Claims Administration Responsibilities                                        7476
        D.     Estimation of Claims                                                          7476
        E.     No Distributions Pending Allowance                                            7577
        F.     Distributions after Allowance                                                 7577
        G.     Disputed Claims Reserve                                                       7577
        H.     Reimbursement or Contribution                                                  76
        IH.    Adjustment to Claims Register without Objection                               7678
        JI.    Time to File Objections to Claims                                             7678
        KJ.    Treatment of Untimely Claims                                                  7678


                                                   v
Article IX. Conditions Precedent to Confirmation and Effective Date               7778
        A.     Conditions Precedent to Confirmation of the Plan                   7778
        B.     Conditions Precedent to the Effective Date                         7980
        C.     Waiver of Conditions Precedent to the Effective Date                 80    82
        D.     Substantial Consummation of the Plan                               8082
        E.     Vacatur of Confirmation Order; Non-Occurrence of Effective Date    8082
Article X. Effect of Plan Confirmation                                            8082
        A.     Vesting of Assets in Reorganized BSA                               8082
        B.     Retention of Certain Causes of Action                              8183
        C.     Binding Effect                                                     8183
        D.     Pre-Confirmation Injunctions and Stays                             8183
        E.     Discharge                                                          8283
        F.     Channeling Injunction                                              8384
        G.     Provisions Relating to Channeling Injunctions                      8486
        H.     Insurance Entity Injunction                                        8587
        I.     Injunction against Interference with Plan                          8789
        J.     Releases                                                           8789
        K.     Exculpation                                                        9092
        L.     Injunctions Related to Releases and Exculpation                    9092
        M.     Insurance Provisions                                               9193
        N.     Reservation of Rights                                              9294
        O.     Disallowed Claims                                                  9295
        P.     No Successor Liability                                             9295
        Q.     Indemnities                                                        9295
        R.     The Official Committees and the Future Claimants’ Representative   9396
Article XI. Retention of Jurisdiction                                             9496
        A.     Jurisdiction                                                       9496
        B.     General Retention                                                  9497
        C.     Specific Purposes                                                  9497
        D.     Courts of Competent Jurisdiction                                   9799
Article XII. MISCELLANEOUS PROVISIONS                                             97100
        A.     Closing of Chapter 11 Cases                                        97100
        B.     Amendment or Modification of the Plan                              97100
        C.     Revocation or Withdrawal of Plan                                   98100
        D.     Request for Expedited Determination of Taxes                       98101


                                                  vi
E.   Non-Severability of Plan Provisions    98101
F.   Notices                                98101
G.   Notices to Other Persons               99102
H.   Governing Law                          99102
I.   Immediate Binding Effect               99102
J.   Timing of Distributions or Actions     100102
K.   Deemed Acts                            100103
L.   Entire Agreement                       100103
M.   Plan Supplement                        100103
N.   Withholding of Taxes                   100103
O.   Payment of Quarterly Fees              100103
P.   Duty to Cooperate                      100103
Q.   Effective Date Actions Simultaneous    101103
R.   Consent to Jurisdiction                101103




                                      vii
                                        EXHIBITS

 Exhibit A-1    Trust Distribution ProceduresGlobal Resolution Plan TDP
 Exhibit A-2    BSA Toggle Plan TDP
 Exhibit B      Settlement Trust Agreement
 Exhibit C      Contributing Chartered Organization Settlement Contribution
 Exhibit D      Contributing Chartered Organizations
 Exhibit E      Foundation Loan Facility Term Sheet
 Exhibit F      Local Council Settlement Contribution
 Exhibit G      Local Councils
 Exhibit H      Related Non-Debtor Entities
 Exhibit I      Hartford Insurance Settlement Agreement


                                       SCHEDULES

 Schedule 1     Artwork
 Schedule 2     BSA Insurance Policies
 Schedule 3     Local Council Insurance Policies
 Schedule 4     Oil and Gas Interests


                         PLAN SUPPLEMENT DOCUMENTS

Amended BSA Bylaws
Assumed Contracts and Unexpired Leases Schedule
Cooperation Agreement
Creditor Representative
Directors and Officers of Reorganized BSA
Foundation Loan Agreement
Leaseback Requirement Agreement
Rejected Contracts and Unexpired Leases Schedule
Restated 2010 Bond Documents
Restated 2012 Bond Documents
Restated Credit Facility Documents
Restated Security Agreement
Settlement Trust Advisory Committee
Settlement Trustee




                                             viii
                                          INTRODUCTION

        Boy Scouts of America and Delaware BSA, LLC, the non-profit corporations that are
debtors and debtors in possession in the above-captioned chapter 11 cases, hereby propose this plan
of reorganization pursuant to section 1121(a) of the Bankruptcy Code.2 Capitalized terms used
herein shall have the meanings ascribed to such terms in Article I.A. The Plan constitutes two
alternative plans of reorganization for the Debtors. If the conditions set forth in this Plan are met,
the Plan shall constitute a Global Resolution Plan and shall provide for the global resolution of
Abuse Claims against the Debtors, Local Councils, Contributing Chartered Organizations, and
Settling Insurance Companies. If the conditions set forth in the Plan are not met, the Plan shall
constitute a BSA Toggle Plan and shall provide for the resolution of Abuse Claims and other Claims
only against the Debtors. The Debtors are the proponents of the Plan within the meaning of
section 1129 of the Bankruptcy Code. Reference is made to the Disclosure Statement for a
discussion of the Debtors’ history, charitable mission, operations, projections for those operations,
risk factors, and certain related matters. The Disclosure Statement also provides a summary and
analysis of the Plan. YOU ARE URGED TO READ THE DISCLOSURE STATEMENT AND
THE PLAN WITH CARE IN EVALUATING HOW THE PLAN WILL AFFECT YOUR
CLAIM(S) BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

                                              ARTICLE I.

                    DEFINITIONS AND RULES OF INTERPRETATION

      A.       Definitions.     The capitalized terms used in the Plan shall have the respective
meanings set forth below.




2   As described in the First Mediators’ Report filed on March 1, 2021 at Docket No. 2292 (the “ First
    Mediators’ Report”), the Debtors, JPM, and the Creditors’ Committee have reached an agreement in
    principle on the terms of a settlement that the Debtors have incorporated into the Plan. The terms of the
    settlement are described in the JPM / Creditors’ Committee Term Sheet attached to the First Mediators’
    Report as Exhibit A. The JPM / Creditors’ Committee Term Sheet addresses, among other things, the
    treatment of non-abuse general unsecured claims and JPM’s secured claims and the resolution of estate
    challenges to JPM’s prepetition security interests, including any such challenges that the Creditors’
    Committee could seek standing to pursue. Although the settlement memorialized in the JPM / Creditors’
    Committee Term Sheet has been finalized, the JPM / Creditors’ Committee Term Sheet remains subject to
    definitive documentation in all respects. JPM and the Creditors’ Committee are continuing to review the
    Plan and the Disclosure Statement, and each of their respective rights are reserved with respect to the
    Plan and the Disclosure Statement, including to ensure that the Plan and the Disclosure Statement
    appropriately implement the terms and conditions of the JPM / Creditors’ Committee Term Sheet.
        1.    “2010 Bond” means The County Commission of Fayette County (West
Virginia) Commercial Development Revenue Bond (Arrow WV Project) Series 2010B in
an aggregate principal amount of $50,000,000, issued by the Bond Issuer pursuant to the
2010 Bond Agreement, the proceeds of which were loaned to the BSA pursuant to the 2010
Note.

       2.     “2010 Bond Agreement” means that certain Bond Purchase and Loan
Agreement dated as of November 5, 2010, by and among the Bond Issuer, JPM, the BSA
and Arrow, as amended, restated, supplemented or otherwise modified from time to time.

        3.       “2010 Bond Claim” means any Claim against the Debtors arising under,
derived from, or based upon the 2010 Bond Documents, including any Claim for obligations,
indebtedness, and liabilities of the BSA arising pursuant to any of the 2010 Bond
Documents, whether now existing or hereafter arising, whether direct, indirect, related,
unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint and several,
including the obligation of the BSA to repay the 2010 Note, interest on the 2010 Note, and
all fees, costs, expenses and obligations of any kind or character due or recoverable from
the Debtors under the 2010 Bond Documents.

        4.     “2010 Bond Documents” means collectively, the 2010 Bond, the 2010 Bond
Agreement, the 2010 Note, the Prepetition Security Documents (2019), the Prepetition
Security Agreement (2020) (in the case of the Prepetition Security Documents (2019) and
the Prepetition Security Agreement (2020), solely as such documents and agreements
pertain to obligations under the other 2010 Bond Documents), and all documentation
executed and delivered in connection therewith, as amended, restated, supplemented or
otherwise modified from time to time.

        5.      “2010 Credit Agreement” means that certain Credit Agreement dated as of
August 11, 2010, by and between the BSA, as borrower, and JPM, as lender, as amended
by that certain First Amendment to Credit Agreement dated as of November 5, 2010, that
certain Second Amendment to Credit Agreement dated as of November 11, 2011, that
certain Third Amendment to Credit Agreement dated as of March 9, 2012, that certain
Fourth Amendment to Credit Agreement dated as of April 25, 2016, that certain Fifth
Amendment to Credit Agreement dated as of March 2, 2017, that certain Sixth Amendment
to Credit Agreement dated as of February 15, 2018, and that certain Seventh Amendment to
Credit Agreement, dated as of March 21, 2019, pursuant to which JPM agreed to make
term loans to the BSA in an aggregate amount of $25,000,000 and agreed to make revolving
loans to the BSA and issue letters of credit on behalf of the BSA in an aggregate amount
not to exceed $75,000,000.

         6.      “2010 Credit Facility Claim” means any Claim against the Debtors arising
under, derived from, or based upon the 2010 Credit Facility Documents, including any Claim
for obligations, indebtedness, and liabilities of the BSA arising pursuant to any of the 2010
Credit Facility Documents, whether now existing or hereafter arising, whether direct,
indirect, related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, including the obligation of the BSA to pay principal and interest, and all fees,




                                            2
costs, expenses and other obligations of any kind or character due or recoverable under the
2010 Credit Facility Documents.

        7.     “2010 Credit Facility Documents” means, collectively, the 2010 Credit
Agreement, the Prepetition Security Documents (2019), the Prepetition Security Agreement
(2020) (in the case of the Prepetition Security Documents (2019) and the Prepetition
Security Agreement (2020), solely as such documents and agreements pertain to obligations
under the other 2010 Credit Facility Documents), and all documentation executed and
delivered in connection therewith, as amended, restated, supplemented or otherwise
modified from time to time.

       8.     “2010 Note” means that certain Promissory Note – 2010B executed by the
BSA, as borrower, and payable to the order of the Bond Issuer in the original principal
amount of $50,000,000, which note was pledged by the Bond Issuer to JPM pursuant to the
2010 Bond Agreement to secure the repayment of the 2010 Bond, as amended, restated,
supplemented or otherwise modified from time to time.

        9.     “2012 Bond” means The County Commission of Fayette County (West
Virginia) Commercial Development Revenue Bond (Arrow WV Project), Series 2012, in an
aggregate principal amount of $175,000,000, issued by the Bond Issuer pursuant to the 2012
Bond Agreement, the proceeds of which were loaned to the BSA pursuant to the 2012
Note.

       10.   “2012 Bond Agreement” means that certain Bond Purchase and Loan
Agreement dated as of March 9, 2012, between the Bond Issuer, JPM, the BSA and
Arrow, as amended, restated, supplemented or otherwise modified from time to time.

        11.      “2012 Bond Claim” means any Claim against the Debtors arising under,
derived from, or based upon the 2012 Bond Documents, including any Claim for obligations,
indebtedness, and liabilities of the BSA arising pursuant to any of the 2012 Bond
Documents, whether now existing or hereafter arising, whether direct, indirect, related,
unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint and several,
including the obligation of the BSA to repay the 2012 Note, interest on the 2012 Note, and
all fees, costs, expenses and obligations of any kind or character due or recoverable from
the Debtors under the 2012 Bond Documents.

        12.    “2012 Bond Documents” means collectively, the 2012 Bond, the 2012 Bond
Agreement, the 2012 Note, the Prepetition Security Documents (2019), the Prepetition
Security Agreement (2020) (in the case of the Prepetition Security Documents (2019) and
the Prepetition Security Agreement (2020), solely as such documents and agreements
pertain to obligations under the other 2012 Bond Documents), and all documentation
executed and delivered in connection therewith, as amended, restated, supplemented or
otherwise modified from time to time.

      13.     “2012 Note” means that certain Promissory Note – 2012, executed by the
BSA, as borrower, and payable to the order of the Bond Issuer in the original principal
amount of $175,000,000, which note was pledged by the Bond Issuer to JPM pursuant to the



                                          3
2012 Bond Agreement to secure the repayment of the 2012 Bond, as amended, restated,
supplemented or otherwise modified from time to time.

       14.     “2019 RCF Agreement” means that certain Credit Agreement, dated as of
March 21, 2019, by and between the BSA, as borrower, and JPM, as lender, pursuant to
which JPM agreed to make revolving loans to the BSA and issue letters of credit on behalf
of the BSA in an aggregate amount not to exceed $71,500,000, the maturity date of which
was extended pursuant to that certain Consent to Extension of Maturity Date dated as of
January 16, 2020.

        15.      “2019 RCF Claim” means any Claim against the Debtors arising under,
derived from, or based upon the 2019 RCF Documents, including any Claim for obligations,
indebtedness, and liabilities of the BSA arising pursuant to any of the 2019 RCF Documents,
whether now existing or hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several, including the obligation
of the BSA to pay principal and interest, and all fees, costs, expenses and other obligations
of any kind or character due or recoverable under the 2019 RCF Documents.

        16.     “2019 RCF Documents” means, collectively, the 2019 RCF Agreement, the
Prepetition Security Documents (2019), the Prepetition Security Agreement (2020) (in the
case of the Prepetition Security Documents (2019) and the Prepetition Security Agreement
(2020), solely as such documents and agreements pertain to obligations under the other 2019
RCF Documents), and all documentation executed and delivered in connection therewith, as
amended, restated, supplemented or otherwise modified from time to time.

         17.     “Abuse” means sexual conduct or misconduct, sexual abuse or molestation,
sexual exploitation, indecent assault or battery, rape, pedophilia, ephebophilia, sexually
related psychological or emotional harm, humiliation, anguish, shock, sickness, disease,
disability, dysfunction, or intimidation, any other sexual misconduct or injury, contacts or
interactions of a sexual nature, including the use of photography, video, or digital media, or
other physical abuse or bullying or harassment without regard to whether such physical
abuse or bullying is of a sexual nature, between a child and an adult, between a child and
another child, or between a non-consenting adult and another adult, in each instance without
regard to whether such activity involved explicit force, whether such activity involved genital
or other physical contact, and whether there is or was any associated physical,
psychological, or emotional harm to the child or non-consenting adult.

         18.     “Abuse Claim” means a liquidated or unliquidated Claim against a Protected
Party that is attributable to, arises from, is based upon, relates to, or results from, in whole or
in part, directly, indirectly, or derivatively, alleged Abuse that occurred prior to the Petition
Date, including any such Claim that seeks monetary damages or other relief, under any
theory of law or equity whatsoever, including vicarious liability, respondeat superior,
conspiracy, fraud, including fraud in the inducement, any negligence-based or
employment-based theory, including negligent hiring, selection, supervision, retention or
misrepresentation, any other theory based on misrepresentation, concealment, or unfair
practice, public or private nuisance, or any other theory, including any theory based on public
policy or any act or failure to act by a Protected Party or any other Person for whom any
Protected Party is alleged to be responsible. Notwithstanding the foregoing, if the Plan is


                                             4
Confirmed as a Global Resolution Plan, then, with respect to any Contributing Chartered
Organization, the term “Abuse Claim” shall be limited to any such Claim that is attributable
to, arises from, is based upon, relates to, or results from, Abuse that occurred prior to the
Petition Date: (a) in connection with the Contributing Chartered Organization’s sponsorship
of one or more Scouting units; or (b) that has been asserted in a proof of claim filed in the
Chapter 11 Cases asserting a Direct Abuse Claim. Abuse Claims include any Future
Abuse Claims, any Indirect Abuse Claims, and any Claim that is attributable to, arises from,
is based upon, relates to, or results from, alleged Abuse regardless of whether, as of the
Petition Date, such Claim is barred by any applicable statute of limitations.

       19.     “Abuse Claims Settlement” has the meaning ascribed to such term in Article
V.R.

        20.    “Accrued Professional Fees” means, as of any date, and regardless of
whether such amounts are billed or unbilled, all of a Professional’s accrued fees and
reimbursable expenses for services rendered in the Chapter 11 Cases up to and including
such date, whether or not such Professional has then filed an application for the Allowance
and payment of such fees and expenses: (a) to the extent that any such fees and expenses
have not been previously paid; and (b) after each Professional has applied to such accrued
fees and expenses the balance of any retainer that has been provided by the Debtors to
such Professional. No amount of a Professional’s fees or expenses denied by a Final Order
of the Bankruptcy Court shall constitute Accrued Professional Fees.

       21.    “Ad Hoc Committee” means the Ad Hoc Committee of Local Councils of
the Boy Scouts of America.

        22.     “Administrative Expense Claim” means any right to payment from the
Debtors that constitutes a cost or expense of administration incurred during the Chapter 11
Cases of the kind specified under 503(b) of the Bankruptcy Code and entitled to priority
under sections 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the
actual and necessary costs and expenses of preserving the Estates or continuing the
operations of the Debtors incurred during the period from the Petition Date to the Effective
Date; (b) Professional Fee Claims; and (c) Quarterly Fees. For the avoidance of doubt,
Administrative Expense Claims include accrued but unpaid interest and reasonable fees and
expenses of JPM as of the Effective Date to the extent not paid pursuant to the Cash
Collateral Order.

        23.     “Affiliate” has the meaning ascribed to such term in section 101(2) of the
Bankruptcy Code. With respect to any Person that is not a Debtor in the Chapter 11 Cases,
the term “Affiliate” shall apply to such Person as if the Person were a Debtor.

        24.     “Affirmation Order” means an order of the District Court affirming
Confirmation of the Plan and issuing or affirming the issuance of the Channeling Injunction
in favor of the Protected Parties.




                                          5
      25.     “Allowed” has the following meanings for Non-Abuse Claims:

              a.      with respect to any Claim that is asserted to constitute an
      Administrative Expense Claim: (i) a Claim that represents an actual and necessary
      cost or expense of preserving the Estates or continuing the operations of the
      Debtors incurred during the period from the Petition Date to the Effective Date for
      which a request for payment is filed, (A) to the extent such Claim is determined by
      the Debtors to constitute an Administrative Expense Claim or allowed by a Final
      Order of the Bankruptcy Court or (B) as to which no objection to allowance has
      been interposed and not withdrawn within the applicable period fixed by the Plan or
      applicable law; (ii) other than with respect to a Professional Fee Claim, a Claim that
      arises during the period from the Petition Date to the Effective Date for which a
      request for payment is filed that is Disputed by the Debtors, which Claim is allowed
      in whole or in part by a Final Order of the Bankruptcy Court to the extent that such
      allowed portion is determined by a Final Order to constitute a cost or expense of
      administration under sections 503(b) and 507(a)(1) of the Bankruptcy Code; (iii) a
      Claim that arises during the period from the Petition Date to the Effective Date in
      the ordinary course of the Debtors’ non-profit operations that is determined by the
      Debtors to constitute an Administrative Expense Claim; or (iv) a Professional Fee
      Claim, to the extent allowed by a Final Order of the Bankruptcy Court;

             b.      with respect to any 2010 Credit Facility Claim, 2019 RCF Claim,
      2010 Bond Claim, or 2012 Bond Claim, any such Claim that is expressly allowed as
      provided under Article III; and

               c.     with respect to any Priority Tax Claim, Other Priority Claim, Other
      Secured Claim, Convenience Claim, General Unsecured Claim, Non-Abuse
      Litigation Claim, or any portion of any of the foregoing, a Claim that is: (i) listed in
      the Schedules as not being disputed, contingent or unliquidated and with respect to
      which no contrary or superseding Proof of Claim has been filed, and that has not
      been paid pursuant to an order of this Court prior to the Effective Date; (ii)
      evidenced by a Proof of Claim filed on or before the applicable Bar Date, not listed
      in the Schedules as disputed, contingent or unliquidated, and as to which no objection
      has been filed on or before the Claims Objection Deadline; (iii) not the subject of an
      objection to Allowance, which Claim (A) was filed on or before the Claims
      Objection Deadline and (B) has not been settled, waived, withdrawn or Disallowed
      pursuant to a Final Order; or (iv) expressly Allowed (x) pursuant to a Final Order,
      (y) pursuant to an agreement between the holder of such Claim and the Debtors or
      Reorganized BSA, as applicable, or (z) pursuant to the terms of the Plan. For the
      avoidance of doubt, the holder of a Claim evidenced by a Proof of Claim filed after
      the applicable Bar Date shall not be treated as a creditor with respect to such Claim
      for the purposes of voting and distribution.

      “Allowance” and “Allowing” have correlative meanings.

      26.     “Amended BSA Bylaws” means the amended and restated bylaws of the
BSA, substantially in the form contained in the Plan Supplement.



                                         6
       27.     “Arrow” means Arrow WV, Inc., a West Virginia non-profit corporation.

       28.   “Arrow Collateral Assignment” means that certain Collateral Assignment of
Promissory Note and Credit Line Deed of Trust, dated as of March 21, 2019, by and
between the BSA, as assignor, and JPM, as lender, pursuant to which BSA assigned the
Arrow Intercompany Note and Arrow Deed of Trust to JPM to secure the obligations
under the 2010 Credit Facility Documents, the 2019 RCF Documents, the 2010 Bond
Documents, and the 2012 Bond Documents.

        29.     “Arrow Deed of Trust” means that certain Credit Line Deed of Trust, dated
as of June 30, 2010, made and executed by Arrow, as grantor, to Leslie Miller-Stover, as
trustee, for the benefit of the BSA, as amended by that certain First Amendment to Credit
Line Deed of Trust, dated as of March 21, 2019.

        30.    “Arrow Intercompany Note” means that certain Amended and Restated
Promissory Note dated as of March 21, 2019, issued by Arrow to the BSA in an original
principal amount of $350,000,000.

       31.     “Artwork” means the artwork listed on Schedule 1.

       32.    “Assumed Contracts and Unexpired Leases Schedule” means the schedule
of Executory Contracts or Unexpired Leases to be assumed by the BSA under the Plan and
the Cure Amount for each such Executory Contract or Unexpired Lease, as set forth in the
Plan Supplement, as may be amended, modified, or supplemented from time to time in
accordance with the terms hereof.

       33.     “Avoidance Actions” means any and all actual or potential avoidance,
recovery, subordination or other Claims, causes of action or remedies that may be brought
by or on behalf of the Debtors or their Estates or other authorized parties in interest under
the Bankruptcy Code or applicable non-bankruptcy law, including Claims, Causes of Action
or remedies under sections 502, 510, 542, 544, 545, 547 through 553, and 724(a) of the
Bankruptcy Code, or under similar or related local, state, federal, or foreign statutes or
common law, including preference and fraudulent transfer and conveyance laws, in each
case whether or not litigation to prosecute such Claim(s), Cause(s) of Action or remedy(ies)
were commenced prior to the Effective Date.

       34.    “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
§§ 101–1532, as in effect on the Petition Date, together with all amendments, modifications,
and replacements of the foregoing that are made retroactive to the Petition Date, as the
same may exist on any relevant date to the extent applicable to the Chapter 11 Cases.

        35.     “Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware or such other court having jurisdiction over the Chapter 11 Cases.

       36.    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under 28 U.S.C. § 2075, as applicable to




                                          7
the Chapter 11 Cases, and the general, local, and chambers rules of the Bankruptcy Court,
each as amended from time to time.

        37.    “Bar Date” means (a) November 16, 2020 for any Claim (other than an
Administrative Expense Claim or a Claim of a Governmental Unit), or (b) August 17, 2020
for any Claim of a Governmental Unit, in each case as established by the Bar Date Order.

        38.   “Bar Date Order” means the Order, Pursuant to 11 U.S.C. §§ 502(b)(9),
Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e), 3001-1, and
3003-1, (I) Establishing Deadlines for Filing Proofs of Claim, (II) Establishing the
Form and Manner of Notice Thereof, (III) Approving Procedures for Providing
Notice of Bar Date and Other Important Information to Abuse Survivors, and (IV)
Approving Confidentiality Procedures for Abuse Survivors, entered by the Bankruptcy
Court on May 26, 2020 at Docket No. 695, as amended, modified or supplemented by order
of the Bankruptcy Court from time to time.

        39.      “Bond Issuer” means The County Commission of Fayette County (West
Virginia) in its capacity as the issuer under the 2010 Bond Agreement and the 2012 Bond
Agreement.

       40.     “BSA” means Boy Scouts of America, a congressionally chartered
non-profit corporation under title 36 of the United States Code.

       41.      “BSA Charter” means the congressional charter of the BSA, enacted on
June 15, 1916, as amended.

        42.      “BSA Insurance Policies” means any and all known and unknown contracts,
binders, certificates or insurance policies currently or previously in effect at any time on or
before the Effective Date naming the Debtors, or either of them, or any predecessor,
subsidiary, or past or present Affiliate of the Debtors, as an insured (whether as the primary
or an additional insured), or otherwise alleged to afford the Debtors insurance coverage,
upon which any claim could have been, has been, or may be made with respect to any
Abuse Claim, including the policies listed on Schedule 2. For the avoidance of doubt, BSA
Insurance Policies shall not include: (a) any policy providing reinsurance to any Settling
Insurance Company; (b) any D&O Liability Insurance Policy; or (c) any Local Council
Insurance Policy.

       43.     “BSA Settlement Trust Contribution” means:

               a.      all of the Net Unrestricted Cash and Investments;

              b.      the BSA’s right, title and interest in and to (i) Scouting University, (ii)
       the Artwork, and (iii) the Oil and Gas Interests;

               c.     all of the BSA’s right, title and interest in and to the Warehouse and
       Distribution Center, subject to the Leaseback Requirement, or the proceeds of a




                                           8
       third-party sale-leaseback of the Warehouse and Distribution Center for fair market
       value;

               d.      to the maximum extent permitted by applicable law, any and all of
       the Debtors’ rights, titles, privileges, interests, claims, demands or entitlements, as of
       the Effective Date, to any proceeds, payments, benefits, Causes of Action, choses in
       action, defense, or indemnity, now existing or hereafter arising, accrued or
       unaccrued, liquidated or unliquidated, matured or unmatured, disputed or undisputed,
       fixed or contingent, arising under or attributable to: (i) the BSA Insurance Policies
       (subject to Article IV.D.3 and Article IV.D.4 with respect to Insured Non-Abuse
       Claims), the Insurance Coverage, the Insurance Settlement Agreements, and claims
       thereunder and proceeds thereof; (ii) the Insurance Actions; and (iii) the Insurance
       Action Recoveries; and

               e.      the Settlement Trust Causes of Action; and

               f.    the assignment of any and all Perpetrator Indemnification Claims
       held by the BSA.

For the avoidance of doubt, the BSA Settlement Trust Contribution shall not include: (i) the
proceeds of the Foundation Loan Facility; (ii) any Causes of Action against Released
Parties or holders of General Unsecured Claims, Non-Abuse Litigation Claims, or
Convenience Claims released by the Debtors and their Estates under Article X.J; or (iii) if
the Plan is Confirmed as a BSA Toggle Plan, the rights of any Person, other than the
Debtors, arising under or attributable to the BSA Insurance Policies, the Insurance
Coverage, the Insurance Actions, the Insurance Action Recoveries, or any other rights
under or with respect to the BSA Insurance Policies.

        44.     “BSA Toggle Plan” means the Plan, as modified by the applicable provisions
set forth herein, if the Bankruptcy Court concludes that (a) the Plan has not been accepted
by a sufficient number of holders of Direct Abuse Claims that have voted to accept or
reject the Plan, or (b) the provisions of the Plan applicable to the Abuse Claims Settlement
do not satisfy applicable requirements for approval under the Bankruptcy Code or
Bankruptcy Rules.

       45.     “BSA Toggle Plan TDP” means the Trust Distribution Procedures of the
Boy Scouts of America Settlement Trust for the BSA Toggle Plan, substantially in the form
attached hereto as Exhibit A-2, as the same may be amended or modified from time to time.

        46.    45. “Business Day” means any day, other than a Saturday, Sunday or “legal
holiday” as such term is defined in Bankruptcy Rule 9006(a).

       47.     46. “Cash” means legal tender of the United States of America.

      48.   47. “Cash Collateral Order” means the Final Order (I) Authorizing the
Debtors to Utilize Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting
Adequate Protection to the Prepetition Secured Party Pursuant to 11 U.S.C. §§



                                           9
105(a), 361, 362, 363, 503, and 507; and (III) Granting Related Relief, entered by the
Bankruptcy Court on April 15, 2020 at Docket No. 433.

          49.    48. “Causes of Action” means any claims, interests, damages, remedies,
causes of action, demands, rights, actions (including Avoidance Actions), suits, obligations,
liabilities, accounts, defenses, offsets, powers, privileges, licenses, liens, indemnities,
guaranties, and franchises of any kind or character whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereinafter arising, contingent or
non-contingent, liquidated or unliquidated, choate or inchoate, secured or unsecured, capable
of being asserted, directly or derivatively, matured or unmatured, suspected or unsuspected,
in contract, tort, law, equity, or otherwise, whether arising before, on, or after the Petition
Date. Causes of Action also include: (a) all rights of setoff, counterclaim, or recoupment
and claims under contracts or for breaches of duties imposed by law or in equity; (b) the
right to object to or otherwise contest Claims or Interests; (c) such claims and defenses as
fraud, mistake, duress, and usury, and any other defenses set forth in section 558 of the
Bankruptcy Code; and (d) any claim under any local, state, federal or foreign law, including,
without limitation, any fraudulent transfer or similar claim.

        50.     49. “Channeling Injunction” means the permanent injunction provided for in
Article X.F with respect to Abuse Claims against the Protected Parties to be issued
pursuant to the Confirmation Order.

        51.    50. “Chapter 11 Cases” means the cases filed by the Debtors under chapter
11 of the Bankruptcy Code, which are jointly administered under Case No. 20-10343 (LSS).

       52.      51. “Chartered Organizations” means each and every civic, faith-based,
educational or business organization, governmental entity or organization, other entity or
organization, or group of individual citizens, in each case presently or formerly authorized by
the BSA to operate, sponsor or otherwise support one or more Scouting units.

      53.    52. “Claim” means any “claim,” as defined in section 101(5) of the
Bankruptcy Code, which, for the avoidance of doubt, shall include any Abuse Claim.

        54.     53. “Claims Objection Deadline” means the deadline for filing an objection to
any Administrative Expense Claim (other than a Professional Fee Claim), Priority Tax
Claim, Other Priority Claim, Other Secured Claim, Convenience Claim, General Unsecured
Claim, or Non-Abuse Litigation Claim, which deadline shall be: (a) 180 days after the
Effective Date with respect to all such Claims and Interests other than Convenience Claims,
General Unsecured Claims, and Non-Abuse Claims, subject to any extensions approved by
an order of the Bankruptcy Court; and (b) sixty (60) days after the Effective Date with
respect to Convenience Claims, General Unsecured Claims, and Non-Abuse Litigation
Claims, subject to any extensions approved by an order of the Bankruptcy Court with the
consent of the Creditor Representative (such consent not to be unreasonably withheld);
provided, however, that the Debtors shall not be bound by the Claims Objection Deadline
with respect to any Claim filed after the Bar Date; provided further, however, that the
Claims Objection Deadline shall not apply to Abuse Claims, which shall be administered
exclusively in accordance with the Settlement Trust Documents.



                                          10
        55.    54. “Claims Record Date” means the Voting Deadline, which is the date on
which the transfer register for each Class of Non-Abuse Claims against or Interests in the
Debtors, as such register is maintained by the Debtors or their agents, shall be deemed
closed.

       56.     55. “Claims Register” means the official register of Claims maintained by
the Notice and Claims Agent in the Chapter 11 Cases.

         57.     56. “Class” means each category of holders of Claims or Interests as set
forth in Article III pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.

        58.     57. “Common-Interest Communications with Insurers” means documents,
information, or communications that are subject to the attorney-client privilege,
attorney-work product doctrine, or other privilege or protection from disclosure, and are
shared between or among the Debtors and any Insurance Company or its Representatives,
including documents that reflect defense strategy, case evaluations, discussions of
settlements or resolutions, and communications regarding underlying litigation.

        59.    58. “Compensation and Benefits Programs” means all employment
agreements and policies, and all employment, compensation, and benefit plans, policies,
savings plans, retirement plans (including the Pension Plan), deferred compensation plans,
supplemental executive retirement plans, healthcare plans, disability plans, severance benefit
agreements, plans or policies, incentive plans, life and accidental death and dismemberment
insurance plans, and programs of the Debtors, and all amendments and modifications
thereto, applicable to the Debtors’ employees, former employees, retirees, and
non-employee directors, and the employees, retirees and non-employee directors of the
Local Councils and the Related Non-Debtor Entities. Notwithstanding the foregoing, the
Compensation and Benefits Programs shall not include the Deferred Compensation Plan or
the Restoration Plan.

       60.    59. “Compensation Procedures Order” means the Order (I) Approving
Procedures for (A) Interim Compensation and Reimbursement of Expenses of Retained
Professionals and (B) Expense Reimbursement for Official Committee Members and
(II) Granting Related Relief entered by the Bankruptcy Court on April 6, 2020 at Docket
No. 341.

       61.      60. “Confirmation” means the entry of the Confirmation Order by the
Bankruptcy Court on the docket of the Chapter 11 Cases. Confirmed, Confirmable, and
Confirmability shall have correlative meanings.

        62.    61. “Confirmation Date” means the date on which the Bankruptcy Court
enters the Confirmation Order on the docket of the Chapter 11 Cases within the meaning of
Bankruptcy Rules 5003 and 9021.

       63.    62. “Confirmation Hearing” means the hearing(s) held by the Bankruptcy
Court under section 1128 of the Bankruptcy Code at which the Debtors seek entry of the
Confirmation Order.



                                         11
        64.    63. “Confirmation Order” means the order of the Bankruptcy Court
confirming the Plan pursuant to section 1129 of the Bankruptcy Code, which must be in
form and substance acceptable to JPM and the Creditors’ Committee in accordance with
their respective consent rights under the JPM / Creditors’ Committee Term Sheet, as
incorporated by reference in Article I.D.

        65.     64. “Confirmation Scheduling Motion” means the Debtors’ motion for entry
of an order scheduling certain dates and deadlines in connectionMotion for Entry of Order
(I) Scheduling Certain Dates and Deadlines in Connection with Confirmation,
establishing certain related protocols and granting related relief of the Debtors’ Plan of
Reorganization, (II) Establishing Certain Protocols, and (III) Granting Related Relief,
filed with the Bankruptcy Court on [●]April 15, 2021 at Docket No. [●]2618.

        66.    65. “Contributing Chartered Organization Settlement Contribution” means, if
the Plan is Confirmed as a Global Resolution Plan:

              a.     the contributions to the Settlement Trust by the Contributing
       Chartered Organizations, as set forth on Exhibit C;

                b.     to the maximum extent permitted by applicable law, any and all of
       the Contributing Chartered Organizations’ rights, titles, privileges, interests, claims,
       demands or entitlements, as of the Effective Date, to any proceeds, payments,
       benefits, Causes of Action, choses in action, defense, or indemnity, now existing or
       hereafter arising, accrued or unaccrued, liquidated or unliquidated, matured or
       unmatured, disputed or undisputed, fixed or contingent, arising under or attributable
       to: (i) the BSA Insurance Policies (subject to Article IV.D.3 and Article IV.D.4
       with respect to Insured Non-Abuse Claims), the Insurance Coverage, the Insurance
       Settlement Agreements, and claims thereunder and proceeds thereof; (ii) the
       Insurance Actions; and (iii) the Insurance Action Recoveries;

               c.     the waiver, release, and expungement from the Claims Register, as
       of the Effective Date, of any and all Claims that have been asserted in the Chapter
       11 Cases by or on behalf of any Contributing Chartered Organization, including any
       Indirect Abuse Claims, without any further notice to or action, order, or approval of
       the Bankruptcy Court, and the agreement of each Contributing Chartered
       Organization not to file or assert any Claim or Claims against the Debtors or
       Reorganized BSA arising from any act or omission of the Debtors on or prior to the
       Confirmation Date; and

               d.     the assignment of any and all Perpetrator Indemnification Claims
       held by the Contributing Chartered Organizations.

       67.      66. “Contributing Chartered Organizations” means              the   Chartered
Organizations listed on Exhibit D hereto.

       68.    67. “Convenience Claim” means any Claim that would otherwise be a
General Unsecured Claim that is Allowed in an amount of $50,000 or less; provided that a
holder of a General Unsecured Claim that is Allowed in an amount greater than $50,000


                                         12
may irrevocably elect, as evidenced on the Ballot (as defined in the Voting Procedures)
timely and validly submitted by such holder (or other writing acceptable to the Debtors), to
have such Claim irrevocably reduced to $50,000 and treated as a Convenience Claim (upon
Allowance) for purposes of the Plan, in full and final satisfaction of such Claim; provided
further that a General Unsecured Claim may not be subdivided into multiple Convenience
Claims. The holder of an Allowed Non-Abuse Litigation Claim may elect to have such
Allowed Claim treated as a Convenience Claim solely in accordance with the terms of
Article III.B.9. For the avoidance of doubt, the holder of an Abuse Claim (including Direct
Abuse Claims and Indirect Abuse Claims) may not elect to have such Claim treated as a
Convenience Claim.

       69.      68. “Cooperation Agreement” means that certain Cooperation Agreement,
substantially in the form contained in the Plan Supplement, among the Debtors and the
Settlement Trust and including, solely if the Plan is Confirmed as a Global Resolution Plan,
the Local Councils, the Settling Insurance Companies, and the Contributing Chartered
Organizations.

       70.     69. “Core Value Cash Pool” means Cash in the aggregate amount of
$25,000,000 for purposes of making Distributions to holders of Allowed General Unsecured
Claims and, subject to the terms of Article III.B.9, holders of Allowed Non-Abuse Litigation
Claims. Reorganized BSA shall fund the Core Value Cash Pool in accordance with Article
V.O.

       71.     70. “Creditor Representative” means the creditor representative to be
appointed as of the Effective Date in accordance with Article V.O. The Creditor
Representative will be identified in the Plan Supplement.

       72.    71. “Creditor Representative Fee Cap” the maximum amount of reasonable
compensation and reimbursement of expenses that shall payable by Reorganized BSA to the
Creditor Representative on account of its services, which shall be equal to $100,000.

        73.    72. “Creditors’ Committee” means the official committee of unsecured
creditors appointed by the United States Trustee in the Chapter 11 Cases under section
1102(a) of the Bankruptcy Code.

       74.    73. “Cure Amount” means, with respect to any Executory Contract or
Unexpired Lease sought to be assumed or assumed and assigned by the Debtors, the
monetary amount, if any, required to cure the Debtors’ defaults under any such Executory
Contract or Unexpired Lease (or such lesser amount as may be agreed upon by the
non-Debtor party to an Executory Contract or Unexpired Lease) at the time such Executory
Contract or Unexpired Lease is assumed by the Debtors pursuant to sections 365 or 1123 of
the Bankruptcy Code.

       75.    74. “Cure and Assumption Notice” means the notice of proposed assumption
of, and proposed Cure Amount payable in connection with, an Executory Contract or
Unexpired Lease (and, to the extent the Debtors seek to assume and assign any such
Executory Contract or Unexpired Lease pursuant to the Plan, adequate assurance of future



                                         13
performance within the meaning of section 365 of the Bankruptcy Code), to be served in
accordance with Article VI.C.

         76.    75. “D&O Liability Insurance Policies” means all insurance policies issued
at any time to any of the Debtors for directors’, managers’, and officers’ liability (including
any “tail policy” or run-off coverage) and all agreements, documents, or instruments relating
thereto.

        77.      76. “De Minimis Asset” means any miscellaneous asset that is valued by the
Debtors at $10,000 or less and that is located at the premises subject to any Unexpired
Leases rejected by the Debtors pursuant to sections 365 or 1123 of the Bankruptcy Code,
including furniture and equipment.

       78.     77. “Debtors” means the BSA and Delaware BSA, the non-profit
corporations that are debtors and debtors in possession in the Chapter 11 Cases.

        79.     78. “Deferred Compensation Plan” means the Boy Scouts of America
457(b) Plan, a non-qualified deferred compensation plan under section 457(b) of the Internal
Revenue Code, which allows eligible BSA and Local Council employees to make elections
to defer the payment of a certain amount or percentage of their regular base salary or bonus
for future payment.

          80.   79. “Delaware BSA” means Delaware BSA, LLC, a Delaware limited
liability company.

      81.    80. “Direct Abuse Claim” means an Abuse Claim that is not an Indirect
Abuse Claim.

         82.     81. “Disallowed” means, as to any Administrative Expense Claim, Priority
Tax Claim, Other Priority Claim, Other Secured Claim, Convenience Claim, General
Unsecured Claim, or Non-Abuse Litigation Claim, any such Claim or portion thereof that:
(a) has been disallowed, denied, dismissed, expunged, or overruled pursuant to the terms of
the Plan or a Final Order of the Bankruptcy Court or any other court of competent
jurisdiction or by a settlement; (b) has been listed on the Schedules at an amount of $0.00 or
as contingent, disputed, or unliquidated and as to which a Bar Date has been established but
no Proof of Claim has been timely filed or deemed timely filed with the Bankruptcy Court
pursuant to either the Bankruptcy Code or any Final Order of the Bankruptcy Court,
including the Bar Date Order, or otherwise deemed timely filed under applicable law; or (c)
has not been scheduled and as to which a Bar Date has been established but no Proof of
Claim has been timely filed, such that the creditor holding such Claim shall not be treated as
a creditor with respect to such claim for the purposes of voting and distribution.
“Disallowance” and “Disallowing” have correlative meanings. With respect to any 2010
Credit Facility Claim, 2019 RCF Claim, 2010 Bond Claim, 2012 Bond Claim, Direct Abuse
Claim, Indirect Abuse Claim, or Interest, the term “Disallowed” shall not apply.




                                          14
       83.    82. “Disbursing Agent” means, with respect to all Claims other than Abuse
Claims, Reorganized BSA or a Person or Persons selected by the Debtors or Reorganized
BSA to make or facilitate Distributions contemplated under the Plan.

        84.    83. “Discharge Injunction” means the injunction issued in accordance with
sections 524 and 1141 of the Bankruptcy Code and contained in Article X.E.2 of the Plan.

       85.     84. “Discharges” means the discharges set forth in Article X.E.

        86.     85. “Disclosure Statement” means the disclosure statement for the Plan,
including all exhibits and schedules thereto, as the same may be amended, supplemented or
otherwise modified from time to time, as approved by the Bankruptcy Court pursuant to
section 1125 of the Bankruptcy Code, which must be in form and substance reasonably
acceptable to JPM and the Creditors’ Committee.

        87.      86. “Disclosure Statement Order” means one or more orders entered by the
Bankruptcy Court, in form and substance reasonably acceptable to the Debtors, JPM and
the Creditors’ Committee: (a) finding that the Disclosure Statement (including any
amendment, supplement, or modification thereto) contains adequate information pursuant to
section 1125 of the Bankruptcy Code; (b) fixing the amounts of Claims solely for voting
purposes and not for purposes of distributions; (c) approving the Voting Procedures; and (d)
authorizing solicitation of the Plan.

        88.     87. “Disputed” means, as to any Administrative Expense Claim, Priority Tax
Claim, Other Priority Claim, Other Secured Claim, Convenience Claim, General Unsecured
Claim, or Non-Abuse Litigation Claim, any such Claim (or portion thereof) (a) that is neither
Allowed nor Disallowed, (b) that is listed on the Schedules as “disputed,” “contingent,” or
“unliquidated” or (c) for which a Proof of Claim has been filed or a written request for
payment has been made to the extent that any party in interest has interposed a timely
objection to such Claim, which objection has not been withdrawn or adjudicated pursuant to
a Final Order. The term “Disputed” does not apply to Abuse Claims.

       89.    88. “Disputed Claims Reserve” means the reserve of Cash within the Core
Value Cash Pool to be Distributed to holders of Disputed General Unsecured Claims, if and
when such Disputed Claims become Allowed, which shall be funded with amounts and on
terms acceptable to the Creditor Representative.

        90.     89. “Distribution” means the payment or delivery of Cash, property, or
interests in property, as applicable, to holders of Allowed Non-Abuse Claims under the
terms of the Plan. “Distributed” and “Distribution” have correlative meanings.

        91.     90. “Distribution Date” means the dates on which the Disbursing Agent
makes a Distribution, or causes a Distribution to be made, from the Core Value Cash Pool
to holders of Allowed General Unsecured Claims and, subject to the terms of Article
III.B.9, holders of Allowed Non-Abuse Litigation Claims. Each Distribution Date shall
occur as soon as practicable after Reorganized BSA makes each semi-annual installment
payment of the Core Value Cash Pool in accordance with Article V.O.



                                         15
       92.   91. “District Court” means the United States District Court for the District
of Delaware.

        93.    92. “Effective Date” means the first Business Day on which all of the
conditions precedent to the occurrence of the Effective Date set forth in Article IX.B shall
have been satisfied or waived pursuant to Article IX.C.

         94.    93. “Encumbrance” means, with respect to any property (whether real or
personal, tangible or intangible), any mortgage, Lien, pledge, charge, security interest,
assignment, or encumbrance of any kind or nature in respect of such property, including any
conditional sale or other title retention agreement, any security agreement, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction, to secure payment of a debt or performance of an
obligation.

        95.    94. “Entity” means an entity as defined in section 101(15) of the Bankruptcy
Code.

       96.    95. “Estate” means, as to each Debtor, the estate created for such Debtor in
its Chapter 11 Case under sections 301 and 541 of the Bankruptcy Code upon the
commencement of the applicable Debtor’s Chapter 11 Case.

        97.     96. “Estate Causes of Action” means any and all Causes of Action owned,
held, or capable of being asserted by or on behalf of either Debtor or its Estate, whether
known or unknown, in law, at equity or otherwise, whenever and wherever arising under the
laws of any jurisdiction, including actions that: (a) arise out of or are based on breach of
contract, fraudulent conveyances and transfers, breach of fiduciary duty, breach of duty of
loyalty or obedience, legal malpractice, recovery of attorneys’ fees, turnover of property and
avoidance or recovery actions of the Debtors or their respective Estates, including actions
that constitute property of the Estate under section 541 of the Bankruptcy Code that are or
may be pursued by a representative of the Estates, including pursuant to section 323 of the
Bankruptcy Code, and actions, including Avoidance Actions, that may be commenced by a
representative of the Estates under section 362 or chapter 5 of the Bankruptcy Code,
seeking relief in the form of damages (actual and punitive), imposition of a constructive
trust, turnover of property, restitution, and declaratory relief with respect thereto or
otherwise; or (b) seek to impose any liability upon, or injunctive relief on, any Protected
Party or to satisfy, in whole or in part, any Abuse Claim.

        98.     97. “Excess Cash and Investments” means, as of any date on or after the
Effective Date, the unrestricted Cash and balance sheet investments owned by Reorganized
BSA that are not subject to legally enforceable restrictions on the use or disposition of such
assets for a particular purpose.

        99.    98. “Excess Cash Sweep” has the meaning ascribed to such term in Article
V.U.

       100. 99. “Exculpated Parties” means, collectively, the following Persons: (a) the
Debtors; (b) Reorganized BSA; (c) the Creditors’ Committee; (d) the members of the


                                          16
Creditors’ Committee in their capacities as such; (e) the Creditor Representative; and (f) all
of such Persons’ current officers and directors, former officers and directors who served in
such capacity during the pendency of the Chapter 11 Cases but are no longer officers or
directors as of the Effective Date, employees, volunteers, agents, attorneys, financial
advisors, accountants, investment bankers, consultants, representatives, and other
professionals.

        101. 100. “Executory Contract” means any executory contract to which BSA is a
party that is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy
Code.

       102. 101. “Expedited Distribution” means a one-time Cash payment from the
Settlement Trust in the amount of $1,500.00, conditioned upon Confirmation of the Plan as a
Global Settlement Plan.

       103. 102. “Fee Examiner” means Justin H. Rucki of Rucki Fee Review, LLC, in
his capacity as the fee examiner appointed pursuant to the Order Appointing Fee
Examiner and Establishing Related Procedures for the Review of Applications of
Retained Professionals, entered by the Bankruptcy Court on September 18, 2020 at
Docket No. 1342, or any successor appointed by the Bankruptcy Court.

        104. 103. “Final Order” means an order or judgment of the Bankruptcy Court (or
other court of competent jurisdiction) that has not been reversed, vacated, stayed, modified
or amended, and as to which (a) the time to appeal, petition for certiorari or move for a
new trial, reargument or rehearing has expired and as to which no appeal, petition for
certiorari or other proceedings for a new trial, reargument or rehearing shall then be
pending, or (b) if an appeal, writ of certiorari, new trial, reargument or rehearing thereof
has been sought, such order or judgment of the Bankruptcy Court (or other court of
competent jurisdiction) shall have been affirmed by the highest court to which such order
was appealed, or certiorari shall have been denied or a new trial, reargument or rehearing
shall have been denied with prejudice or resulted in no modification of such order, and the
time to take any further appeal, petition for certiorari or move for a new trial, reargument
or rehearing shall have expired; provided, however, that the possibility that a motion
pursuant to section 502(j) or 1144 of the Bankruptcy Code or under Rule 59 or Rule 60 of
the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules,
may be filed with respect to such order shall not cause such order to not be a Final Order.

       105. 104. “Florida Sea Base Assignment” means the Assignment of Agreements,
Licenses, Permits and Contracts, dated as of March 21, 2019, by and from the BSA, as
assignor, and JPM, as assignee, which secures the BSA’s obligations under the 2010 Credit
Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement, and the 2019 RCF
Agreement.

       106. 105. “Florida Sea Base Mortgage” means the Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing, dated as of March 21,
2019, by and from the BSA, as mortgagor, and JPM, as mortgagee, which secures the




                                         17
BSA’s obligations under the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012
Bond Agreement, and the 2019 RCF Agreement.

        107. 106. “Foundation” means the National Boy Scouts of America Foundation, a
District of Columbia nonprofit corporation.

        108. 107. “Foundation Loan” means the new second-lien term loan lending facility
pursuant to which the Foundation, as lender, shall make a term loan to Reorganized BSA, as
borrower, in the principal amount of $42,800,000, which is equal to the appraised value of
the Summit Bechtel Reserve. The material terms of the Foundation Loan are set forth on
the term sheet attached hereto as Exhibit E, which is qualified in its entirety by reference to
the Foundation Loan Agreement.

        109. 108. “Foundation Loan Agreement” means the credit agreement governing
the Foundation Loan, dated as of the Effective Date, the form of which shall be included in
the Plan Supplement.

        110. 109. “Future Abuse Claim” means any Direct Abuse Claim against any
Protected Party that is attributable to, arises from, is based upon, relates to, or results from,
in whole or in part, directly, indirectly, or derivatively, alleged Abuse that occurred prior to
the Petition Date but which, as of the date immediately preceding the Petition Date, was
held by a Person who, as of such date, (a) had not attained eighteen (18) years of age, or
(b) was not aware of such Direct Abuse Claim as a result of “repressed memory,” to the
extent the concept of repressed memory is recognized by the highest appellate court of the
state or territory where the claim arose. Notwithstanding the foregoing, if the Plan is
Confirmed as a Global Resolution Plan, then, with respect to any Contributing Chartered
Organization, the term “Future Abuse Claim” shall be limited to any Direct Abuse Claim
that aroseis attributable to, arises from, is based upon, relates to, or results from, Abuse that
occurred prior to the Petition Date in connection with the Contributing Chartered
Organization’s sponsorship of one or more Scouting units.

        111. 110. “Future Claimants’ Representative” means James L. Patton, Jr., the
legal representative appointed by the Bankruptcy Court for holders of Future Abuse Claims,
or any successor legal representative appointed by the Bankruptcy Court.

        112. 111. “General Unsecured Claim” means any Claim against the Debtors that
is not an Administrative Expense Claim, a Priority Tax Claim, an Other Priority Claim, an
Other Secured Claim, a 2010 Credit Facility Claim, a 2019 RCF Claim, a 2010 Bond Claim,
a 2012 Bond Claim, a Convenience Claim, a Non-Abuse Litigation Claim, a Direct Abuse
Claim, or an Indirect Abuse Claim. Claims arising under the Deferred Compensation Plan
or the Restoration Plan shall be deemed to be General Unsecured Claims.

       113. 112. “Gift Annuity Agreements” mean the charitable gift annuity agreements
described in the Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
Debtors to (A) Maintain and Administer Prepetition Customer, Scout, and Donor
Programs and Practices and (B) Pay and Honor Related Prepetition Obligations, and
(II) Granting Related Relief, filed by the Debtors on the Petition Date at Docket No. 8.



                                           18
        114. 113. “Global Resolution Plan” means the Plan, as modified by the applicable
provisions set forth herein, if the Bankruptcy Court concludes that (a) the Plan has been
accepted by a sufficient number of holders of Direct Abuse Claims that have voted to
accept or reject the Plan, or (b) the provisions of the Plan applicable to the Abuse Claims
Settlement satisfy applicable requirements for approval under the Bankruptcy Code or
Bankruptcy Rules.

        115. “Global Resolution Plan TDP” means the Trust Distribution Procedures of
the Boy Scouts of America Settlement Trust for the Global Resolution Plan, substantially in
the form attached hereto as Exhibit A-1, as the same may be amended or modified from
time to time.

       116. 114. “Governmental Unit” means a governmental unit as defined in section
101(27) of the Bankruptcy Code.

        117. “Hartford” means Hartford Accident and Indemnity Company, First State
Insurance Company, Twin City Fire Insurance Company and Navigators Specialty
Insurance Company and each of their past, present and future direct or indirect parents,
subsidiaries, affiliates and controlled entities, and each of their respective officers, directors,
stockholders, members, partners, managers, employees, predecessors, successors and
assigns, each in their capacity as such.

       118. “Hartford Insurance Settlement Agreement” means the Settlement
Agreement and Release entered into as of April 15, 2021 by and between Hartford and the
BSA (as defined in such agreement), a copy of which was attached as Exhibit A to the
Second Mediators’ Report filed in the Chapter 11 Cases on April 16, 2021 at Docket No.
2624 and which is attached hereto as Exhibit I, as such Settlement Agreement and Release
may be amended in accordance with its terms from time to time.

        119. “Hartford Policies” shall have the meaning set forth for such capitalized
term in the Section entitled “Definitions” in the Hartford Insurance Settlement Agreement.

         120. “Hartford Settlement Contribution” shall mean the “Settlement Amount” as
defined in the Hartford Insurance Settlement Agreement (but which amount shall be subject
to the terms and conditions set forth in the Hartford Insurance Settlement Agreement).

        121. 115. “Headquarters” means that certain parcel of real property owned by
the BSA located at 1325 West Walnut Hill Lane, Irving, Texas 75038, together with the
buildings, structures, fixtures, additions, enlargements, extensions, modifications, repairs,
replacements and other improvements now or hereafter located thereon.

      122. 116. “Headquarters Assignment” means that certain Assignment of
Agreements, Licenses, Permits and Contracts, dated as of March 21, 2019, by and from the
BSA, as assignor, and JPM, as assignee, which secures the BSA’s obligations under the
2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement, and the
2019 RCF Agreement.




                                            19
        123. 117. “Headquarters Deed of Trust” means that certain Deed of Trust,
Security Agreement, Assignment of Rents and Leases and Fixture Filing, dated as of March
21, 2019, by and between the BSA and JPM.

      124. 118. “Impaired” means “impaired” within the meaning of section 1124 of the
Bankruptcy Code.

         125. 119.       “Indemnification Obligations” means each of the Debtors’
indemnification obligations in place as of the Effective Date, whether in the bylaws, limited
liability company agreements, or other organizational or formation documents, board
resolutions, management or indemnification agreements, employment or other contracts, or
otherwise, for the past and present directors, officers, employees, attorneys, accountants,
investment bankers, and other professionals and agents who provided services to the
Debtors before, on, or after the Petition Date.

         126. 120. “Indirect Abuse Claim” means a liquidated or unliquidated Abuse Claim
for contribution, indemnity, reimbursement, or subrogation, whether contractual or implied by
law (as those terms are defined by the applicable non-bankruptcy law of the relevant
jurisdiction), and any other derivative Abuse Claim of any kind whatsoever, whether in the
nature of or sounding in contract, tort, warranty or any other theory of law or equity
whatsoever, including any indemnification, reimbursement, hold-harmless or other payment
obligation provided for under any prepetition settlement, insurance policy, program
agreement or contract.

        127. 121. “Injunctions” means the Discharge Injunction, the Channeling
Injunction, the Insurance Entity Injunction (if the Plan is Confirmed as a Global Resolution
Plan), the Release Injunctions, and any other injunctions entered by the Bankruptcy Court or
the District Court in connection with Confirmation of the Plan.

         128. 122. “Insurance Action” means any claim, Cause of Action, or right of the
Debtors, and, if the Plan is Confirmed as a Global Resolution Plan, the Local Councils and
Contributing Chartered Organizations, or any of them, under the laws of any jurisdiction,
against any Non-Settling Insurance Company, arising from or related to: (a) any such
Non-Settling Insurance Company’s failure to provide coverage or otherwise pay under
Insurance Coverage; (b) the refusal of any Non-Settling Insurance Company to compromise
and settle any Abuse Claim under or pursuant to any Insurance Policy; (c) the interpretation
or enforcement of the terms of any Insurance Policy with respect to any Abuse Claim; (d)
any conduct by any Non-Settling Insurance Company constituting “bad faith” conduct that
could give rise to extra-contractual damages, or other wrongful conduct under applicable
law; or (e) any other claims under, arising out of or relating to an Insurance Policy or
Insurance Coverage, including the Insurance Coverage Actions. For the avoidance of
doubt, if the Plan is Confirmed as a Global Resolution Plan, no claim, Cause of Action, or
right of the Debtors, the Local Councils, or the Contributing Chartered Organizations, or any
of them, against any Settling Insurance Company shall be deemed an Insurance Action.

       129. 123. “Insurance Action Recoveries” means (a) Cash derived from and paid
by an Insurance Company pursuant to an Insurance Settlement Agreement, (b) the right to



                                         20
receive proceeds of Insurance Coverage (including any receivables), and (c) the right to
receive the proceeds or benefits of any Insurance Action.

         130. 124. “Insurance Assignment” means the assignment and transfer to the
Settlement Trust of (a) the Insurance Actions, (b) the Insurance Action Recoveries, (c) the
Insurance Settlement Agreements, (d) the Insurance Coverage, and (e) all other rights or
obligations under or with respect to the Insurance Policies (but not the policies themselves);
provided, however, that if the Plan is Confirmed as a BSA Toggle Plan, such assignment
and transfer will be limited to the rights and obligations of the Debtors and the Related
Non-Debtor Entities, and all such Persons’ Representatives. The Insurance Assignment
does not include any rights or obligations under or with respect to any Insurance Policies
that are the subject of an Insurance Settlement Agreement.

       131. 125. “Insurance Company” means any insurance company, insurance
syndicate, coverholder, insurance broker or syndicate insurance broker, guaranty
association, or any other Entity that has issued, or that has any actual, potential,
demonstrated, or alleged liabilities, duties, or obligations under or with respect to, any
Insurance Policy.

       132. 126. “Insurance Coverage” means all of the rights, benefits or insurance
coverage under any Insurance Policy related to Abuse Claims, whether known or unknown
to the Debtors or the Local Councils, that is not the subject of an Insurance Settlement
Agreement, including the right to payment or reimbursement of liability, indemnity or
defense costs arising from or related to Abuse Claims or Settlement Trust Expenses.

          133. 127. “Insurance Coverage Actions” means any and all pending coverage
litigation between the BSA and any Insurance Company as of the Effective Date, including:
(a) Boy Scouts of America, et al. v. Insurance Company of North America et al., Case
No. DC-18-11896, pending in the 192nd Judicial District Court of Dallas County, Texas; (b)
Boy Scouts of America, et al. v. Hartford Accident and Indemnity Co., et al., Case No.
DC-18-07313, pending in the District Court of Dallas County, 95th Judicial District; (c)
National Surety Corp. v. Boy Scouts of America, et al., Case No. 2017-CH-14975,
pending in the Circuit Court of Cook County, Illinois, Chancery Division; and (d) Hartford
Accident and Indemnity Co. and First State Ins. Co. v. Boy Scouts of America, et al.,
Adv. Pro. No. 20-50601 (LSS), pending before the Bankruptcy Court.

        134. 128. “Insurance Coverage Defense” means all rights and defenses that any
Insurance Company may have under any Insurance Policy and applicable law with respect
to a claim seeking insurance coverage or to an Insurance Action, but Insurance Coverage
Defenses do not include any defense that the Plan or any of the other Plan Documents do
not comply with the Bankruptcy Code. Upon entry of the Confirmation Order in the
Chapter 11 Cases determining that the Bankruptcy Code authorizes the Insurance
Assignment notwithstanding any terms or provisions of the Insurance Policies that any
Insurance Company asserts or may assert otherwise prohibits the Insurance Assignment, an
Insurance Coverage Defense shall not include any defense that the Insurance Assignment
is prohibited by the Insurance Policies or applicable non-bankruptcy law.




                                          21
       135.    129. “Insurance Entity Injunction” means the injunction described in Article
X.H.

        136. 130. “Insurance Policies” means (a) if the Plan is Confirmed as a Global
Resolution Plan, collectively, the BSA Insurance Policies and the Local Council Insurance
Policies; and (b) if the Plan is Confirmed as a BSA Toggle Plan, the BSA Insurance
Policies.

       137. 131. “Insurance Settlement Agreement” means any(a) the Hartford
Insurance Settlement Agreement and (b) any other settlement agreement entered into after
the Petition Date and before the Confirmation Date by and among (a) any Insurance
Company, on the one hand, and (b) one or more of the Debtors and/or any other Protected
Party, on the other hand, in which an Insurance Policy and/or the Debtors and/or other
Protected Parties’ rights thereunder with respect to Abuse Claims or Non-Abuse Litigation
Claims are, subject to Confirmation of the Plan as a Global Resolution Plan, released. All
Insurance Settlement Agreements related to Specified Insurance Policies must be
acceptable to the Creditors’ Committee.

        138. 132. “Insured Non-Abuse Claim” means any Non-Abuse Claim to the
extent such Claim is or is alleged to be covered by an insurance policy (including any
Insurance Policy) issued or allegedly issued to the Debtors or, if the Plan is Confirmed as a
Global Resolution Plan, one or more of the Local Councils. Insured Non-Abuse Claims
include Non-Abuse Litigation Claims.

       139. 133. “Interest” means any “equity security” as defined in section 101(16) of
the Bankruptcy Code.

        140. 134. “Internal Revenue Code” means title 26 of the United States Code, 26
U.S.C. §§ 1 et seq., as in effect on the Petition Date, together with all amendments,
modifications, and replacements of the foregoing as the same may exist on any relevant
date to the extent applicable to the Chapter 11 Cases.

       141. 135. “JPM” means JPMorgan Chase Bank, National Association and any
successors and assigns.

        142. 136. “JPM / Creditors’ Committee Settlement” has the meaning ascribed to
such term in Article V.R.

       143. 137. “JPM / Creditors’ Committee Term Sheet” means that certain
settlement term sheet appended as Exhibit A to the First Mediators’ Report filed on
March 1, 2021 at Docket No. 2292.

       144. 138. “JPM Exit Fee” means an exit fee to be paid by Reorganized BSA on
the Effective Date, in an amount equal to the aggregate principal amount due and owing as
of the Effective Date, plus the undrawn amount of any letters of credit then outstanding,
under the Restated 2010 Bond Documents, the Restated 2012 Bond Documents and the
Restated Credit Facility Documents, multiplied by 0.50%.



                                         22
        145. 139. “Leaseback Requirement” means the requirement that Reorganized
BSA be entitled to lease the Warehouse and Distribution Center from the Settlement Trust
for fair market value so long as the Settlement Trust holds title to such premises and that
any sale or other transfer of the Warehouse and Distribution Center by the Settlement Trust
be subject to Reorganized BSA’s right to lease such premises from any Person that
acquires the Warehouse and Distribution Center from the Settlement Trust (or any
subsequent acquirer) for fair market value for a term of not less than tentwo years, subject
to renewal with four two-year options to renew at the option of Reorganized BSA. An
agreement reflecting the terms of the Leaseback Requirement shall be filed with the Plan
Supplement.

      146. 140. “Lien” means any “lien” as defined in section 101(37) of the
Bankruptcy Code.

       147. 141. “Life-Income Agreement” means the agreements described in the
Supplement to Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
Debtors to (A) Maintain and Administer Prepetition Customer, Scout, and Donor
Programs and Practices and (B) Pay and Honor Related Prepetition Obligations, and
(II) Granting Related Relief, filed by the Debtors on March 3, 2020 at Docket No. 134.

        148. 142. “Local Council Insurance Policies” means any and all known and
unknown contracts, binders, certificates or insurance policies currently or previously in
effect at any time on or before the Effective Date naming the Local Councils, or any of
them, or any predecessor, subsidiary, or past or present Affiliate of any Local Council, as an
insured (whether as the primary or an additional insured), or otherwise alleged to afford any
Local Council insurance coverage, upon which any claim could have been, has been or may
be made with respect to any Abuse Claim, including the policies identified on Schedule 3.
Notwithstanding the foregoing, Local Council Insurance Policies shall not include any policy
providing reinsurance to any Settling Insurance Company. For the avoidance of doubt,
Local Council Insurance Policies do not include any BSA Insurance Policy or any insurance
policy issued at any time to any of the Local Councils for directors’, managers’, and
officers’ liability (including any “tail policy” or run-off coverage) or any agreements,
documents, or instruments relating thereto.

       149. 143. “Local Council Settlement Contribution” means, if the Plan is
Confirmed as a Global Resolution Plan:

               a.       the contributions to the Settlement Trust by the Local Councils, as
       set forth on Exhibit F;

               b.      to the maximum extent permitted under applicable law, any and all of
       the Local Councils’ rights, titles, privileges, interests, claims, demands or
       entitlements, as of the Effective Date, to any proceeds, payments, benefits, Causes
       of Action, choses in action, defense, or indemnity, now existing or hereafter arising,
       accrued or unaccrued, liquidated or unliquidated, matured or unmatured, disputed or
       undisputed, fixed or contingent, arising under or attributable to: (i) the BSA
       Insurance Policies (subject to Article IV.D.3 and Article IV.D.4 with respect to
       Insured Non-Abuse Claims), the Insurance Coverage, the Insurance Settlement


                                         23
       Agreements, and claims thereunder and proceeds thereof (but not the policies
       themselves); (ii) the Insurance Actions; and (iii) the Insurance Action Recoveries;

               c.      to the maximum extent permitted under applicable law, any and all of
       the Local Councils’ rights, titles, privileges, interests, claims, demands or
       entitlements, as of the Effective Date, to any proceeds, payments, benefits, Causes
       of Action, choses in action, defense, or indemnity, now existing or hereafter arising,
       accrued or unaccrued, liquidated or unliquidated, matured or unmatured, disputed or
       undisputed, fixed or contingent, arising under or attributable to: (i) the Local Council
       Insurance Policies (subject to Article IV.D.3 and Article IV.D.4 with respect to
       Insured Non-Abuse Claims), the Insurance Coverage, the Insurance Settlement
       Agreements, and claims thereunder and proceeds thereof; (ii) the Insurance
       Actions; and (iii) the Insurance Action Recoveries;

               d.     the waiver, release, and expungement from the Claims Register, as
       of the Effective Date, of any and all Claims that have been asserted in the Chapter
       11 Cases by or on behalf of any Local Council, including any Indirect Abuse Claims,
       without any further notice to or action, order, or approval of the Bankruptcy Court,
       and the agreement of each Local Council not to file or assert any Claim or Claims
       against the Debtors or Reorganized BSA arising from any act or omission of the
       Debtors on or prior to the Confirmation Date; and

               e.     the assignment of any and all Perpetrator Indemnification Claims
       held by the Local Councils.

        150. 144. “Local Councils” means, collectively, each and every current or former
local council of the BSA, including each and every current local council of the BSA as listed
on Exhibit G hereto.

        151. 145. “Mediators” means the Honorable Kevin J. Carey (Ret.), Paul A. Finn,
and Timothy V.P. Gallagher, each of whom is appointed by the Bankruptcy Court as a
mediator in the Chapter 11 Cases under the Order (I) Appointing Mediators, (II)
Referring Certain Matters to Mediation, and (III) Granting Related Relief entered on
June 9, 2020 at Docket No. 812.

        152. 146. “Net Unrestricted Cash and Investments” means all of the Unrestricted
Cash and Investments as of the Effective Date, after Reorganized BSA has received the
proceeds of the Foundation Loan, less (a) $75,000,000, which shall be funded first from the
proceeds of the Foundation Loan, (b) an amount of Cash equal to the JPM Exit Fee, (c) an
amount of Cash sufficient to fund all unpaid Allowed Administrative Expense Claims, (d)
without duplication, an amount of Cash sufficient to fund the Professional Fee Reserve, (e)
an amount of Cash equal to the Creditor Representative Fee Cap, and (f) the amount of
Cash estimated to be required to satisfy Allowed Priority Tax Claims, Allowed Other
Priority Claims, Allowed Secured Claims, and Allowed Convenience Claims, and (g) an
amount of Cash sufficient to fund all accrued but unpaid interest and reasonable fees and
expenses of JPM as of the Effective Date to the extent not paid pursuant to the Cash
Collateral Order.



                                         24
      153. 147. “Non-Abuse Claim” means any Claim against the Debtors that is not an
Abuse Claim.

        154. 148. “Non-Abuse Litigation Claim” means any Claim that is a prepetition
unsecured non-priority Claim against the Debtors relating to pending or threatened litigation
against one or both of the Debtors that does not relate to Abuse. For the avoidance of
doubt, Non-Abuse Litigation Claims include all personal injury or wrongful death Claims
against the Debtors that do not relate to Abuse and all Claims against the Debtors asserted
by the Girl Scouts of the United States of America and do not include any Administrative
Expense Claims that may be asserted by holders of Non-Abuse Litigation Claims.

        155. 149. “Non-Settling Insurance Company” means any Insurance Company to
the extent it is not a Settling Insurance Company.

      156. 150. “Northern Tier Assignment” means that certain Assignment of
Agreements, Licenses, Permits and Contracts, dated as of March 21, 2019, by and from the
BSA, as assignor, and JPM, as assignee, which secures the BSA’s obligations under the
2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement, and the
2019 RCF Agreement.

       157. 151. “Northern Tier Mortgage” means that certain Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing, dated as of March 21,
2019, by and from the BSA, as mortgagor, and JPM, as mortgagee, which secures the
BSA’s obligations under the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012
Bond Agreement, and the 2019 RCF Agreement.

       158. 152. “Notice and Claims Agent” means Omni Agent Solutions, in its
capacity as “claims and noticing agent” for the Debtors, and any successor thereto.

       159. 153. “Official Committees” means the Tort Claimants’ Committee and the
Creditors’ Committee.

        160. 154. “Oil and Gas Interests” means those certain mineral or royalty interests
owned by the BSA, consisting of approximately 1,027 properties located in Alabama,
Arkansas, California, Florida, Georgia, Illinois, Louisiana, Michigan, Mississippi, Nebraska,
New Mexico, North Dakota, Oklahoma, Oregon, Texas, South Dakota and Wyoming. The
Oil and Gas Interests include those listed on Schedule 4.

         161. 155. “Other Priority Claim” means any Claim against the Debtors that is
entitled to priority in right of payment under section 507(a) of the Bankruptcy Code, other
than an Administrative Expense Claim or a Priority Tax Claim.

        162. 156. “Other Secured Claim” means any Secured Claim against the Debtors
other than any 2010 Credit Facility Claim, 2019 RCF Claim, 2010 Bond Claim, or 2012 Bond
Claim.

      163. 157. “Pension Plan” means the Boy Scouts of America Retirement Plan for
Employees, a single-employer, qualified, defined benefit pension plan that is subject to the


                                         25
Employee Retirement Income Security Act of 1974, as amended, and the Internal Revenue
Code, of which BSA is the sponsor.

        164. 158. “Perpetrator” means any individual who personally committed or is
alleged to have personally committed an act of Abuse that forms the basis for an Abuse
Claim. The term “Perpetrator” does not include any individual who did not personally
commit or is not alleged to have personally committed an act of Abuse that forms the basis
for an Abuse Claim, against whom an Abuse Claim is nevertheless asserted, or may be
asserted, by virtue of such individual’s position or service as an employee or volunteer of the
Debtors or as a Scout participant, or, if the Plan is Confirmed as a Global Resolution Plan,
by virtue of such individual’s position or service as an employee or volunteer of a Local
Council or a Chartered Organization or as a Scout participant.

       165. 159. “Perpetrator Indemnification Claim” means a Claim against a
Perpetrator for indemnification or contribution arising from or relating to an Abuse Claim.

      166. 160. “Person” has the meaning set forth in section 101(41) of the
Bankruptcy Code.”

       167.    161. “Petition Date” means February 18, 2020.

       168. 162. “Philmont Assignment” means that certain Assignment of Agreements,
Licenses, Permits and Contracts, dated as of March 21, 2019, by and from the BSA, as
assignor, and JPM, as assignee, which secures the BSA’s obligations under the 2010 Credit
Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement, and the 2019 RCF
Agreement.

       169. 163. “Philmont Mortgage” means that certain Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing, dated as of March 21,
2019, by and from the BSA, as mortgagor, and JPM, as mortgagee, which secures the
BSA’s obligations under the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012
Bond Agreement, and the 2019 RCF Agreement.

       170. 164. “Plan” means this Second Amended Plan of Reorganization for Boy
Scouts of America and Delaware BSA, LLC filed by the Debtors, as the same may be
amended or modified from time to time pursuant to section 1127 of the Bankruptcy Code.

       171. 165. “Plan Documents” means, collectively, the Plan, the Disclosure
Statement, the Disclosure Statement Order, each of the documents comprising the Plan
Supplement, and all of the exhibits and schedules attached to any of the foregoing (including
the Settlement Trust Documents and, the Cooperation Agreement, and, if the Plan is
Confirmed as a Global Resolution Plan, the Hartford Insurance Settlement Agreement).
The Plan Documents shall be in form and substance reasonably acceptable to JPM and the
Creditors’ Committee.

         172. 166. “Plan Supplement” means the compilation of documents and forms of
documents, agreements, schedules, exhibits, and annexes to the Plan, which the Debtors
shall file no later than fourteen (14) days before the Voting Deadline, unless otherwise


                                          26
ordered by the Bankruptcy Court, and additional documents filed with the Bankruptcy Court
before the Effective Date as amendments, modifications or supplements to the Plan
Supplement. The Plan Supplement will include the following: (a) the Amended BSA
Bylaws; (b) the Assumed Contracts and Unexpired Leases Schedule; (c) the Cooperation
Agreement; (d) the name of the Creditor Representative; (e) changes, if any, to
Reorganized BSA’s directors and officers; (f) the form of the Foundation Loan Agreement;
(g) the form of agreement reflecting the terms of the Leaseback Requirement; (h) the
Rejected Contracts and Unexpired Leases Schedule; (i) the forms of the Restated 2010
Bond Documents; (j) the forms of the Restated 2012 Bond Documents; (k) the forms of the
Restated Credit Facility Documents; (l) the form of the Restated Security Agreement; (m)
the names of the initial members of the Settlement Trust Advisory Committee; and (n) the
name of the initial Settlement Trustee; provided that the Plan Documents listed in clauses
(b) and (h) of the foregoing sentence will be revised, in the Debtors’ discretion, subject to
Article VI, to account for any additional Executory Contracts or Unexpired Leases to be
assumed or rejected in advance of the Confirmation Hearing. The Plan Supplement shall be
served only on those parties that have requested notice in the Chapter 11 Cases pursuant to
Bankruptcy Rule 2002 and any party in interest who requests in writing a copy from counsel
to the Debtors. Once the Plan Supplement is filed, a copy will also be available for review
on the        Notice     and Claims       Agent’s website free of charge at
https://omniagentsolutions.com/BSA. The Plan Supplement shall be in form and substance
reasonably acceptable to JPM and the Creditors’ Committee.

        173. 167. “Prepetition Debt and Security Documents” means, collectively, the
2010 Credit Facility Documents, the 2019 RCF Documents, the 2010 Bond Documents, the
2012 Bond Documents, the Prepetition Security Documents (2019), and the Prepetition
Security Agreement (2020).

        174. 168. “Prepetition Security Agreement (2019)” means that certain Third
Amended and Restated Security Agreement, dated as of March 21, 2019, by and among the
BSA and Arrow, as debtors, JPM, in its capacity as collateral agent, JPM, in its capacity as
the lender under each of the 2010 Credit Agreement and the 2019 RCF Agreement, and as
holder under each of the 2010 Bond Agreement and the 2012 Bond Agreement.

        175. 169. “Prepetition Security Agreement (2020)” means that certain Consent
and Security Agreement dated as of February 3, 2020, by and among Delaware BSA, the
BSA, JPM, as collateral agent, and JPM, in its capacity as the lender under the 2010 Credit
Agreement and the 2019 RCF Agreement, and as holder under the 2010 Bond Agreement
and the 2012 Bond Agreement.

        176. 170. “Prepetition Security Documents (2019)” means, collectively, the
Prepetition Security Agreement (2019), the Florida Sea Base Mortgage, the Florida Sea
Base Assignment, the Headquarters Deed of Trust, the Headquarters Assignment, the
Northern Tier Mortgage, the Northern Tier Assignment, the Philmont Mortgage, the
Philmont Assignment, and the Arrow Collateral Assignment.




                                         27
       177. 171. “Priority Tax Claim” means any Claim of a Governmental Unit against
the Debtors that is entitled to priority in payment under section 507(a)(8) of the Bankruptcy
Code.

          178. 172. “Privileged Information” means any privileged information that relates,
in whole or in part, to any Abuse Claim, including: (a) the Debtors’ books and records
transferred to the Settlement Trust in accordance with the Cooperation Agreement; (b) any
privileged information containing a factual or legal analysis or review of any Abuse Claim;
(c) any privileged information evaluating the reasonableness, effectiveness, or Confirmability
of the Plan or any other chapter 11 plan filed or that could be filed in the Chapter 11 Cases;
(d) any privileged information exchanged by the Debtors or their professionals, on the one
hand, and any of the Related Non-Debtor Entities, Local Councils, the Ad Hoc Committee,
either Official Committee, the Future Claimants’ Representative, or their respective
Representatives, on the other hand, related to the Plan, the Plan Documents, or the Abuse
Claims; and (e) information shared pursuant to that certain Joint Defense, Common Interest,
and Confidentiality Agreement among the BSA, the Ad Hoc Committee, and each Local
Council that executed a joinder to said agreement that was acknowledged in writing by the
BSA and the Ad Hoc Committee; and (f) any privileged information containing a factual or
legal analysis of the Debtors’ potential exposure in connection with any Abuse Claim or any
litigation related thereto. For the avoidance of doubt, Privileged Information shall not include
any Common-Interest Communications with Insurers.

        179. 173. “Pro Rata” means, at any time, with respect to any Claim, the
proportion that the amount of such Claim in a particular Class or group of Classes bears to
the aggregate amount of all Claims (including Disputed Claims) in such Class or group of
Classes, unless in each case the Plan provides otherwise.

        180. 174. “Pro Rata Share” means the proportion that an Allowed Claim in a
particular Class bears to the aggregate amount of all Allowed Claims in that Class.

       181. 175. “Professional” means any Person retained by the Debtors, the Tort
Claimants’ Committee, the Creditors’ Committee, or the Future Claimants’ Representative
pursuant to a Final Order of the Bankruptcy Court entered under sections 327, 328, 363, or
1103 of the Bankruptcy Code.

       182. 176. “Professional Fee Claim” means any Claim of a Professional or other
Person for Allowance by the Bankruptcy Court and payment by the Debtors of
compensation for services rendered and/or reimbursement of costs or expenses incurred in
the Chapter 11 Cases for the period from the Petition Date to and including the Effective
Date under sections 328, 330, 331, or 503(b) of the Bankruptcy Code.

       183. 177. “Professional Fee Reserve” means a segregated account funded from
Unrestricted Cash and Investments on hand of the Debtors as of the Effective Date in an
amount equal to the Professional Fee Reserve Amount as of such date, solely for the
purpose of paying all Allowed Professional Fee Claims.




                                          28
       184. 178. “Professional Fee Reserve Amount” means the aggregate Accrued
Professional Fees as of the Effective Date, as estimated by the Professionals in accordance
with Article II.A.2.

       185. 179. “Proof of Claim” means any proof of claim filed with the Bankruptcy
Court or the Notice and Claims Agent pursuant to section 501 of the Bankruptcy Code and
Bankruptcy Rules 3001 or 3002 that asserts a Claim against either of the Debtors.

        186.    180. “Protected Parties” means:

                a.       if the Plan is Confirmed as a Global Resolution Plan, the following
        Persons: (i) the Debtors; (ii) Reorganized BSA; (iii) the Related Non-Debtor
        Entities; (iv) the Local Councils; (v) the Contributing Chartered Organizations;
        (vi) the Settling Insurance Companies, including Hartford; and (vii) all of such
        Persons’ Representatives; provided, however, that no Perpetrator is or shall be a
        Protected Party. Notwithstanding the foregoing, if the Plan is Confirmed as a
        Global Resolution Plan, a Contributing Chartered Organization shall be a Protected
        Party only with respect to Abuse Claims that arose in connection with the
        Contributing Chartered Organization’s sponsorship of one or more Scouting units.

                b.     if the Plan is Confirmed as a BSA Toggle Plan, the following
        Persons: (i) the Debtors; (ii) Reorganized BSA; (iii) the Related Non-Debtor
        Entities; and (iv) the Settling Insurance Companies, if any; and (v) all of such
        Persons’ Representatives; provided, however, that no Perpetrator is or shall be a
        Protected Party.

       187. 181. “Quarterly Fees” means all fees due and payable pursuant to section
1930(a)(6) of title 28 of the United States Code.

         188. 182. “Reinstatement” means (a) leaving unaltered the legal, equitable and
contractual rights to which a Claim entitles the holder of such Claim or (b) notwithstanding
any contractual provision or applicable law that entitles the holder of such Claim to demand
or receive accelerated payment of such Claim after the occurrence of a default, (i) curing
any such default that occurred before or after the Petition Date, other than a default of a
kind specified in section 365(b)(2) of the Bankruptcy Code; (ii) reinstating the maturity of
such Claim as such maturity existed before such default; (iii) compensating the holder of
such Claim for any damages incurred as a result of any reasonable reliance by such holder
on such contractual provision or such applicable law; (iv) if such Claim arises from any
failure to perform a nonmonetary obligation, compensating the holder of such Claim (other
than the Debtors or an “insider” of the Debtors within the meaning of section 101(31) of the
Bankruptcy Code) for any actual pecuniary loss incurred by such holder as the result of
such failure; and (v) not otherwise altering the legal, equitable or contractual rights to which
such Claim entitles the holder thereof. “Reinstated” has a correlative meaning.

       189. 183. “Rejected Contracts and Unexpired Leases Schedule” means the
schedule of Executory Contracts or Unexpired Leases to be rejected by the BSA under the




                                          29
Plan, as set forth in the Plan Supplement, as may be amended, modified, or supplemented
from time to time.

        190. 184. “Rejection Damages Bar Date” has the meaning ascribed to such term
in Article VI.B.

        191. 185. “Rejection Damages Claim” means a Claim for damages alleged to
arise from the rejection of an Executory Contract or Unexpired Lease pursuant to section
365 or 1123 of the Bankruptcy Code.

         192. 186. “Related Non-Debtor Entities” means the Entities listed on Exhibit H,
including non-debtor Affiliates of the Debtors that are directly or indirectly wholly owned by,
or subject to the control of, the BSA. For the avoidance of doubt, Related Non-Debtor
Entities do not include Local Councils or Chartered Organizations.

        193.    187. “Release Injunctions” means the injunctions described in Article X.L.

        194. 188. “Released Parties” means, collectively, the following Persons, in each
case in its or their respective capacities as such: (a) the Debtors; (b) Reorganized BSA;
(c) the Related Non-Debtor Entities; (d) the Creditors’ Committee; (e) the members of the
Creditors’ Committee in their capacities as such; (f) JPM; (g) if the Plan is Confirmed as a
Global Resolution Plan, the Settling Insurance Companies, if anyincluding Hartford; (h) the
Foundation, in its capacity as lender under the Foundation Loan Agreement; (i) the Ad Hoc
Committee; (j) the members of the Ad Hoc Committee in their capacities as such; (k) the
Creditor Representative; (l) the Mediators; and (m) all of such Persons’ Representatives;
provided, however, that no Perpetrator is or shall be a Released Party; provided further, that
the definition of “Released Parties” shall in all instances be subject to Article X.J.

        195.    189. “Releases” means the releases set forth in Article X.J.

         196. 190. “Releasing Claim Holder” means, collectively, (a) all holders of Claims
that vote to accept the Plan; (b) all holders of Claims that are presumed to accept the Plan; ,
except for holders of such Claims that file a timely objection to the releases set forth in
Article X.J.4; (c) all holders of Claims entitled to vote on the Plan and who vote against the
Plan and do not opt out of the releases provided for in the Plan, (d) all holders of Claims
entitled to vote on the Plan and who do not vote for or against the Plan or who abstain from
voting on the Plan but, in either case, do not opt out of the releases set forth in Article X.J.4,
except for those holders of Claims whose solicitation packages were returned to the
Debtors or their agent(s) as undeliverable and those holders of Claims that were not sent a
solicitation package because a prior mailing sent to them in the Chapter 11 Cases was
returned as undeliverable, in each case, unless such holders otherwise have received notice
of the Chapter 11 Cases; and (e) all holders of Administrative Expense Claims or Priority
Tax Claims that do not hold Claims or Interests in any Class and do not timely file with the
Bankruptcy Court an objection to the releases set forth in Article X.J.4 by the deadline
established to file objections to the Plan; and (f) all of such Persons’ predecessors,
successors and assigns, subsidiaries, affiliates, current and former officers, directors,
principals, shareholders, members, partners, employees, agents, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants, representatives,


                                           30
management companies, and other professionals, and all such Persons’ respective heirs,
executors, estates, servants and nominees, in their respective capacities as such.

        197. 191. “Reorganized BSA” means the BSA, as reorganized pursuant to and
under the Plan on or after the Effective Date.

         198. 192. “Representatives” means, with respect to any Person, such Person’s
(a) predecessors, successors, assigns, subsidiaries, and Affiliates, (b) current and former
officers, directors, principals, equity holders, trustees, members, partners, managers,
officials, board members, advisory board members, employees, agents, volunteers, attorneys,
financial advisors, accountants, investment bankers, consultants, representatives, and other
professionals, and (c) respective heirs, executors, estates, and nominees, in each case solely
in its capacity as such.

         199. 193. “Restated 2010 Bond Documents” means those certain restated bond
documents, including a restated revenue bond, bond purchase agreement, promissory note,
security agreement, and all documentation executed and delivered in connection therewith,
in each case containing substantially the same terms as the 2010 Bond Documents except
that: (a) the amortization schedule attached to the 2010 Bond shall be amended and restated
such that (i) interest is payable in monthly installments (at the same rates in the 2010 Bond
Documents) beginning on the date that is one month after the Effective Date (as to be
specified in the Restated 2010 Bond Documents) and ending on the Restated Maturity Date,
and (ii) principal is payable in monthly installments (in the same monthly amounts as the
periodic amortization amounts in the 2010 Bond Documents) beginning on the date that is
two years after the Effective Date (as to be specified in the Restated 2010 Bond
Documents) and ending on the Restated Maturity Date; and (b) the Restated 2010 Bond
Documents shall be guaranteed by Arrow. The covenants in the Restated 2010 Bond
Documents shall be in form and substance acceptable to JPM and the BSA. The
obligations under the Restated 2010 Bond Documents shall be secured by the Restated
Security Agreement. The then-current forms of the Restated 2010 Bond Documents shall
be filed with the Plan Supplement.

         200. 194. “Restated 2012 Bond Documents” means those certain restated bond
documents, including a restated revenue bond, bond purchase agreement, promissory note,
security agreement, and all documentation executed and delivered in connection therewith,
in each case containing substantially the same terms as the 2012 Bond Documents except
that: (a) the amortization schedule attached to the 2012 Bond shall be amended and restated
such that (i) interest is payable in monthly installments (at the same rates in the 2012 Bond
Documents) beginning on the date that is one month after the Effective Date (as to be
specified in the Restated 2012 Bond Documents) and ending on the Restated Maturity Date,
and (ii) principal is payable in monthly installments (in the same monthly amounts as the
periodic amortization amounts in the 2012 Bond Documents) beginning on the date that is
two years after the Effective Date (as to be specified in the Restated 2012 Bond
Documents) and ending on the Restated Maturity Date; and (b) the Restated 2012 Bond
Documents shall be guaranteed by Arrow. The covenants in the Restated 2012 Bond
Documents shall be in form and substance acceptable to JPM and the BSA. The
obligations under the Restated 2012 Bond Documents shall be secured by the Restated



                                         31
Security Agreement. The then-current forms of the Restated 2012 Bond Documents shall
be filed with the Plan Supplement.

        201. 195. “Restated Credit Facility Documents” means those certain restated
revolving credit facility documents, which shall contain substantially the same terms as the
2010 Credit Facility Documents and the 2019 RCF Documents, as applicable to the 2010
Credit Facility Claims and the 2019 RCF Claims, except that: (a) the revolving credit facility
provided under the 2019 RCF Documents shall be frozen and converted to a term loan; (b)
the Revolving Maturity Date and the Term Loan Maturity Date (each as defined in the 2010
Credit Facility Documents) and the Maturity Date (as defined in the 2019 RCF Documents)
shall be extended to the Restated Maturity Date; (c) interest is payable in quarterly
installments (at the same rates in the Restated 2012 Bond Documents) beginning on the
date that is three months after the Effective Date (as to be specified in the Restated 2012
Bond Documents) and ending on the Restated Maturity Date; (d) principal is payable in
quarterly monthly installments (at 1/40th of the outstanding balance on the Effective Date)
beginning on the date that is two years after the Effective Date (as to be specified in the
Restated Credit Facility Documents) and ending on the Restated Maturity Date; and (e) the
Restated Credit Facility Documents shall be guaranteed by Arrow. The covenants in the
Restated Credit Facility Documents shall be in form and substance acceptable to JPM and
the BSA. The obligations under the Restated Credit Facility Documents shall be secured by
the Restated Security Agreement. The then-current forms of the Restated Credit Facility
Documents shall be filed with the Plan Supplement.

        202. 196. “Restated Debt and Security Documents” means, collectively, the
Restated 2010 Bond Documents, the Restated 2012 Bond Documents, the Restated Credit
Facility Documents, and the Restated Security Agreement. The Restated Debt and
Security Documents shall be on terms acceptable to JPM and the BSA, and reasonably
acceptable to the Creditors’ Committee.

         203. 197. “Restated Maturity Date” means the maturity date applicable to each
of the Restated Debt and Security Documents in accordance with the terms thereof, which
shall in each case be the date that is ten (10) years after the Effective Date.

        204. 198. “Restated Security Agreement” means that certain restated security
agreement, pursuant to which Reorganized BSA shall grant blanket first-priority liens on and
security interests in all of Reorganized BSA’s assets, including but not limited to all collateral
secured by the Prepetition Security Documents (2019), to JPM to secure Reorganized
BSA’s and Arrow’s obligations under the Restated 2010 Bond Documents, the Restated
2012 Bond Documents and the Restated Credit Facility Documents. The then-current form
of the Restated Security Agreement shall be filed with the Plan Supplement.

        205. 199. “Restoration Plan” means the Boy Scouts of America Retirement
Benefit Restoration Plan, a non-qualified defined benefit retirement plan under section
457(f) of the Internal Revenue Code, which provides supplemental retirement benefits to
certain current and former employees of the Debtors or Local Councils.

       206. 200. “Schedules” means, with respect to each Debtor, the schedules of
assets and liabilities and the statement of financial affairs filed by such Debtor with the


                                           32
Bankruptcy Court pursuant to sections 521 and 1106(a)(2) of the Bankruptcy Code and
Bankruptcy Rule 1007, as such schedules and statements may be amended or supplemented
from time to time prior to the Effective Date.

        207.   201. “Scouting Released Claims” has the meaning ascribed to such term in
Article X.J.

        208. 202. “Scouting University” means that certain parcel of real property owned
by the BSA located at 1301 Solana Boulevard, Westlake, Texas 76262, together with the
buildings, structures, fixtures, additions, enlargements, extensions, modifications, repairs,
replacements and other improvements now or hereafter located thereon.

         209. 203. “Secured” means, with respect to any Claim, the extent to which the
Claim is: (a) secured by a Lien on property of a Debtor’s Estate (i) as set forth in the Plan,
(ii) as agreed to by the holder of such Claim and the Debtors, or (iii) as determined by a
Final Order in accordance with section 506(a) of the Bankruptcy Code; or (b) subject to any
setoff right of the holder of such Claim under section 553 of the Bankruptcy Code, but, with
respect to both of the foregoing clauses (a) and (b), only to the extent of the value of the
interest of such holder in the Estate’s interest in the property securing such Claim or the
amount subject to setoff, as applicable.

       210. 204. “Settlement of Restricted and Core Asset Disputes” has the meaning
ascribed to such term in Article V.R.3.

        211. 205. “Settlement Trust” means the trust organized under the laws of the
state of Delaware and established under Article IV and the Settlement Trust Agreement for
the purposes set forth therein, including assuming liability for all Abuse Claims, holding,
preserving, maximizing, and administering the Settlement Trust Assets, and directing the
processing, liquidation and payment of all compensable Abuse Claims in accordance with
the Settlement Trust Documents.

         212. 206. “Settlement Trust Advisory Committee” means the committee
appointed and serving in accordance with Article IV and the Settlement Trust Agreement,
which shall have the powers, duties and obligations set forth in the Settlement Trust
Agreement. The initial members of the Settlement Trust Advisory Committee shall be
identified in the Plan Supplement.

        213. 207. “Settlement Trust Agreement” means the agreement between the
Debtors and the Settlement Trustee governing the Settlement Trust, dated as of the
Effective Date, in the form attached hereto as Exhibit B, as the same may be amended or
modified from time to time.

        214. 208. “Settlement Trust Assets” means the following assets and any income,
profits and proceeds realized, received or derived from such assets subsequent to the
transfer of such assets to the Settlement Trust:

              a.     if the Plan is Confirmed as a Global Resolution Plan: (i) the BSA
       Settlement Trust Contribution; (ii) the Local Council Settlement Contribution; (iii) the


                                         33
        Chartered Organization Settlement Contribution; and (iv) any and all other funds,
        proceeds or other consideration otherwise contributed to the Settlement Trust
        pursuant to the Plan or the Confirmation Order or other Final Order of the
        Bankruptcy Court.

                b.      If the Plan is Confirmed as a BSA Toggle Plan: (i) the BSA
        Settlement Trust Contribution; and (ii) any and all other funds, proceeds or other
        consideration otherwise contributed to the Settlement Trust pursuant to the Plan or
        the Confirmation Order or other Final Order of the Bankruptcy Court. For the
        avoidance of doubt, except as may be provided in any Insurance Settlement
        Agreement, if the Plan is Confirmed as a BSA Toggle Plan, the insurance rights of
        any Person that is not a Protected Party are expressly reserved for such Person,
        and the Plan Documents shall not, and shall not be deemed to, transfer, grant, or
        assign such rights to the Settlement Trust.

         215. 209. “Settlement Trust Causes of Action” means any Estate Cause of
Action not otherwise expressly released under the Plan or the Plan Documents, attributable
to: (a) all defenses to any Abuse Claim, including all defenses under section 502 of the
Bankruptcy Code; (b) with respect to Abuse Claims, all rights of setoff, recoupment,
contribution, reimbursement, subrogation or indemnity (as those terms are defined by the
non-bankruptcy law of any relevant jurisdiction) and any other indirect claim of any kind
whatsoever, whenever and wherever arising or asserted; (c) any other claims or rights with
respect to Abuse Claims that the Debtors would have had under applicable law if the
Chapter 11 Cases had not occurred and the holder of such Abuse Claim had asserted such
claim by initiating civil litigation against the Debtors; and (d) any claim, cause of action, or
right of the Debtors or either of them, under the laws of any jurisdiction, for reimbursement,
indemnity, contribution, breach of contract, or otherwise arising from or relating to any
payments made by the Debtors on account of Abuse Claims prior to the Petition Date.

       216. 210. “Settlement Trust Documents” means, collectively, (a) the Settlement
Trust Agreement, (b) the Trust Distribution Procedures, (c) the Cooperation Agreement,
and (d) any other agreements, instruments and documents governing the establishment,
administration and operation of the Settlement Trust, which shall be substantially in the
forms set forth as exhibits hereto or in the Plan Supplement, as the same may be amended
or modified from time to time in accordance with the terms thereof.

        217. 211. “Settlement Trust Expenses” means any liabilities, costs, or expenses
of, or imposed upon, or in respect of, the Settlement Trust once established (except for
payments to holders of Abuse Claims on account of such Claims). Settlement Trust
Expenses shall also expressly include (a) any and all liabilities, costs, and expenses incurred
subsequent to the Effective Date in connection with the Settlement Trust Assets (including,
without limitation, the prosecution of any Settlement Trust Causes of Action and Insurance
Actions), in each case whether or not any such action results in a recovery for the
Settlement Trust and (b) the reasonable documented costs and expenses incurred by
Reorganized BSA, the Related Non-Debtor Entities, the Local Councils, the Ad Hoc
Committee, or the Contributing Chartered Organizations in taking any action on behalf of or
at the direction of the Settlement Trust, if any, including, without limitation, any costs and
expenses incurred by Reorganized BSA, the Related Non-Debtor Entities, the Local


                                          34
Councils or the Contributing Chartered Organizations in being named as a defendant in any
Insurance Action.

         218. 212. “Settlement Trustee” means the individual acceptable to the Debtors
who is appointed by the Bankruptcy Court to serve as trustee of the Settlement Trust
pursuant to the terms of the Plan and the Settlement Trust Agreement or who may
subsequently be appointed pursuant to the terms of the Settlement Trust Agreement. The
initial Settlement Trustee shall be identified in the Plan Supplement.

        219. 213. “Settling Insurance Company” means, solely with respect to Insurance
Policies that are the subject of an Insurance Settlement Agreement, and only if the Plan is
Confirmed as a Global Resolution Plan, any Insurance Company that contributes funds,
proceeds or other consideration to or for the benefit of the Settlement Trust pursuant to an
Insurance Settlement Agreement that is approved by an order of the Bankruptcy Court
(including the Confirmation Order) and is designated as a Settling Insurance Company in the
Confirmation Order or the Affirmation Order. Without limiting the foregoing, subject to
Confirmation of the Plan as a Global Resolution Plan and approval of the Hartford
Insurance Settlement Agreement by an order of the Bankruptcy Court (including in the
Confirmation Order), Hartford is a Settling Insurance Company and shall be designated as
such in the Confirmation Order and the Affirmation Order.

        220. 214. “Specified Insurance Policy” means any Insurance Policy with an
inception date of January 1, 2013 to the present.

        221. 215. “Summit Bechtel Reserve” means the parcels of real property that
comprise the Summit Bechtel Family National Scout Reserve, together with the buildings,
structures, fixtures, additions, enlargements, extensions, modifications, repairs, replacements
and other improvements now or hereafter located thereon.

       222. 216. “Tort Claimants’ Committee” means the official committee of tort
claimants, consisting of survivors of childhood sexual abuse, appointed by the United States
Trustee in the Chapter 11 Cases under section 1102(a) of the Bankruptcy Code.

       223. 217. “Trust Distribution Procedures” means the Trust Distribution
ProceduresGlobal Resolution Plan TDP or the BSA Toggle Plan TDP, as applicable,
substantially in the form attached hereto as Exhibit A-1 and Exhibit A-2, respectively, as the
same may be amended or modified from time to time.

        224. 218. “Unexpired Lease” means a lease to which BSA is a party, including
any and all pre- and post-petition amendments thereto, that is subject to assumption or
rejection under section 365 of the Bankruptcy Code.

       225. 219. “Unimpaired” means any Claim that is not Impaired, including any
Claim that is Reinstated.

        226. 220. “United States Trustee” means the Office of the United States Trustee
for the District of Delaware.



                                          35
                227. 221. “Unrestricted Cash and Investments” means all Cash and balance
       sheet investments owned by the Debtors as of the date that is immediately prior to the
       Effective Date that are not subject to legally enforceable restrictions requiring the use or
       disposition of such assets for a particular purpose.

               228. 222. “Volunteer Screening Database” is the database established and
       maintained by the BSA to, among other things, track and remove from Scouting volunteer
       leaders suspected of having acted in an inappropriate sexual manner with youth participants
       in Scouting.

               229. 223. “Voting Deadline” means the date by which all Persons entitled to vote
       on the Plan must vote to accept or reject the Plan.

              230. 224. “Voting Procedures” means those certain procedures and supplemental
       procedures approved by the Bankruptcy Court for soliciting and tabulating the votes to
       accept or reject the Plan cast by holders of Claims against the Debtors entitled to vote on
       the Plan. The Voting Procedures shall be in form and substance reasonably acceptable to
       the Creditors’ Committee as they pertain to Convenience Claims, General Unsecured
       Claims and Non-Abuse Litigation Claims.

               231. 225. “Warehouse and Distribution Center” means that certain parcel of real
       property owned by the BSA located at 2109 Westinghouse Boulevard, Charlotte, North
       Carolina 28269, together with the buildings, structures, fixtures, additions, enlargements,
       extensions, modifications, repairs, replacements and other improvements now or hereafter
       located thereon.

                232. 226. “Workers’ Compensation Program” means the Debtors’ (a) written
       contracts, agreements, agreements of indemnity, in each case relating to workers’
       compensation, (b) self-insured workers’ compensation bonds, policies, programs, and plans
       for workers’ compensation and (c) workers’ compensation insurance issued to or entered
       into at any time by any of the Debtors.

        B.      Interpretation; Application of Definitions and Rules of Construction. For purposes
of the Plan, unless otherwise provided herein: (1) whenever from the context it is appropriate, each
term, whether stated in the singular or the plural, will include both the singular and the plural, and
pronouns stated in the masculine, feminine, or neuter gender shall include the masculine, feminine,
and the neuter gender; (2) unless otherwise provided in the Plan, any reference in the Plan to a
contract, instrument, release, or other agreement or document being in a particular form or on
particular terms and conditions means that such document will be substantially in such form or
substantially on such terms and conditions; provided, however, that the rule of interpretation set
forth in clause (2) shall not be imputed to any contract, lease, instrument, release, or other
agreement as to which JPM or the Creditors’ Committee have consent rights pursuant to the JPM /
Creditors’ Committee Term Sheet, and such consent rights shall be as set forth in the JPM /
Creditors’ Committee Term Sheet and incorporated herein pursuant to Article I.D; (3) any
reference in the Plan to an existing document, schedule or exhibit filed or to be filed means such
document, schedule or exhibit, as it may have been or may be amended, modified, or supplemented
pursuant to the Plan; (4) any reference to a Person as a holder of a Claim or Interest includes that
Person’s successors and assigns; (5) unless otherwise stated, all references in the Plan to Articles


                                                 36
are references to Articles of the Plan, as the same may be amended or modified from time to time
in accordance with the terms hereof; (6) the words “herein,” “hereof,” “hereto,” “hereunder” and
other words of similar import refer to the Plan as a whole and not to any particular Article or clause
contained in the Plan; (7) subject to the provisions of any contract, certificate of incorporation,
by-law, instrument, release, or other agreement or document entered into in connection with the
Plan, the rights and obligations arising pursuant to the Plan shall be governed by, and construed and
enforced in accordance with the applicable federal law, including the Bankruptcy Code and
Bankruptcy Rules; (8) any term used in capitalized form herein that is not otherwise defined but that
is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that
term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be; (9) any immaterial
effectuating provisions may be interpreted by Reorganized BSA in such a manner that is consistent
with the overall purpose and intent of the Plan all without further notice to or action, order, or
approval of the Bankruptcy Court or any other Person; (10) captions and headings to Articles are
inserted for convenience of reference only and are not intended to be a part of or to affect the
interpretation of the Plan; (11) the rules of construction set forth in section 102 of the Bankruptcy
Code shall apply; (12) any reference to a Person’s “subsidiaries” means its direct and indirect
subsidiaries; and (13) in computing any period of time prescribed or allowed by the Plan, unless
otherwise expressly provided herein, the provisions of Bankruptcy Rule 9006(a) shall apply.

        C.      Reference to Monetary Figures. All references in the Plan to monetary figures shall
refer to the legal tender of the United States of America unless otherwise expressly provided.

        D.       Consent Rights. Notwithstanding anything herein to the contrary, the consent rights
of JPM and the Creditors’ Committee, respectively, as set forth in the JPM / Creditors’ Committee
Term Sheet, with respect to the form and substance of the Plan, all exhibits and schedules to the
Plan, the Plan Supplement, and the other Plan Documents, including any amendments, restatements,
supplements, or other modifications to such documents, and any consents, waivers, or other
deviations under or from any such documents, to the extent they pertain to the treatment of the
2010 Credit Facility Claims, the 2019 RCF Claims, the 2010 Bond Claims, or the 2012 Bond Claims
(in the case of JPM) or Convenience Claims, General Unsecured Claims, or Non-Abuse Litigation
Claims (in the case of the Creditors’ Committee), shall be incorporated herein by this reference
(including to the applicable definitions in Article I.A) and fully enforceable as if stated in full herein.

        E.      Controlling Document. In the event of any conflict between the terms and
provisions in the Plan (without reference to the Plan Supplement), on the one hand, and the terms
and provisions in the Disclosure Statement, the Plan Supplement, any other instrument or document
created or executed pursuant to the Plan, or any order (other than the Confirmation Order)
referenced in the Plan (or any exhibits, schedules, appendices, supplements, or amendments to any
of the foregoing), on the other hand, the Plan (without reference to the Plan Supplement) shall
govern and control; provided, however, that in the event of a conflict between Confirmation Order,
on the one hand, and any of the other Plan Documents, on the other hand, the Confirmation Order
shall govern and control in all respects.




                                                    37
                                   ARTICLE II.

         ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS

A.     Administrative Expense Claims.

        1.      Administrative Expense Claims Generally. Except to the extent that a holder
of an Allowed Administrative Expense Claim agrees to less favorable treatment with
respect to such Allowed Administrative Expense Claim, each holder of an Allowed
Administrative Expense Claim (other than Professional Fee Claims, which are governed by
Article II.A.2) shall receive, on account of and in full and complete settlement, release and
discharge of, and in exchange for, such Claim, payment of Cash in an amount equal to the
unpaid portion of such Allowed Administrative Expense Claim, or such amounts and on
other such terms as may be agreed to by the holders of such Claims, on or as soon as
reasonably practicable after the later of: (a) the Effective Date; (b) the first Business Day
after the date that is thirty (30) calendar days after the date such Administrative Expense
Claim becomes an Allowed Administrative Expense Claim; (c) such other date(s) as such
holder and the Debtors or Reorganized BSA shall have agreed; or (d) such other date
ordered by the Bankruptcy Court; provided, however, that Allowed Administrative Expense
Claims that arise in the ordinary course of the Debtors’ non-profit operations during the
Chapter 11 Cases may be paid by the Debtors or Reorganized BSA in the ordinary course
of operations and in accordance with the terms and conditions of the particular agreements
governing such obligations, course of dealing, course of operations, or customary practice.
Notwithstanding anything to the contrary herein or in the Cash Collateral Order, no Claim on
account of any diminution in the value of the Prepetition Secured Parties’ interests in the
Prepetition Collateral (including Cash Collateral) (as each such capitalized term is defined in
the Cash Collateral Order) from and after the Petition Date shall be Allowed unless such
Claim is Allowed by a Final Order of the Bankruptcy Court.

       2.      Professional Fee Claims.

               a.      Final Fee Applications.       All Professionals or other Persons
       requesting the final Allowance and payment of compensation and/or reimbursement
       of expenses pursuant to sections 328, 330, 331 and/or 503(b) for services rendered
       during the period from the Petition Date to and including the Effective Date shall file
       and serve final applications for Allowance and payment of Professional Fee Claims
       on counsel to the Debtors and the United States Trustee no later than the first
       Business Day that is forty-five (45) days after the Effective Date. Objections to
       any Professional Fee Claim must be filed and served on Reorganized BSA and the
       applicable Professional within twenty-one (21) calendar days after the filing of the
       final fee application that relates to the Professional Fee Claim (unless otherwise
       agreed by the Debtors or Reorganized BSA, as applicable, and the Professional
       requesting Allowance and payment of a Professional Fee Claim). The Fee
       Examiner shall continue to act in its appointed capacity unless and until all
       Professional Fee Claims have been approved by order of the Bankruptcy Court, and
       Reorganized BSA shall be responsible to pay the fees and expenses incurred by the
       Fee Examiner in rendering services after the Effective Date.



                                          38
                         b.     Professional Fee Reserve. On the Effective Date, the Debtors shall
               establish and fund the Professional Fee Reserve with Cash in an amount equal to
               the Professional Fee Reserve Amount. Funds held in the Professional Fee Reserve
               shall not be considered property of the Debtors’ Estates, Reorganized BSA, the
               Settlement Trust, or the Core Value Cash Pool. Professional Fees owing on
               account of Allowed Professional Fee Claims shall be paid in Cash from funds held in
               the Professional Fee Reserve as soon as reasonably practicable after such
               Professional Fee Claims are Allowed by a Final Order of the Bankruptcy Court or
               authorized to be paid under the Compensation Procedures Order; provided,
               however, that Reorganized BSA’s obligations with respect to Allowed Professional
               Fee Claims shall not be limited by or deemed limited to the balance of funds held in
               the Professional Fee Reserve. To the extent the funds held in the Professional Fee
               Reserve are insufficient to satisfy the Allowed Professional Fee Claims in full, each
               holder of an Allowed Professional Fee Claim shall have an Allowed Administrative
               Expense Claim for any deficiency, which shall be satisfied in accordance with
               Article II.A.1. No Liens, Claims, interests, charges, or other Encumbrances or
               liabilities of any kind shall encumber the Professional Fee Reserve in any way.
               When all Allowed Professional Fee Claims have been paid in full, amounts
               remaining in the Professional Fee Reserve, if any, shall revert to Reorganized BSA.

                       c.      Professional Fee Reserve Amount. To receive payment for
               Accrued Professional Fees incurred up to and including the Effective Date,
               Professionals shall estimate their Accrued Professional Fees as of the Effective
               Date and deliver such estimate to the Debtors at least five (5) Business Days prior
               to the anticipated Effective Date. If a Professional does not provide such estimate,
               the Debtors may estimate the unbilled fees and expenses of such Professional. The
               total amount so estimated will constitute the Professional Fee Reserve Amount,
               provided that such estimate will not be considered an admission or limitation with
               respect to the fees and expenses of such Professional.

                       d.     Post-Effective Date Fees and Expenses. From and after the
               Effective Date, any requirement that Professionals comply with sections 327
               through 331 or 1103 of the Bankruptcy Code in seeking retention or compensation
               for services rendered after such date shall terminate, and Professionals may be
               employed and paid in the ordinary course of operations without any further notice to
               or action, order, or approval of the Bankruptcy Court. The reasonable and
               documented fees and expenses incurred by the Professionals to the Creditors’
               Committee after the Effective Date until the complete dissolution of the Creditors’
               Committee for all purposes in accordance with Article X.R will be paid by
               Reorganized BSA in the ordinary course of business (and not later than thirty (30)
               days after submission of invoices).

       B.     Priority Tax Claims. Except to the extent that a holder of an Allowed Priority Tax
Claim agrees to less favorable treatment, each holder of an Allowed Priority Tax Claim shall
receive on account of and in full and complete settlement, release and discharge of, and in
exchange for, such Allowed Priority Tax Claim, at the sole option of the Debtors or Reorganized
BSA, as applicable: (1) Cash in an amount equal to such Allowed Priority Tax Claim on or as soon
as reasonably practicable after the later of (a) the Effective Date, to the extent such Claim is an

                                                39
Allowed Priority Tax Claim on the Effective Date; (b) the first Business Day after the date that is
thirty (30) calendar days after the date such Priority Tax Claim becomes an Allowed Priority Tax
Claim; and (c) the date such Allowed Priority Tax Claim is due and payable in the ordinary course
as such obligation becomes due; provided, however, that the Debtors reserve the right to prepay all
or a portion of any such amounts at any time under this option without penalty or premium; or (2)
regular installment payments in Cash of a total value, as of the Effective Date of the Plan, equal to
the Allowed amount of such Claim over a period ending not later than five years after the Petition
Date.

                                             ARTICLE III.

         CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

         A.      Classification of Claims and Interests.

                 1.      Grouping of Debtors for Convenience. The Plan is being proposed as a joint
         plan of reorganization of the Debtors for administrative purposes only and constitutes a
         separate chapter 11 plan of reorganization for each Debtor. The Plan is not premised upon
         the substantive consolidation of the Debtors with respect to the Classes of Claims or
         Interests set forth in the Plan.

                  2.      Classification in General. For purposes of organization, voting, and all
         matters related to Confirmation, and except as otherwise provided herein, all Claims (other
         than Administrative Expense Claims and Priority Tax Claims) against and Interests in the
         Debtors are classified as set forth in this Article III. In accordance with section 1123(a)(1)
         of the Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims described
         in Article II have not been classified and are excluded from the following Classes. A Claim
         or Interest is classified in a particular Class only to the extent that the Claim or Interest falls
         within the description of such Class, and is classified in another Class or Classes to the
         extent that any remainder of the Claim or Interest falls within the description of such other
         Class or Classes. Notwithstanding anything to the contrary contained in the Plan, no
         distribution shall be made on account of any Claim that is not Allowed for distribution
         purposes (if applicable) or any Claim that has been satisfied, released, or otherwise settled
         prior to the Effective Date.

                3.      Summary of Classification. The following table designates the Classes of
         Claims against and Interests in the Debtors and specifies which of those Classes are
         (a) Impaired or Unimpaired by the Plan; (b) entitled to vote to accept or reject the Plan in
         accordance with section 1126 of the Bankruptcy Code; or (c) presumed to accept or
         deemed to reject the Plan.

 Class               Claim                   Status                         Voting Rights
   1     Other Priority Claims             Unimpaired      Presumed to Accept; Not Entitled to Vote
   2     Other Secured Claims              Unimpaired      Presumed to Accept; Not Entitled to Vote
  3A     2010 Credit Facility Claims       Impaired        Entitled to Vote
  3B     2019 RCF Claims                   Impaired        Entitled to Vote
  4A     2010 Bond Claims                  Impaired        Entitled to Vote
  4B     2012 Bond Claims                  Impaired        Entitled to Vote


                                                     40
 5   Convenience Claims            Impaired        Entitled to Vote
 6   General Unsecured Claims      Impaired        Entitled to Vote
 7   Non-Abuse Litigation Claims   Impaired        Entitled to Vote
 8   Direct Abuse Claims           Impaired        Entitled to Vote
 9   Indirect Abuse Claims         Impaired        Entitled to Vote
10   Interests in Delaware BSA     Impaired        Deemed to Reject; Not Entitled to Vote

     B.    Treatment of Claims and Interests.

           1.      Class 1 – Other Priority Claims.

                   a.     Classification: Class 1 consists of all Other Priority Claims.

                    b.     Treatment: Except to the extent that a holder of an Allowed Other
           Priority Claim agrees to less favorable treatment of such Claim, in full and final
           satisfaction of such Allowed Other Priority Claim, at the sole option of Reorganized
           BSA: (i) each such holder shall receive payment in Cash in an amount equal to such
           Allowed Other Priority Claim, payable on or as soon as reasonably practicable after
           the last to occur of (x) the Effective Date, (y) the date on which such Other Priority
           Claim becomes an Allowed Other Priority Claim, and (z) the date on which the
           holder of such Allowed Other Priority Claim and the Debtors or Reorganized BSA,
           as applicable, shall otherwise agree in writing; or (ii) satisfaction of such Allowed
           Other Priority Claim in any other manner that renders the Allowed Other Priority
           Claim Unimpaired, including Reinstatement.

                   c.      Voting: Class 1 is Unimpaired, and each holder of an Other Priority
           Claim is conclusively presumed to have accepted the Plan pursuant to
           section 1126(f) of the Bankruptcy Code. Therefore, holders of Other Priority
           Claims are not entitled to vote to accept or reject the Plan, and the votes of such
           holders will not be solicited with respect to Other Priority Claims.

           2.      Class 2 – Other Secured Claims.

                   a.       Classification: Class 2 consists of all Other Secured Claims. To the
           extent that Other Secured Claims are Secured by different collateral or different
           interests in the same collateral, such Claims shall be treated as separate subclasses
           of Class 2 for purposes of voting to accept or reject the Plan and receiving
           Distributions under the Plan.

                   b.       Treatment: Except to the extent that a holder of an Allowed Other
           Secured Claim agrees to less favorable treatment of such Claim, in full and final
           satisfaction of such Allowed Other Secured Claim, each holder of an Allowed Other
           Secured Claim will receive, at the sole option of Reorganized BSA: (i) Cash in an
           amount equal to the Allowed amount of such Claim, including the payment of any
           interest required to be paid under section 506(b) of the Bankruptcy Code, payable on
           or as soon as reasonably practicable after the last to occur of (x) the Effective Date,
           (y) the date on which such Other Secured Claim becomes an Allowed Other
           Secured Claim, and (z) the date on which the holder of such Allowed Other Secured


                                              41
Claim and the Debtors or Reorganized BSA, as applicable, shall otherwise agree in
writing; (ii) satisfaction of such Other Secured Claim in any other manner that
renders the Allowed Other Secured Claim Unimpaired, including Reinstatement; or
(iii) return of the applicable collateral on the Effective Date or as soon as reasonably
practicable thereafter in satisfaction of the Allowed amount of such Other Secured
Claim.

        c.      Voting: Class 2 is Unimpaired, and each holder of an Other Secured
Claim is conclusively presumed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code. Therefore, holders of Other Secured
Claims are not entitled to vote to accept or reject the Plan, and the votes of such
holders will not be solicited with respect to Other Secured Claims.

3.      Class 3A – 2010 Credit Facility Claims.

        a.      Classification: Class 3A consists of all 2010 Credit Facility Claims.

         b.      Allowance: On the Effective Date, all 2010 Credit Facility Claims
shall be deemed fully Secured and Allowed pursuant to section 506(a) of the
Bankruptcy Code, and not subject to any counterclaim, defense, offset, or reduction
of any kind, in an aggregate amount not less than $80,762,060 (including $44,299,743
of undrawn amounts under letters of credit issued under the 2010 Credit Facility
Documents, provided such letters of credit are drawn on or before the Effective
Date), plus any accrued but unpaid interest and reasonable fees and expenses as of
the Effective Date to the extent not paid pursuant to the Cash Collateral Order.
Because all 2010 Credit Facility Claims are deemed fully Secured, there are no
unsecured 2010 Credit Facility Claims, and the holders of such Claims do not have
or hold any Class 6 Claims against the Debtors on account of any 2010 Credit
Facility Claims.

        c.       Treatment: Except to the extent that a holder of an Allowed 2010
Credit Facility Claim agrees to less favorable treatment of such Claim, in full and
final satisfaction, settlement, release, and discharge of, and in exchange for an
Allowed 2010 Credit Facility Claim, each holder of an Allowed 2010 Credit Facility
Claim shall receive a Claim under the Restated Credit Facility Documents in an
amount equal to the amount of such holder’s Allowed 2010 Credit Facility Claim.

        d.      Voting: Class 3A is Impaired, and each holder of a Allowed 2010
Credit Facility Claim is entitled to vote to accept or reject the Plan.

4.      Class 3B – 2019 RCF Claims.

        a.      Classification: Class 3B consists of all 2019 RCF Claims.

        b.     Allowance: On the Effective Date, all 2019 RCF Claims shall be
deemed fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
Code, and not subject to any counterclaim, defense, offset, or reduction of any kind,
in an aggregate amount not less than $61,542,720 (including $51,542,720 of undrawn


                                  42
amounts under letters of credit issued under the 2019 RCF Documents, provided
such letters of credit are drawn on or before the Effective Date), plus any accrued
but unpaid interest and reasonable fees and expenses as of the Effective Date to the
extent not paid pursuant to the Cash Collateral Order. Because all 2019 RCF
Claims are deemed fully Secured, there are no unsecured 2019 RCF Claims, and the
holders of such Claims do not have or hold any Class 6 Claims against the Debtors
on account of any 2019 RCF Claims.

        c.       Treatment: Except to the extent that a holder of an Allowed 2019
RCF Claim agrees to less favorable treatment of such Claim, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for an Allowed
2019 RCF Claim, each holder of an Allowed 2019 RCF Claim shall receive a Claim
under the Restated Credit Facility Documents in an amount equal to the amount of
such holder’s Allowed 2019 RCF Claim.

          d.     Voting: Class 3B is Impaired, and each holder of a 2019 RCF Claim
is entitled to vote to accept or reject the Plan.

5.     Class 4A – 2010 Bond Claims.

       a.      Classification: Class 4A consists of all 2010 Bond Claims.

        b.      Allowance: On the Effective Date, all 2010 Bond Claims shall be
deemed fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
Code, and not subject to any counterclaim, defense, offset, or reduction of any kind,
in an aggregate amount of not less than $40,137,274, plus any accrued but unpaid
interest and reasonable fees and expenses as of the Effective Date to the extent not
paid pursuant to the Cash Collateral Order. Because all 2010 Bond Claims are
deemed fully Secured, there are no unsecured 2010 Bond Claims, and the holders of
such Claims do not have or hold any Class 6 Claims against the Debtors on account
of any 2010 Bond Claims.

        c.       Treatment: Except to the extent that a holder of an Allowed 2010
Bond Claim agrees to less favorable treatment of such Claim, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for an Allowed
2010 Bond Claim, each holder of an Allowed 2010 Bond Claim shall receive a Claim
under the Restated 2010 Bond Documents in an amount equal to the amount of such
holder’s Allowed 2010 Bond Claim.

          d.     Voting: Class 4A is Impaired, and each holder of a 2010 Bond Claim
is entitled to vote to accept or reject the Plan.

6.     Class 4B – 2012 Bond Claims.

       a.      Classification: Class 4B consists of all 2012 Bond Claims.

      b.      Allowance: On the Effective Date, all 2012 Bond Claims shall be
deemed fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy


                                 43
Code, and not subject to any counterclaim, defense, offset, or reduction of any kind,
in an aggregate amount of not less than $145,662,101, plus any accrued but unpaid
interest and reasonable fees and expenses as of the Effective Date to the extent not
paid pursuant to the Cash Collateral Order. Because all 2012 Bond Claims are
deemed fully Secured, there are no unsecured 2012 Bond Claims, and the holders of
such Claims do not have or hold any Class 6 Claims against the Debtors on account
of any 2012 Bond Claims.

        c.       Treatment: Except to the extent that a holder of an Allowed 2012
Bond Claim agrees to less favorable treatment of such Claim, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for an Allowed
2012 Bond Claim, each holder of an Allowed 2012 Bond Claim shall receive a Claim
under the Restated 2012 Bond Documents in an amount equal to the amount of such
holder’s Allowed 2012 Bond Claim.

          d.     Voting: Class 4B is Impaired, and each holder of a 2012 Bond Claim
is entitled to vote to accept or reject the Plan.

7.     Class 5 – Convenience Claims.

       a.      Classification: Class 5 consists of all Convenience Claims.

       b.       Treatment: In full and final satisfaction, settlement, release, and
discharge of, and in exchange for, an Allowed Convenience Claim, each holder of
an Allowed Convenience Claim shall receive, on the Effective Date or within thirty
(30) days following the date that such Convenience Claim becomes Allowed (if such
Claim becomes Allowed after the Effective Date), Cash in an amount equal to
100% of such holder’s Allowed Convenience Class Claim.

        c.       Voting: Class 5 is Impaired, and each holder of a Convenience
Claim is entitled to vote to accept or reject the Plan.

8.     Class 6 – General Unsecured Claims.

       a.      Classification: Class 6 consists of all General Unsecured Claims.

        b.       Treatment: Except to the extent that a holder of an Allowed General
Unsecured Claim agrees to less favorable treatment of such Claim, in exchange for
full and final satisfaction, settlement, release, and discharge of, and in exchange for,
such Allowed General Unsecured Claim (to the extent such Claim is not an Insured
Non-Abuse Claim), each holder of an Allowed General Unsecured Claim shall
receive, subject to the holder’s ability to elect Convenience Class treatment on
account of the Allowed General Unsecured Claim, its Pro Rata Share of the Core
Value Cash Pool up to the full amount of such Allowed General Unsecured Claim in
the manner described in Article VII.




                                  44
      c.      Voting: Class 6 is Impaired, and each holder of a General
Unsecured Claim is entitled to vote to accept or reject the Plan.

9.     Class 7 – Non-Abuse Litigation Claims.

       a.      Classification: Class 7 consists of all Non-Abuse Litigation Claims.

        b.       Treatment: Except to the extent that a holder of an Allowed
Non-Abuse Litigation Claim agrees to less favorable treatment of such Claim, in full
and final satisfaction, settlement, release, and discharge of, and in exchange for,
each Allowed Non-Abuse Litigation Claim, each holder thereof shall, subject to the
holder’s ability to elect Convenience Class treatment as provided in the following
sentence, retain the right to recover up to the amount of such holder’s Allowed
Non-Abuse Litigation Claim from (i) available Insurance Coverage or the proceeds
of any insurance policy of the Debtors, including any Specified Insurance Policy or
D&O Liability Insurance Policy, (ii) applicable proceeds of any Insurance
Settlement Agreements, and (iii) co-liable non-debtors (if any) or their insurance
coverage. Solely to the extent that the holder of an Allowed Non-Abuse Litigation
Claim fails to recover in full from the foregoing sources on account of such Allowed
Claim after exhausting its remedies in respect thereof, such holder may elect to have
the unsatisfied portion of its Allowed Claim treated as an Allowed Convenience
Claim and receive cash in an amount equal to the lesser of (a) the amount of the
unsatisfied portion of the Allowed Non-Abuse Litigation Claim and (b) $50,000.

         c.     Voting: Class 7 is Impaired, and each holder of a Non-Abuse
Litigation Claim is entitled to vote to accept or reject the Plan.

10.    Class 8 – Direct Abuse Claims.

       a.      Classification: Class 8 consists of all Direct Abuse Claims.

       b.      Treatment:

               (i)      Global Resolution Plan. If Class 8 votes to accept the Plan,
       the Debtors shall request that the Plan be Confirmed as a Global Resolution
       Plan. If the Plan is Confirmed as a Global Resolution Plan, the Settlement
       Trust shall receive, for the benefit of holders of Abuse Claims, the BSA
       Settlement Trust Contribution, the Local Council Settlement Contribution, the
       Contributing Chartered Organization Settlement Contribution, the Hartford
       Settlement Contribution (subject to the terms and conditions set forth in the
       Hartford Insurance Settlement Agreement), and the proceeds of any other
       applicable Insurance Settlement Agreements. In addition, if the Plan is
       Confirmed as a Global Resolution Plan, each holder of a properly completed
       non-duplicative proof of claim asserting a Direct Abuse Claim who filed
       such Claim by the Bar Date or was permitted by a Final Order of the
       Bankruptcy Court to file a late claim and who votes to accept the Plan may
       elect on his or her Ballot to receive an Expedited Distribution, in exchange
       for a full and final release in favor of the Debtors, the Related Non-Debtor


                                 45
Entities, the Local Councils, Contributing Chartered Organizations, and the
Settling Insurance Companies. The, including Hartford; provided, however,
that no Expedited Distribution will be payable to any holder of a Direct
Abuse Claim unless the Plan is Confirmed as a Global Settlement Plan. If
and only if the Plan is Confirmed as a Global Resolution Plan, the Settlement
Trust shall make the Expedited Distributions on or as soon as reasonably
practicable after the later to occur of (a) the Effective Date or (b) the date
upon which the Settlement Trust has sufficient Cash to fund the full amount
of the Expedited Distributions while retaining sufficient Cash reserves to
fund applicable Settlement Trust Expenses, as determined by the Settlement
Trustee.

        (ii)    BSA Toggle Plan: If Class 8 does not vote to accept the
Plan or the Bankruptcy Court otherwise concludes that the Global Resolution
Plan is not Confirmable, the Debtors shall request that the Plan be
Confirmed as a BSA Toggle Plan. If the Plan is Confirmed as a BSA
Toggle Plan, the Settlement Trust shall only receive, for the benefit of the
holders of Abuse Claims, the BSA Settlement Trust Contribution, and shall
not receive the Local Council Settlement Contribution, or the Contributing
Chartered Organization Settlement Contribution. In addition, all elections to
receive the Expedited Distribution shall be null and void. For the avoidance
of doubt, if the Plan is Confirmed as a BSA Toggle Plan, the Settlement
Trust shall receive no part of the Hartford Settlement Contribution.

        (iii)   As of the Effective Date, the Protected Parties’ liability for
all Direct Abuse Claims shall be assumed in full by the Settlement Trust
without further act, deed, or court order and shall be satisfied solely from the
Settlement Trust as set forth in the Settlement Trust Documents. Pursuant
to the Channeling Injunction set forth in Article X.F, each holder of a Direct
Abuse Claim shall have such holder’s Direct Abuse Claim against the
Protected Parties (and each of them) permanently channeled to the
Settlement Trust, and such Direct Abuse Claim shall thereafter be asserted
exclusively against the Settlement Trust and processed, liquidated, and paid
in accordance with the terms, provisions, and procedures of the Settlement
Trust Documents. Holders of Direct Abuse Claims shall be enjoined from
prosecuting any outstanding, or filing any future, litigation, Claims, or Causes
of Action arising out of or related to such Direct Abuse Claims against any
of the Protected Parties and may not proceed in any manner against any the
Protected Parties in any forum whatsoever, including any state, federal, or
non-U.S. court or any administrative or arbitral forum, and are required to
pursue such Direct Abuse Claims solely against the Settlement Trust as
provided in the Settlement Trust Documents.

        (iv)    For the avoidance of doubt, (a) if the Plan is Confirmed as a
Global Resolution Plan, the Protected Parties shall include: (i) the Debtors;
(ii) Reorganized BSA; (iii) the Related Non-Debtor Entities; (iv) the Local
Councils; (v) the Contributing Chartered Organizations; (vi) the Settling
Insurance Companies, including Hartford; and (vii) all of such Persons’

                          46
       Representatives; and (b) if the Plan is Confirmed as a BSA Toggle Plan, the
       Protected Parties shall include: (i) the Debtors; (ii) Reorganized BSA; (iii)
       the Related Non-Debtor Entities; and (iv) all of such Persons’
       Representatives.

        c.       Voting: Class 8 is Impaired, and each holder of a Direct Abuse
Claim is entitled to vote to accept or reject the Plan.

11.    Class 9 – Indirect Abuse Claims.

       a.      Classification: Class 9 consists of all Indirect Abuse Claims.

       b.      Treatment:

                (i)    As of the Effective Date, the Protected Parties’ liability for
       all Indirect Abuse Claims shall be assumed in full by the Settlement Trust
       without further act, deed, or court order and shall be satisfied solely from the
       Settlement Trust as set forth in the Settlement Trust Documents solely to the
       extent that an Indirect Abuse Claim has not been deemed withdrawn with
       prejudice, irrevocably waived, released and expunged in connection with the
       Local Council Settlement Contribution or, the Contributing Chartered
       Organization Trust Contribution, or the Hartford Insurance Settlement
       Agreement (if the Plan is Confirmed as a Global Resolution Plan). Pursuant
       to the Channeling Injunction set forth in Article X.F, each holder of an
       Indirect Abuse Claim shall have such holder’s Indirect Abuse Claim against
       the Protected Parties (and each of them) permanently channeled to the
       Settlement Trust, and such Indirect Abuse Claim shall thereafter be asserted
       exclusively against the Settlement Trust and processed, liquidated, and paid
       in accordance with the terms, provisions, and procedures of the Settlement
       Trust Documents. Holders of Indirect Abuse Claims shall be enjoined from
       prosecuting any outstanding, or filing any future, litigation, Claims, or Causes
       of Action arising out of or related to such Abuse Claims against any of the
       Protected Parties and may not proceed in any manner against any the
       Protected Parties in any forum whatsoever, including any state, federal, or
       non-U.S. court or any administrative or arbitral forum, and are required to
       pursue such Indirect Abuse Claims solely against the Settlement Trust as
       provided in the Settlement Trust Documents.

               (ii)    For the avoidance of doubt, (a) if the Plan is Confirmed as a
       Global Resolution Plan, the Protected Parties shall include: (i) the Debtors;
       (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities; (iv) the Local
       Councils; (v) the Contributing Chartered Organizations; (vi) the Settling
       Insurance Companies, including Hartford; and (vii) all of such Persons’
       Representatives; and (b) if the Plan is Confirmed as a BSA Toggle Plan, the
       Protected Parties shall include: (i) the Debtors; (ii) Reorganized BSA; (iii)
       the Related Non-Debtor Entities; and (iv) all of such Persons’
       Representatives.



                                 47
                       c.       Voting: Class 9 is Impaired, and each holder of an Indirect Abuse
               Claim is entitled to vote to accept or reject the Plan.

               12.    Class 10 – Interests in Delaware BSA.

                      a.      Classification: Class 10 consists of all Interests in Delaware BSA.

                       b.    Treatment: On the Effective Date, Interests in Delaware BSA shall
               be deemed cancelled without further action by or order of the Bankruptcy Court and
               shall be of no further force or effect, whether surrendered for cancellation or
               otherwise.

                       c.     Voting: Class 10 is Impaired, and each holder of an Interest in
               Delaware BSA shall be conclusively deemed to have rejected the Plan pursuant to
               section 1126(g) of the Bankruptcy Code. Therefore, holders of Interests in
               Delaware BSA are not entitled to vote to accept or reject the Plan, and the votes of
               such holders will not be solicited with respect to Interests in Delaware BSA.

        C.      Elimination of Vacant Classes. Any Class of Claims against or Interests in the
Debtors that, as of the commencement of the Confirmation Hearing, does not have at least one
holder of a Claim or Interest that is Allowed in an amount greater than zero for voting purposes
shall be considered vacant, deemed eliminated from the Plan for purposes of voting to accept or
reject the Plan, and disregarded for purposes of determining whether the Plan satisfies section
1129(a)(8) of the Bankruptcy Code with respect to that Class.

        D.     Cramdown. If any Class is deemed to reject the Plan or is entitled to vote on the
Plan and does not vote to accept the Plan, the Debtors may (a) seek Confirmation of the Plan under
section 1129(b) of the Bankruptcy Code or (b) amend or modify the Plan in accordance with the
terms hereof and the Bankruptcy Code. If a controversy arises as to whether any Claims are, or
any class of Claims is, impaired, the Bankruptcy Court shall, after notice and a hearing, determine
such controversy on or before the Confirmation Date.

                                         ARTICLE IV.

                                    SETTLEMENT TRUST

        A.      Establishment of the Settlement Trust. The Settlement Trust shall be established on
the Effective Date in accordance with the Plan Documents irrespective of whether the Plan is
Confirmed as a Global Resolution Plan or a BSA Toggle Plan. The Settlement Trust shall be a
“qualified settlement fund” within the meaning of the Treasury Regulations issued under Section
468B of the Internal Revenue Code., with respect to which Reorganized BSA shall, if the Plan is
Confirmed as a Global Resolution Plan, timely make an election to treat the Settlement Trust as a
“grantor trust” for U.S. federal income tax purposes and, to the extent permitted under applicable
law, for state and local income tax purposes.




                                                48
B.     Purposes of the Settlement Trust.

        1.       The purposes of the Settlement Trust shall be to assume liability for all
Abuse Claims, to hold, preserve, maximize and administer the Settlement Trust Assets, and
to direct the processing, liquidation and payment of all compensable Abuse Claims in
accordance with the Settlement Trust Documents. The Settlement Trust shall resolve
Abuse Claims in accordance with the Settlement Trust Documents in such a way that the
holders of Abuse Claims are treated equitably and reasonably in light of the finite assets
available to satisfy such claims.

       2.     In the event of a conflict between the terms or provisions of the Plan and the
Settlement Trust Documents, the terms of the Plan shall control.

C.     Transfer of Claims to the Settlement Trust.

         1.      On the Effective Date or as otherwise provided herein, and without further
action of any Person, the Settlement Trust shall assume the liabilities, obligations, and
responsibilities of the Protected Parties for all Abuse Claims, financial or otherwise. These
assumptions by the Settlement Trust shall not affect (a) the application of the Discharge
Injunction or the Channeling Injunction or (b) any Non-Settling Insurance Company’s
obligation under any Insurance Policy that is not the subject of an Insurance Settlement
Agreement.

        2.      Except as otherwise expressly provided in the Plan, the Settlement Trust
Agreement, or the Trust Distribution Procedures, the Settlement Trust shall have control
over the Settlement Trust Causes of Action and the Insurance Actions, and the Settlement
Trust shall thereby become the estate representative pursuant to section 1123(b)(3)(B) of
the Bankruptcy Code with the exclusive right (except as otherwise provided in Article
IV.D.5) to enforce each of the Settlement Trust Causes of Action and the Insurance
Actions, and the proceeds of the recoveries on any of the Settlement Trust Causes of
Action or the Insurance Actions shall be deposited in and become the property of the
Settlement Trust, and the Settlement Trust shall have the right to enforce the Plan and any
of the other Plan Documents (including the Cooperation Agreement) according to their
respective terms, including the right to receive the Settlement Trust Assets as provided in
the Plan; provided, however, that (a) the Settlement Trust shall have no other rights against
the Protected Parties except to enforce the Plan and any of the other Plan Documents; (b)
the Settlement Trust Causes of Action and the Insurance Actions shall not include any
Claims or Interests fully and finally released, compromised, or settled pursuant to the Plan or
any Plan Documents, including if the Plan is Confirmed as a Global Resolution Plan, any
Claims against Hartford released, compromised and settled under the Hartford Insurance
Settlement Agreement; and (c) for the avoidance of doubt, the Settlement Trust Causes of
Action and the Insurance Actions do not include any rights of the Protected Parties arising
under the Channeling Injunction or any of the Injunctions, Releases, or Discharges granted
under the Plan and the Confirmation Order.




                                          49
D.      Transfer of Settlement Trust Assets to the Settlement Trust.

        1.      Transfers on the Effective Date. On the Effective Date, subject to Article
IV.D.2, all right, title, and interest in and to the Settlement Trust Assets and any proceeds
thereof shall be automatically, and without further act or deed, transferred to, vested in, and
assumed by the Settlement Trust free and clear of all Encumbrances or Claims or other
interests of any Person, subject to the Channeling Injunction and other provisions of the
Plan.

        2.       Transfers after the Effective Date. To the extent any of the Settlement
Trust Assets are not transferred to the Settlement Trust by operation of law on the
Effective Date pursuant to the Plan, then when such assets accrue or become transferable
subsequent to the Effective Date, they shall automatically and immediately transfer to the
Settlement Trust free and clear of all Encumbrances and Claims or other interests of any
Person, subject to the Channeling Injunction and other provisions of the Plan. To the extent
that any action of a Protected Party is required to effectuate such transfer, such Protected
Party shall promptly transfer, assign, and contribute, such remaining Settlement Trust Assets
to the Settlement Trust. In the event a Protected Party breaches any obligation contained in
this section, the Settlement Trust will have no adequate remedy at law and shall be entitled
to preliminary and permanent declaratory and injunctive relief. This Article IV.D.2 applies,
without limitation, to (a) that portion of the Local Council Settlement Contribution required to
be contributed to the Settlement Trust after the Effective Date, if the Plan is Confirmed as a
Global Resolution Plan, and (b) the transfer to the Settlement Trust of the Warehouse and
Distribution Center, subject to the Leaseback Requirement.

        3.      Insured Non-Abuse Claims. The Insurance Assignment shall not, and shall
not be deemed to, transfer, grant, or assign to the Settlement Trust any insurance rights of
any Person that pertain to any Insured Non-Abuse Claims. The insurance rights of any
Person that pertain to Insured Non-Abuse Claims are expressly reserved for the such
Persons, and the Plan Documents shall not, and shall not be deemed to, transfer, grant, or
assign such rights to the Settlement Trust.

          4.     Specified Insurance Policies. Notwithstanding the Insurance Assignment,
with respect to any Specified Insurance Policy, and except as may otherwise be provided in
an Insurance Settlement Agreement, the right of the Debtors and Reorganized BSA (and
any other named or additional insureds under such Specified Insurance Policy) are expressly
reserved to (a) tender any Insured Non-Abuse Claims to the Specified Insurance Policies
and (b) access the limits of liability of the Specified Insurance Policies to settle or otherwise
resolve Insured Non-Abuse Claims. Further, the Settlement Trust cannot settle,
compromise, or otherwise resolve any rights, duties, or obligations under the Specified
Insurance Policies without the express written consent and approval of the Debtors or
Reorganized BSA, as applicable, and the Creditors’ Committee, prior to its dissolution.
Nonetheless, the Settlement Trust shall have the same rights, if any, as the Protected
Parties with respect to any Specified Insurance Policy insofar as the Settlement Trust may
(i) tender Abuse Claims to the Specified Insurance Policies and (ii) access the limits of
liability of the Specified Insurance Policies to pay Abuse Claims pursuant to the Trust
Distribution Procedures.



                                           50
                 5.    Settlement Trust Causes of Action. The transfer of the Settlement Trust
       Causes of Action to the Settlement Trust, insofar as they relate to the ability to defend
       against or reduce the amount of Abuse Claims, shall be considered the transfer of a
       non-exclusive right enabling the Settlement Trust to defend itself against asserted Abuse
       Claims, which transfer shall not impair, affect, alter, or modify the right of any Person,
       including the Protected Parties, an insurer or alleged insurer, or co-obligor or alleged
       co-obligor, sued on account of an Abuse Claim or on account of any asserted right relating
       to any BSA Insurance Policy or Local Council Insurance Policy alleged to provide
       insurance coverage for an Abuse Claim, to assert each and every defense or basis for claim
       reduction such Person could have asserted had the Settlement Trust Causes of Action not
       been assigned to the Settlement Trust. (including any defense or basis for claim reduction
       that any Insurance Company or other insurer or alleged insurer could have asserted under
       section 502 of the Bankruptcy Code, applicable non-bankruptcy law, or any BSA Insurance
       Policy, Local Council Insurance Policy or other agreement with respect to (a) any alleged
       liability of BSA or any Local Council, Contributing Chartered Organization or any other
       insured Person for any Abuse Claim or (b) any alleged liability of any Insurance Company
       or other insurer or alleged insurer to provide indemnity or defense relating to any Abuse
       Claim or any alleged extracontractual liability of any Insurance Company or other insurer or
       alleged insurer relating to any Abuse Claim).

         E.      Settlement Trustee. There shall be one Settlement Trustee, who shall be appointed
by the Bankruptcy Court in the Confirmation Order. The initial Settlement Trustee shall be the
Person identified in the Plan Supplement. Any successor Settlement Trustee shall be appointed in
accordance with the terms of the Settlement Trust Agreement. For purposes performing his or her
duties and fulfilling his or her obligations under the Settlement Trust and the Plan, the Settlement
Trustee shall be deemed to be, and the Confirmation Order shall provide that he or she is, a “party
in interest” within the meaning of section 1109(b) of the Bankruptcy Code. The Settlement Trustee
shall be the “administrator” of the Settlement Trust as such term is used in Treas. Reg. Section
1.468B-2(k)(3).

        F.      Settlement Trust Advisory Committee. The Settlement Trust Advisory Committee
shall be established pursuant to the Settlement Trust Agreement. The initial Settlement Trust
Advisory Committee shall have three (3) members and shall have the functions, duties, and rights
provided in the Settlement Trust Agreement. Each member of the Settlement Trust Advisory
Committee shall serve in accordance with the terms and conditions of the Settlement Trust
Agreement.

        G.     Trust Distribution Procedures. On the Effective Date, the Settlement Trust shall
implement the Trust Distribution Procedures in accordance with the terms of the Settlement Trust
Agreement. From and after the Effective Date, the Settlement Trustee shall have the authority to
administer, amend, supplement, or modify the Trust Distribution Procedures solely in accordance
with the terms thereof and the Settlement Trust Agreement.

        H.     Settlement Trust Expenses. The Settlement Trust shall pay all Settlement Trust
Expenses from the Settlement Trust Assets. The Settlement Trust shall bear sole responsibility
with respect to the payment of the Settlement Trust Expenses. Additionally, the Settlement Trust
shall promptly pay all reasonable and documented Settlement Trust Expenses incurred by any



                                                51
Protected Party for any and all liabilities, costs or expenses as a result of taking action on behalf of
or at the direction of the Settlement Trust.

        I.      Indemnification by Settlement Trust. From and after the Effective Date, the
Settlement Trust shall indemnify each of the Protected Parties, to the fullest extent lawful, from and
against any and all claims, liabilities, losses, actions, suits, proceedings, third-party subpoenas,
damages, costs and expenses (including full reimbursement of all fees and expenses of counsel), as
incurred, related to, arising out of, or in connection with any Abuse Claim.

        J.       Investment Guidelines. All monies held in the Settlement Trust shall be invested,
subject to the investment limitations and provisions enumerated in the Settlement Trust Agreement.

       K.    Excess Settlement Trust Assets. To the extent any Settlement Trust Assets remain
at such time as the Settlement Trust is dissolved under the terms of the Settlement Trust
Documents, any remaining Settlement Trust Assets shall be distributed to Reorganized BSA.

        L.      Cooperation Agreement. The Debtors and the Settlement Trust shall enter into the
Cooperation Agreement on the Effective Date substantially in the form contained in the Plan
Supplement. If the Plan is Confirmed as a Global Resolution Plan, (a) the Local Councils and
Contributing Chartered Organizations shall also be parties to the Cooperation Agreement. The and
(b) the Cooperation Agreement shall provide for certain documents, books and records of the
Debtors (including all portions of the Volunteer Screening Database relating to allegations of Abuse
set forth in Proofs of Claim), and, if the Plan is Confirmed as a Global Resolution Plan, the Local
Councils, and Contributing Chartered Organizations, to be shared with the Settlement Trust. The
parties to the Cooperation Agreement shall be bound by the terms thereof.

        M.       Privileged Information. The transfer or assignment of any Privileged Information to
the Settlement Trustee shall not result in the destruction or waiver of any applicable privileges
pertaining thereto. Further, with respect to any privileges: (a) they are transferred to or contributed
for the sole purpose of enabling the Settlement Trustee to perform their duties to administer the
Settlement Trust and for no other reason; (b) they are vested solely in the Settlement Trustee and
not in the Settlement Trust, the Settlement Trust Advisory Committee, or any other Person,
committee or subcomponent of the Settlement Trust, or any other Person (including counsel and
other professionals) who has been engaged by, represents or has represented any holder of an
Abuse Claim; (c) they shall be preserved and not waived; and (d) no privileged information shall be
publicly disclosed by the Settlement Trustee or the Settlement Trust or communicated to any Person
not entitled to receive such information or in a manner that would diminish the protected status of
any such information. Notwithstanding the foregoing, (i) nothing herein shall preclude the
Settlement Trustee from providing information received pursuant to this section to any Insurance
Company as necessary to preserve, secure, or obtain the benefit of any rights under any Insurance
Policy and (ii) the transfer or assignment of any Privileged Information shall not include any
Common-Interest Communications with Insurers.

        N.     No Liability. The Protected Parties shall neither have nor incur any liability to, or be
subject to any right of action by, any Person for any act, omission, transaction, event, or other
circumstance in connection with or related to the Settlement Trust, the Settlement Trustee, or the




                                                   52
Settlement Trust Documents, including the administration of Abuse Claims and the distribution of
Settlement Trust Assets by the Settlement Trust, or any related agreement.

         O.      U.S. Federal Income Tax Treatment of the Settlement Trust. The Settlement Trust
shall be a “qualified settlement fund” within the meaning of the Treasury Regulations issued under
Section 468B of the Internal Revenue Code. The Settlement Trust shall file (or cause to be filed)
statements, returns, or disclosures relating to the Settlement Trust that are required by any
Governmental Unit. The Settlement Trustee shall be responsible for the payment of any taxes
imposed on the Settlement Trust or the Settlement Trust Assets, including estimated and annual
U.S. federal income taxes in accordance with the terms of the Settlement Trust Agreement. The
Settlement Trustee may request an expedited determination of taxes on the Settlement Trust under
section 505(b) of the Bankruptcy Code for all returns filed for, or on behalf of, the Settlement Trust
for all taxable periods through the dissolution of the Settlement Trust.

          P.      Institution and Maintenance of Legal and Other Proceedings. As of the Effective
Date, the Settlement Trust shall be empowered to initiate, prosecute, defend, settle, maintain,
administer, preserve, pursue, and resolve all legal actions and other proceedings related to any asset,
liability, or responsibility of the Settlement Trust, including the Insurance Actions, Abuse Claims, and
the Settlement Trust Causes of Action. Without limiting the foregoing, on and after the Effective
Date, the Settlement Trust shall be empowered to initiate, prosecute, defend, settle, maintain,
administer, preserve, pursue, and resolve all such actions, in the name of the Debtors or
Reorganized BSA, if deemed necessary or appropriate by the Settlement Trust. The Settlement
Trust shall be responsible for the payment of all damages, awards, judgments, settlements,
expenses, costs, fees, and other charges incurred on or after the Effective Date arising from,
relating to, or associated with any legal action or other proceeding which is the subject of this
Article IV.P and shall pay Indirect Abuse Claims, in accordance with the Trust Distribution
Procedures, that may arise from deductibles, self-insured retentions, retrospective premium
adjustments, or other charges. Furthermore, without limiting the foregoing, the Settlement Trust
shall be empowered to maintain, administer, preserve, or pursue the Insurance Coverage and the
Insurance Action Recoveries.

        Q.     Expungement ofNotation on Claims Register Regarding Abuse Claims from the
Claims Register. On the Effective Date, all Abuse Claims filed against the Debtors in the Chapter
11 Cases shall be expunged frommarked on the Claims Register as “Channeled to the Settlement
Trust” and resolved exclusively in accordance with the Trust Distribution Procedures.

                                            ARTICLE V.

                     MEANS FOR IMPLEMENTATION OF THE PLAN

        A.      General. On and after the Confirmation Date, the Debtors shall be empowered and
authorized to take or cause to be taken, prior to the Effective Date, all actions consistent with the
Plan as may be necessary or appropriate to enable them to implement the provisions of the Plan
before, on, or after the Effective Date, including the creation of the Settlement Trust and the
preparations for the transfer of the Settlement Trust Assets to the Settlement Trust.




                                                  53
       B.      Operations of the Debtors between Confirmation and the Effective Date. The
Debtors shall continue to operate as debtors and debtors in possession during the period from the
Confirmation Date to the Effective Date.

       C.      BSA Governance Documents. From and after the Effective Date, Reorganized
BSA shall be governed pursuant to the BSA Charter and the Amended BSA Bylaws. The
Amended BSA Bylaws shall contain such provisions as are necessary to satisfy the provisions of
the Plan, subject to further amendment thereof after the Effective Date as permitted by applicable
law. Under the BSA Charter, the BSA has no power to issue certificates of stock, its object and
purpose being solely of a charitable character and not for pecuniary profit; accordingly, the
requirement of section 1123(a)(6) does not apply to the BSA.

        D.     Continued Legal Existence of BSA. The BSA shall continue to exist on and after
the Effective Date, with all of the powers it is entitled to exercise under applicable law and pursuant
to the BSA Charter and the Amended BSA Bylaws, subject to further amendment of the Amended
BSA Bylaws after the Effective Date, as permitted by applicable law.

        E.      Reorganized BSA’s Directors and Senior Management. Pursuant to section
1129(a)(5) of the Bankruptcy Code, to the extent that there are anticipated changes in Reorganized
BSA’s directors and officers, the Debtors will identify any such changes in the Plan Supplement.
On and after the Effective Date, the Amended BSA Bylaws, as such may be amended thereafter
from time to time, shall govern the designation and election of directors of Reorganized BSA.

         F.     Dissolution of Delaware BSA. On the Effective Date, Delaware BSA’s members,
directors, officers and employees shall be deemed to have resigned, and Delaware BSA shall be
deemed to have dissolved for all purposes and be of no further legal existence under any applicable
state or federal law, without the need for any further action or the filing of any plan of dissolution,
notice, or application with the Secretary of State of the State of Delaware or any other state or
government authority, and without the need to pay any franchise or similar taxes to effectuate such
dissolution. Any Allowed Claims against Delaware BSA will be treated as set forth in Article
III.B.

        G.      Due Authorization. As of the Effective Date, all actions contemplated by the Plan
that require corporate action of the Debtors, or either of them, including actions requiring a vote of
the National Executive Board or the National Executive Committee of the BSA or the sole member
of Delaware BSA, and execution of all documentation incident to the Plan, shall be deemed to have
been authorized, approved, and, to the extent taken prior to the Effective Date, ratified in all
respects without any requirement of further action by the Bankruptcy Court, members, officers, or
directors of the Debtors, Reorganized BSA, or any other Person.

        H.      Cancellation of Interests. As of the Effective Date, in accordance with Article
III.B.12, Interests in Delaware BSA shall be deemed cancelled without further action by or order
of the Bankruptcy Court and shall be of no further force or effect.

       I.      Restatement of Indebtedness.

               1.     Except as otherwise provided in the Plan, or in any contract, instrument,
       release or other agreement or document entered into or delivered in connection with the


                                                  54
       Plan, and subject to the treatment afforded to holders of Allowed Claims in Class 3A, 3B,
       4A, or 4B under Article III, on the Effective Date, all Prepetition Debt and Security
       Documents, including all agreements, instruments, and other documents evidencing or issued
       pursuant to the 2010 Credit Facility Documents, the 2019 RCF Documents, the 2010 Bond
       Documents, the 2012 Bond Documents, or any indebtedness or other obligations thereunder,
       and any rights of any holder in respect thereof, shall be deemed amended and restated in the
       form of the Restated Debt and Security Documents on the terms set forth herein.

               2.      Any provision in any document, instrument, lease, or other agreement that
       causes or effectuates, or purports to cause or effectuate, a default, termination, waiver, or
       other forfeiture of, or by, the Debtors as a result of the satisfactions, Injunctions, Releases,
       Discharges and other transactions provided for in the Plan shall be deemed null and void and
       shall be of no force or effect. Nothing contained herein shall be deemed to cancel,
       terminate, release, or discharge the obligation of the Debtors or any of their counterparties
       under any Executory Contract or Unexpired Lease to the extent such Executory Contract
       or Unexpired Lease has been assumed by the Debtors pursuant to a Final Order of the
       Bankruptcy Court, including the Confirmation Order.

        J.     Cancellation of Liens. Except as otherwise provided in the Plan, on the Effective
Date, any Lien securing any Allowed Secured Claim (other than a Lien securing any Allowed
Secured Claim that is Reinstated pursuant to the Plan, including, for avoidance of doubt, the liens
securing the Restated Debt and Security Documents) shall be deemed released and the holder of
such Allowed Secured Claim shall be authorized and directed to release any collateral or other
property of any Debtor (including any cash collateral) held by such holder and to take such actions
as may be requested by the Debtors (or Reorganized BSA, as the case may be) to evidence the
release of such Lien, including the execution, delivery, and filing or recording of such releases as
may be requested by the Debtors (or Reorganized BSA, as the case may be).

       K.      Effectuating Documents and Further Transactions. The Chief Executive Officer
and President, the Chief Financial Officer, and the General Counsel of the BSA is authorized to
execute, deliver, file or record such contracts, instruments, releases, indentures, and other
agreements or documents and take or direct such actions as may be necessary or appropriate to
effectuate and further evidence the terms and conditions of the Plan in the name of and on behalf
of Reorganized BSA, without the need for any approvals, authorizations, actions, or consents.

       L.      Sources of Consideration for Distributions.

                1.     Global Resolution Plan. If the Plan is Confirmed as a Global Resolution Plan,
       distributions under the Plan shall be funded from the following sources:

                     a.     the Debtors shall fund Distributions on account of and satisfy
               Allowed General Unsecured Claims exclusively from the Core Value Cash Pool;

                      b.       the Settlement Trust shall fund distributions on account of and satisfy
               compensable Abuse Claims in accordance with the Trust Distribution
               ProceduresGlobal Resolution Plan TDP from (a) the BSA Settlement Trust
               Contribution, (b) the Local Council Settlement Contribution, (c) the Contributing
               Chartered Organization Settlement Contribution, and (d) the Hartford Settlement


                                                 55
               Contribution, and (e) any and all other funds, proceeds or other consideration
               otherwise contributed to the Settlement Trust pursuant to the Plan or the
               Confirmation Order or other Final Order of the Bankruptcy Court;

                      a.     the Debtors shall satisfy 2010 Credit Facility Claims, 2019 RCF
               Claims, 2010 Bond Claims, and 2012 Bond Claims in accordance with the terms of
               the Restated 2010 Bond Documents, the Restated 2012 Bond Documents and the
               Restated Credit Facility Documents, as applicable; and

                      b.      the Debtors shall fund Distributions on account of and satisfy all
               other Allowed Claims with Unrestricted Cash and Investments on hand on or after
               the Effective Date in accordance with the terms of the Plan and the Confirmation
               Order.

                2.     BSA Toggle Plan. If the Plan is Confirmed as a BSA Toggle Plan,
       distributions under the Plan shall be funded from the following sources:

                     a.     the Debtors shall fund Distributions on account of and satisfy
               Allowed General Unsecured Claims exclusively from the Core Value Cash Pool;

                     b.    the Settlement Trust shall fund distributions on account of and satisfy
               compensable Abuse Claims in accordance with the Trust Distribution
               ProceduresBSA Toggle Plan TDP from the BSA Settlement Trust Contribution;

                      c.     the Debtors shall satisfy 2010 Credit Facility Claims, 2019 RCF
               Claims, 2010 Bond Claims, and 2012 Bond Claims in accordance with the terms of
               the Restated 2010 Bond Documents, the Restated 2012 Bond Documents and the
               Restated Credit Facility Documents, as applicable; and

                      d.      the Debtors shall fund Distributions on account of and satisfy all
               other Allowed Claims with Unrestricted Cash and Investments on hand on or after
               the Effective Date in accordance with the terms of the Plan and the Confirmation
               Order.

        M.     Resolution of Abuse Claims. All Abuse Claims shall be channeled to and resolved
by the Settlement Trust in accordance with the Trust Distribution Procedures, subject to the right of
any Non-Settling Insurance Company to raise any valid Insurance Coverage Defense in response to
a demand by the Settlement Trust that such insurer handle, defend, or pay any such Claim.,
including any right of such Insurance Company to assert any defense that could, but for the
Settlement Trust’s assumption of the liabilities, obligations, and responsibilities of the Protected
Parties for Abuse Claims, have been raised by the Debtors or other applicable Protected Party with
respect to such Claim.

        N.     Funding by the Settlement Trust. The Settlement Trust shall have no obligation to
fund costs or expenses other than those set forth in the Plan or the Settlement Trust Documents, as
applicable.




                                                 56
        O.      Core Value Cash Pool. Reorganized BSA shall deposit Cash into the Core Value
Cash Pool by making four semi-annual installment payments equal to $6,250,000. Reorganized
BSA shall make the first deposit six (6) months after the Effective Date; the second installment on
the first anniversary after the Effective Date; the third installment eighteen (18) months after the
Effective Date; and the fourth installment on the second anniversary of the Effective Date.

         P.     Creditor Representative. The Creditor Representative shall be appointed as of the
Effective Date and shall be responsible for assisting Reorganized BSA and its professionals in their
efforts to efficiently reconcile Convenience Claims, General Unsecured Claims, and Non-Abuse
Litigation Claims. The identity of the Creditor Representative shall be determined by the Creditors’
Committee, with the consent of the Debtors (such consent not to be unreasonably withheld). The
Debtors or Reorganized BSA, as applicable, will use commercially reasonable efforts to assist the
Creditor Representative in reconciling Convenience Claims, General Unsecured Claims, and
Non-Abuse Litigation Claims on or before the applicable Claims Objection Deadline. The
reasonable fees and actual and necessary costs and expenses of the Creditor Representative shall
be paid by Reorganized BSA up to the Creditor Representative Fee Cap, and Reorganized BSA
shall have no obligation to compensate or reimburse the costs or expenses of the Creditor
Representative beyond the amount of the Creditor Representative Fee Cap.

        Q.      Residual Cash in Core Value Cash Pool. To the extent any Cash remains in the
Core Value Cash Pool after all Allowed General Unsecured Claims have been satisfied in full, such
remaining Cash shall: (i) first, on account of any Allowed Non-Abuse Litigation Claims that shall not
have elected to be treated as an Allowed Convenience Claim under Article III.B.9 to satisfy any
deficiency in payments of such Allowed Claims from available Insurance Coverage, from applicable
proceeds of any Insurance Settlement Agreements, and from co-liable non-debtors (if any) or their
insurance coverage; (ii) second, to pay interest to holders of Allowed General Unsecured Claims in
accordance with Article VII.L; and (iii) third irrevocably re-vest in Reorganized BSA.

         R.      Compromise and Settlement of Claims, Interests and Controversies. Pursuant to
section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration for
the distributions and other benefits provided under the Plan, upon the and the Plan Documents, as of
the Effective Date, the provisions of the Plan, including the Abuse Claims Settlement (if the Plan is
Confirmed as a Global Resolution Plan), the Hartford Insurance Settlement Agreement (if the Plan
is Confirmed as a Global Resolution Plan), the JPM / Creditors’ Committee Settlement, and the
Settlement of Restricted and Core Asset Disputes set forth in this Article V.R, shall constitute a
good-faith compromise and settlementcompromises and settlements of Claims, Interests, and
controversies among the parties thereto relating to the contractual, legal, equitable and subordination
rights that holders of Claims or Interests may have with respect to any Claim or Interest under the
Plan or any Distribution to be made on account of an Allowed Claim. The Plan shall be deemed a
motion, proposed by the Debtors and joined by the parties to the Abuse Claims Settlement (if the
Plan is Confirmed as a Global Resolution Plan), the Hartford Insurance Settlement Agreement (if
the Plan is Confirmed as a Global Resolution Plan), the JPM / Creditors’ Committee Settlement,
and the Settlement of Restricted and Core Asset Disputes, and the entry of the Confirmation Order
shall constitute the Bankruptcy Court’s approval of the compromise and settlement of all such
Claims, Interests, and controversies among the parties thereto, as well as a finding by the
Bankruptcy Court that such compromise or settlement is in the best interests of the Debtors, their
Estates, and holders of such Claims and Interests, and is fair, equitable and reasonable.



                                                  57
        1.     Abuse Claims Settlement. The provisions of this Article V.R.1 shall only
apply if the Plan is Confirmed as a Global Resolution Plan. The treatment provided for
Abuse Claims under the Plan incorporates and reflects a proposed compromise and
settlement of all Abuse Claims against the Protected Parties, and the Scouting Released
Claims against the Local Councils and Contributing Chartered Organizations (the “Abuse
Claims Settlement”), and the Plan constitutes a request for the Bankruptcy Court to
authorize and approve the Abuse Claims Settlement. The following constitutes the
provisions and conditions of the Abuse Claims Settlement:

              a.      Local Council Settlement Contribution. The Local Councils shall
       make, cause to be made, or be deemed to have made, as applicable, the Local
       Council Settlement Contribution.

              b.      Contributing Chartered Organization Settlement Contribution. The
       Contributing Chartered Organizations will make, cause to be made, or be deemed to
       have made, as applicable, the Contributing Chartered Organization Settlement
       Contribution.

               c.      Claims Deemed Withdrawn with Prejudice By Settling Insurance
       Companies. On the Effective Date, any and all Claims that have been asserted in
       the Chapter 11 Cases by or on behalf of any Settling Insurance Company shall be
       deemed withdrawn with prejudice and irrevocably waived, released and expunged
       from the Claims Register without any further notice to or action, order, or approval
       of the Bankruptcy Court. Further, no Settling Insurance Company shall file or assert
       any Claim or Claims against the Debtors or Reorganized BSA arising from any act
       or omission of the Debtors prior to the Confirmation Date.

               d.      Injunctions and Releases. Notwithstanding anything to the contrary
       set forth in the Plan or any other document filed with the Bankruptcy Court, the
       Injunctions and Releases contained in Article X shall not be effective: (i) as to the
       Local Councils, until the Local Council Settlement Contribution shall have been
       made; (ii) as to the Contributing Chartered Organizations, until the Contributing
       Chartered Organization Settlement Contribution shall have been made; and (iii) as to
       any Settling Insurance Company, until such Settling Insurance Company shall have
       made its contribution to the Settlement Trust pursuant to an Insurance Settlement
       Agreement.

         2.     JPM / Creditors’ Committee Settlement. The provisions of this Article
V.R.2 apply irrespective of whether the Plan is Confirmed as a Global Resolution Plan or a
BSA Toggle Plan. The treatment provided for under the Plan for Allowed 2010 Credit
Facility Claims, Allowed 2019 RCF Claims, Allowed 2010 Bond Claims, Allowed 2012 Bond
Claims, Allowed Convenience Claims, Allowed General Unsecured Claims, and Allowed
Non-Abuse Litigation Claims, together with the terms and conditions of the settlement term
sheet appended as Exhibit A to the First Mediators’ Report filed on March 1, 2021 at
Docket No. 2292JPM / Creditors’ Committee Term Sheet, reflects a proposed compromise
and settlement by and among the Debtors, the Creditors’ Committee and JPM (the “JPM /




                                        58
         Creditors’ Committee Settlement”).32 The following constitutes the provisions and
         conditions of the JPM / Creditors’ Committee Settlement:

                        a.      Allowance and Treatment of 2010 Credit Facility Claims, 2019 RCF
                 Claims, 2010 Bond Claims and 2012 Bond Claims. The 2010 Credit Facility Claims,
                 the 2019 RCF Claims, the 2010 Bond Claims and the 2012 Bond Claims shall be
                 Allowed in the amounts set forth in Article III.B and receive the treatment afforded
                 to such Claims thereunder. The Debtors acknowledge and agree that the Claims
                 held by JPM (the 2010 Credit Facility Claims, the 2019 RCF Claims, the 2010 Bond
                 Claims and the 2012 Bond Claims), are core to the Debtors’ charitable mission and
                 were incurred in furtherance of the Debtors’ charitable mission.

                        b.       Treatment of Convenience Claims, General Unsecured Claims, and
                 Non-Abuse Litigation Claims. Convenience Claims, General Unsecured Claims, and
                 Non-Abuse Litigation Claims shall receive the treatment afforded to such Claims
                 under Article III.B. The Debtors acknowledge and agree that General Unsecured
                 Claims, Convenience Claims, and Non-Abuse Litigation Claims are held by creditors
                 who are core to the Debtors’ charitable mission or creditors whose Claims in such
                 Classes, if Allowed, were incurred in furtherance of the Debtors’ charitable mission;
                 accordingly, payments by Reorganized BSA under the Plan on account of such
                 Allowed Claims, if applicable, will be made from Cash relating to Reorganized
                 BSA’s core assets.

                          c.     Challenge Period. As of the Effective Date, (i) the Challenge Period
                 (as defined in the Cash Collateral Order) shall be deemed to have expired with
                 respect to the Creditors’ Committee; (ii) the Stipulations (as defined in the Cash
                 Collateral Order) and other admissions, agreements and releases set forth in the
                 Cash Collateral Order shall be final and binding on the Creditors’ Committee. The
                 ability of any other party to bring a Challenge Proceeding (as defined in the Cash
                 Collateral Order) shall be governed by the terms and conditions of the Cash
                 Collateral Order.

                 3.    Settlement of Restricted and Core Asset Disputes. The provisions of this
         Article V.R.3 apply irrespective of whether the Plan is Confirmed as a Global Resolution
         Plan or a BSA Toggle Plan. The Debtors have agreed under the Plan to: (a) fund the Core




32   In the event of a conflict between the terms and conditions of the Plan, on the one hand, and the terms
     and conditions of the settlement term sheetJPM / Creditors’ Committee Term Sheet, on the other hand,
     the terms of the Plan shall control.


                                                     59
       Value Cash Pool, in the amount of $25,000,000; and (b) make the BSA Settlement Trust
       Contribution, including all of the Net Unrestricted Cash and Investments. The proceeds of
       the Foundation Loan, in the amount of $42,800,000 (which Reorganized BSA will use
       exclusively for working capital and general corporate purposes), will permit the Debtors to
       contribute to the Settlement Trust a substantial amount of core value consideration in Cash
       on the Effective Date. The foregoing components of the consideration proposed to be
       provided by the Debtors to holders of certain Claims under the Plan constitute a
       compromise and settlement of any and all disputes between and among the Tort Claimants’
       Committee, the Future Claimants’ Representative, the Creditors’ Committee, and the
       Debtors concerning the Debtors’ restricted and/or core assets, including the claims asserted
       in the complaint filed by the Tort Claimants’ Committee in the adversary proceeding entitled
       Official Tort Claimants’ Committee of Boy Scouts of America and Delaware BSA, LLC
       v. Boy Scouts of America and Delaware BSA, LLC, Adv. Pro. No. 21-50032 (LSS) (the
       “Settlement of Restricted and Core Asset Disputes”).

               4.      Hartford Insurance Settlement. The provisions of this Article V.R.4 shall
       apply only if the Plan is Confirmed as a Global Resolution Plan. The Plan incorporates the
       Hartford Insurance Settlement Agreement, which is attached hereto as Exhibit I, and the
       Plan shall constitute a motion by the Debtors for the Bankruptcy Court to approve, pursuant
       to sections 363, 1123 and 1141 of the Bankruptcy Code and Bankruptcy Rule 9019, (a) the
       Hartford Insurance Settlement Agreement, (b) the sale by the Debtors and the purchase by
       Hartford of the Hartford Policies, free and clear of all Interests of any Person (as such
       terms are defined in the Hartford Insurance Settlement Agreement; for the avoidance of
       doubt, the term “Interests” as used in this Article V.R.4 shall have the meaning given to the
       term “‘Interests” in the Hartford Insurance Settlement Agreement, rather than as such term
       is defined in Article I of this Plan), and (c) the settlement, compromise and release of the
       Hartford Released Claims (as defined in the Hartford Insurance Settlement Agreement) as
       provided in Section IV.A of the Hartford Insurance Settlement Agreement. The
       Confirmation Order shall constitute the Bankruptcy Court’s approval of such motion
       pursuant to sections 363, 1123 and 1141 of the Bankruptcy Code and Bankruptcy Rule 9019
       and shall include findings of fact and conclusions of law pertaining to such approval, in form
       and substance acceptable to Hartford.

       S.      Good-Faith Compromise and Settlement. The Plan (including its incorporation of the
Abuse Claims Settlement and the Hartford Insurance Settlement Agreement if the Plan is
Confirmed as a Global Resolution Plan, the JPM / Creditors’ Committee Settlement, and the
Settlement of Restricted and Core Asset Disputes), the Plan Documents, and the Confirmation
Order constitute a good-faith compromise and settlement of Claims, Interests and controversies
based upon the unique circumstances of these Chapter 11 Cases, and none of the foregoing
documents, the Disclosure Statement, or any other papers filed in furtherance of Confirmation, nor
any drafts of such documents, may be offered into evidence or deemed as an admission in any
context whatsoever beyond the purposes of the Plan, in any other litigation or proceeding, except as
necessary, and as admissible in such context, to enforce their terms before the Bankruptcy Court or
any other court of competent jurisdiction. The Plan, the Abuse Claims Settlement, the Hartford
Insurance Settlement (if the Plan is Confirmed as a Global Resolution Plan), the JPM / Creditors’
Committee Settlement, the Settlement of Restricted and Core Asset Disputes, the Plan Documents,
and the Confirmation Order will be binding as to the matters and issues described therein, but will



                                                60
not be binding with respect to similar matters or issues that might arise in any other litigation or
proceeding in which none of the Debtors, Reorganized BSA, the Protected Parties, or the
Settlement Trust is a party.

         T.      Estimation of Direct Abuse Claims. If and only if the Plan is confirmed as a Global
Resolution Plan, then the Bankruptcy Court shall, at the Confirmation Hearing, conduct an
estimation of the Debtors’ aggregate liability on account of Direct Abuse Claims in accordance with
the procedures set forth in the Bankruptcy Court’s order granting the Confirmation Scheduling
Motion. This estimation will, among other things, provide a basis for the Bankruptcy Court and the
parties to assess the estimated aggregate value of the Direct Abuse Claims andas that value is
relevant to determining whether the settlements proposed in the Plan, including Insurance
Settlement Agreements and the Abuse Claims Settlement, should be approved under section
1123(b)(3)(A) of the Bankruptcy Code as compromises that are fair, reasonable, and in the best
interests of the estate with respect to disputed claims, disputed liabilities, and disputed issues. As
set forth in the order granting the Confirmation Scheduling Motion, the Debtors shall offer evidence
at the Confirmation Hearing in support of the estimation, and other parties shall be permitted to
submit evidence in support of, or to dispute, the evidence offered by the Debtors. The Confirmation
Order will contain the Bankruptcy Court’s findings of fact and conclusions of law with regard to the
Debtors’ estimated aggregate liability on account of Direct Abuse Claims, which findings of fact
and conclusions of law shall, by their terms, be subject to Article X.M of the Plan and, for the
avoidance of doubt, shall only be for purposes of Confirmation of the Plan and shall not constitute a
trial or hearing on the merits or an adjudication or judgment, or accelerate the obligations, if any, of
any Insurance Company under its Insurance Policies. If the Plan is Confirmed as a BSA Toggle
Plan, there shall be no such estimation, and the provisions of this Article V.T shall not apply.

       U.      Restated Debt and Security Documents.

               1.      On the Effective Date, the Prepetition Debt and Security Documents shall
       be amended and restated in the form of the Restated Debt and Security Documents, and
       Reorganized BSA, JPM and Arrow shall, and shall be authorized, to execute, deliver and
       enter into the Restated Debt and Security Documents as of such date, in principal amounts
       equal to the Allowed amounts set forth in Article III.B.3, Article III.B.4, Article III.B.5, and
       Article III.B.6 without the need for any further corporate action or any further notice to or
       order of the Bankruptcy Court. The Debtors or Reorganized BSA, as applicable, JPM, and
       Arrow shall take all actions necessary to continue the Debtors’ obligations under the
       Prepetition Debt and Security Documents, as amended and restated by the Restated Debt
       and Security Documents and to give effect to the Restated Debt and Security Documents,
       including surrendering any debt instruments or securities that are no longer applicable under
       the Restated Debt and Security Documents to the Debtors or Reorganized BSA.

                2.     Except as otherwise modified by the Restated Debt and Security
       Documents, all Liens, mortgages and security interests securing the obligations arising under
       the Restated Debt and Security Documents that were collateral securing the Debtors’
       obligations under the Prepetition Debt and Security Documents as of the Petition Date are
       unaltered by the Plan, and all such Liens, mortgages and security interests are reaffirmed
       and perfected with respect to the Restated Debt and Security Documents to the same
       extent, in the same manner and on the same terms and priorities as they were under the
       Prepetition Debt and Security Documents, except as the foregoing may be modified


                                                  61
pursuant to the Restated Debt and Security Documents. All Liens and security interests
granted and continuing pursuant to the Restated Debt and Security Documents shall be
(a) valid, binding, perfected, and enforceable Liens and security interests in the personal and
real property described in and subject to such documents, with the priorities established in
respect thereof under applicable non-bankruptcy law; (b) granted in good faith and deemed
not to constitute a fraudulent conveyance or fraudulent transfer; and (c) not otherwise
subject to avoidance, recharacterization, or subordination (whether equitable, contractual or
otherwise) under any applicable law. The Debtors, Reorganized BSA, Arrow, and JPM are
authorized to make, and to the extent required by the Restated Debt and Security
Documents, the Debtors, Reorganized BSA, Arrow will make, all filings and recordings, and
obtain all governmental approvals and consents necessary (but otherwise consistent with the
consents and approvals obtained in connection with the Prepetition Debt and Security
Documents) to establish, attach and perfect such Liens and security interests under any
applicable law (it being understood that perfection shall occur automatically by virtue of the
entry of the Confirmation Order and any such filings, recordings, approvals, and consents
shall not be required), and will thereafter cooperate to make all other filings and recordings
that otherwise would be necessary under applicable law to give notice of such Liens and
security interests to third parties. For purposes of all mortgages and deposit account control
agreements that secured the obligations arising under the Prepetition Debt and Security
Documents, the Restated Debt and Security Documents are deemed an amendment and
restatement of the Prepetition Debt and Security Documents, and such mortgages and
control agreements shall survive the Effective Date, shall not be cancelled, and shall
continue to secure Reorganized BSA’s obligations under the Restated Debt and Security
Documents, except as expressly set forth therein.

        3.      The definitive terms of the Restated Debt and Security Documents shall be
(x) acceptable to JPM and the BSA, (y) reasonably acceptable to the Creditors’ Committee,
and (z) substantially the same as the Prepetition Debt and Security Documents, except that,
as to be specified in the Restated Debt and Security Documents:

              a.     the maturity dates under the Restated 2010 Bond Documents, the
       Restated 2012 Bond Documents, and the Restated Credit Facility Documents will be
       the Restated Maturity Date;

               b.      principal under the Restated 2010 Bond Documents and the Restated
       2012 Bond Documents shall be payable in monthly installments, in the same monthly
       amounts as the prepetition periodic amortization amounts, beginning on the date that
       is two (2) years after the Effective Date and ending on the Restated Maturity Date;
       provided, that the scheduled principal amounts payable under the Restated 2010
       Bond Documents and the Restated 2012 Bond Documents shall be reduced, on a
       pro rata basis, by an amount equal to the Excess Cash and Investments, if any, that
       are remitted to JPM under the Excess Cash Sweep;

               c.     interest under the Restated 2010 Bond Documents and the Restated
       2012 Bond Documents shall be payable in monthly installments, at the currently
       applicable existing rates in the 2010 Bond Documents and the 2012 Bond




                                          62
       Documents, beginning on the date that is one month after the Effective Date and
       ending on the Restated Maturity Date;

               d.      principal under the Restated Credit Facility Documents shall be
       payable in quarterly installments, set at 1/40th of the outstanding balance on the
       Effective Date, beginning on the date that is two (2) years after the Effective Date
       and ending on the Restated Maturity Date; provided, that the principal amounts
       payable under the Restated Credit Facility Documents shall be reduced, on a pro
       rata basis, by an amount equal to the Excess Cash and Investments, if any, that are
       remitted to JPM under the Excess Cash Sweep;

               e.     interest under the Restated Credit Facility Documents shall be
       payable in quarterly installments at the applicable existing rates in the Prepetition
       Debt and Security Documents, beginning on the date that is three (3) months after
       the Effective Date and ending on the Restated Maturity Date;

               f.        all of the obligations of Reorganized BSA under the Restated Debt
       and Security Documents shall be secured by first-priority liens on and security
       interests in all of the assets of Reorganized BSA;

              g.     all of the obligations of Reorganized BSA under the Restated Debt
       and Security Documents shall be guaranteed by Arrow; and

               h.       beginning on December 31 of the calendar year that is two (2) years
       after the Effective Date and continuing on December 31 of each successive
       calendar year until December 31 of the calendar year that is immediately prior to the
       calendar year of the Restated Maturity Date, Reorganized BSA shall remit to JPM,
       as soon as reasonably practicable but in no case later than thirty (30) days of such
       date, twenty-five percent (25%) of the Excess Cash and Investments in excess of
       $75,000,000, if any, as of such date (the “Excess Cash Sweep”), and JPM shall
       apply any such amounts on a pro rata basis to the unpaid principal balances under
       the Restated Debt and Security Documents. For the avoidance of doubt, no
       payments shall be made on account of the Excess Cash Sweep until the last
       Distribution is made on account of Allowed General Unsecured Claims.

V.     Foundation Loan.

        1.      On the Effective Date, the Foundation Loan Agreement and any applicable
collateral and other loan documents governing the Foundation Loan shall be executed and
delivered, and Reorganized BSA shall be authorized to execute, deliver and enter into, the
Foundation Loan Agreement and related documentation governing the Foundation Loan
without the need for any further corporate action or any further notice to or order of the
Bankruptcy Court.

        2.     As of the Effective Date, upon the granting of Liens in accordance with the
Foundation Loan Agreement and any applicable collateral and other loan documents
governing the Foundation Loan, all of the Liens and security interests granted thereunder (a)
shall be deemed to have been granted, (b) shall be legal, binding, automatically perfected,


                                         63
        non-avoidable, and enforceable Liens on, and security interests in, the applicable collateral
        as of the Effective Date in accordance with the respective terms of the Foundation Loan
        Agreement and related documentation, subject to the Liens and security interests set forth in
        the Restated Debt and Security Documents, as permitted under the Foundation Loan
        Agreement and related documentation. All Liens and security interests granted pursuant to
        the Foundation Loan Agreement and related documentation shall be (i) valid, binding,
        perfected, and enforceable Liens and security interests in the personal and property
        described in and subject to such documents, with the priorities established in respect thereof
        under applicable non-bankruptcy law; (ii) granted in good faith and deemed not to constitute
        a fraudulent conveyance or fraudulent transfer; and (c) not otherwise subject to avoidance,
        recharacterization, or subordination (whether equitable, contractual or otherwise) under any
        applicable law. The Debtors, Reorganized BSA, Arrow, and the Foundation are authorized
        to make, and to the extent contemplated by the Foundation Loan Agreement and related
        documentation, the Debtors, Reorganized BSA, Arrow will make, all filings and recordings,
        and obtain all governmental approvals and consents necessary to establish, attach and
        perfect such Liens and security interests under any applicable law (it being understood that
        perfection shall occur automatically by virtue of the entry of the Confirmation Order and
        any such filings, recordings, approvals, and consents shall not be required), and will
        thereafter cooperate to make all other filings and recordings that otherwise would be
        necessary under applicable law to give notice of such Liens and security interest to third
        parties.

          W.     Pension Plan. No provision contained in the Plan, Confirmation Order, the
Bankruptcy Code (including section 1141 of the Bankruptcy Code), or any other document filed or
order entered in the Chapter 11 Cases shall be construed to exculpate, discharge, release or relieve
the Debtors, the Local Councils, or any other party, in any capacity, from any liability or
responsibility to any Person with respect to the Pension Plan under any law, governmental policy, or
regulatory provision. The Pension Plan shall not be enjoined or precluded from enforcing any such
liability or responsibility as a result of any of the provisions of the Plan (including those provisions
providing for exculpation, satisfaction, release and discharge of Claims against the Debtors), the
Confirmation Order, the Bankruptcy Code (including section 1141 of the Bankruptcy Code), or any
other document filed or order entered in the Chapter 11 Cases. The Settlement Trust shall not have
any liability to any Person on account of the Pension Plan, including liability as a member of a
“Controlled Group” as defined in 29 U.S.C. § 1301(a)(14)(A) or on any other basis whatsoever.

As of the Effective Date, Reorganized BSA shall assume and continue the Pension Plan to the
extent of its obligations under the Pension Plan and applicable law, including, as applicable,
(1) satisfaction of the minimum funding requirements under 26 U.S.C. §§ 412 and 430 and 29
U.S.C. §§ 1082 and 1083, (2) payment of all required Pension Benefit Guaranty Corporation
premiums in accordance with 29 U.S.C. §§ 1306 and 1307, and (3) administration of the Pension
Plan in all material respects in accordance with the applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1301 et seq., and the Internal
Revenue Code. Notwithstanding the foregoing, Reorganized BSA reserves all of its rights under the
Pension Plan. All Proofs of Claim filed by the Pension Benefit Guaranty Corporation with respect
to the Pension Plan shall be deemed withdrawn on the Effective Date.

        X.     Single Satisfaction of Allowed General Unsecured Claims. In no event shall any
holder of an Allowed General Unsecured Claim recover more than the full amount of its Allowed

                                                  64
General Unsecured Claim from the Core Value Cash Pool (plus interest from the Core Value Cash
Pool at the federal judgment rate to the extent applicable under the terms hereof), and to the extent
that the holder of an Allowed General Unsecured Claim has received, or in the future receives,
payment on account of such Allowed General Unsecured Claim from a party that is not a Debtor or
Reorganized BSA, such holder shall repay, return, or deliver to the Core Value Cash Pool any
Distribution held by or transferred to such holder to the extent the holder’s total recovery on
account of its Allowed General Unsecured Claim from the third party and from the Core Value
Cash Pool exceeds the amount of such holder’s Allowed General Unsecured Claim (plus interest
from the Core Value Cash Pool at the federal judgment rate to the extent applicable under the
terms hereof).

         Y.     Exemption from Certain Transfer Taxes and Recording Fees. To the maximum
extent permitted pursuant to section 1146(a) of the Bankruptcy Code and applicable law, any
transfers of property pursuant to the Plan, including any transfers to the Settlement Trust by the
Debtors, the Local Councils, the Contributing Chartered Organizations, and the Settling Insurance
Companies, and payments by Reorganized BSA to or from the Core Value Cash Pool, shall not be
subject to any document recording tax,taxed under any law imposing a stamp tax, conveyance fee,
intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax, sale or use tax,
mortgage recording tax, or other similar tax or governmental assessment, and, upon entry of the
Confirmation Order, the appropriate state or local governmental officials or agents shall forego the
collection of any such tax or governmental assessment and are allowed to accept for filing and
recordation any of the foregoing instruments or other documents pursuant to such transfers of
property without the payment of any such tax, recordation fee, or governmental assessment..

                                          ARTICLE VI.

                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       A.      Assumption and Rejection of Executory Contracts and Unexpired Leases.

               1.      On the Effective Date, except as otherwise provided herein, all Executory
       Contracts and Unexpired Leases shall be deemed assumed by Reorganized BSA without
       the need for any further notice to or action, order, or approval of the Bankruptcy Court
       under sections 365 or 1123 of the Bankruptcy Code, except for Executory Contracts or
       Unexpired Leases: (a) that are identified on the Rejected Contracts and Unexpired Leases
       Schedule; (b) that previously expired or terminated pursuant to their terms; (c) that the
       Debtors have previously assumed or rejected pursuant to a Final Order of the Bankruptcy
       Court; (d) that are the subject of a motion to reject that remains pending as of the Effective
       Date; (e) as to which the effective date of rejection will occur (or is requested by the
       Debtors to occur) after the Effective Date; or (f) as to which the Debtors or Reorganized
       BSA, as applicable, determine, in the exercise of their reasonable business judgment, that
       the Cure Amount, as determined by a Final Order or as otherwise finally resolved, would
       render assumption of such Executory Contract or Unexpired Lease unfavorable to Debtors
       or Reorganized BSA; provided that the Debtors reserve the right to seek enforcement of an
       assumed or assumed and assigned Executory Contract or Unexpired Lease following the
       Confirmation Date, including seeking an order of the Bankruptcy Court rejecting such
       Executory Contract or Unexpired Lease for cause.



                                                 65
               2.      Entry of the Confirmation Order shall constitute an order of the Bankruptcy
       Court approving the assumption or rejection, as applicable, of Executory Contracts or
       Unexpired Leases pursuant to the Plan, pursuant to sections 365 and 1123 of the
       Bankruptcy Code. Except as otherwise set forth herein, the assumption or rejection of an
       Executory Contract or Unexpired Lease pursuant to the Plan shall be effective as of the
       Effective Date; provided that the rejection of an Unexpired Lease shall be effective as of
       the later of: (a) the Effective Date; and (b) the date on which the leased premises are
       unconditionally surrendered to the non-Debtor counterparty to the rejected Unexpired
       Lease. Reorganized BSA is authorized to abandon any De Minimis Assets at or on the
       premises subject to an Unexpired Lease that is rejected pursuant to the Plan, and the
       non-Debtor counterparty to such Unexpired Lease may dispose of any such De Minimis
       Assets remaining at or on the leased premises on the applicable lease rejection date.

              3.      Each Executory Contract or Unexpired Lease assumed pursuant to the Plan
       or a Final Order of the Bankruptcy Court shall re-vest in and be fully enforceable by
       Reorganized BSA in accordance with its terms, except as such terms may have been
       modified by the provisions of the Plan, the Confirmation Order, or any Final Order of the
       Bankruptcy Court authorizing and providing for its assumption. Any motions to assume
       Executory Contracts or Unexpired Leases pending on the Effective Date shall be subject to
       approval by a Final Order on or after the Effective Date but may be withdrawn, settled, or
       otherwise prosecuted by Reorganized BSA.

         B.     Rejection Damages Claims. Unless otherwise provided by a Final Order of the
Bankruptcy Court, all Proofs of Claim for Rejection Damages Claims, if any, shall be filed within
thirty (30) days after the latest to occur of: (1) the date of entry of an order of the Bankruptcy
Court (including the Confirmation Order) approving such rejection; (2) the effective date of the
rejection of such Executory Contract or Unexpired Lease; or (3) the Effective Date (as applicable,
the “Rejection Damages Bar Date”). Claims arising from the rejection of an Executory Contract or
an Unexpired Lease shall be classified as General Unsecured Claims and subject to the provisions
of Article VII and the applicable provisions of the Bankruptcy Code and the Bankruptcy Rules.
Any holder of a Rejection Damages Claim that is required to file a Proof of Claim in
accordance with this Article VI.B but fails to do so on or before the Rejection Damages
Bar Date shall not be treated as a creditor with respect to such Claim for the purposes of
voting or Distributions, and such Rejection Damages Claim shall be automatically
Disallowed, forever barred from assertion, and unenforceable against the Debtors, their
Estates, Reorganized BSA, or its or their respective property, whether by setoff,
recoupment, or otherwise, without the need for any objection by the Debtors or
Reorganized BSA or further notice to, or action, order, or approval of the Bankruptcy
Court, and such Rejection Damages Claim shall be deemed fully satisfied, released, and
discharged.

       C.      Cure of Defaults under Executory Contracts and Unexpired Leases.

              1.      Any monetary defaults under each Executory Contract and Unexpired
       Lease to be assumed pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of
       the Bankruptcy Code, by payment of the Cure Amount in Cash on the Effective Date or in




                                                66
the ordinary course of the Debtors’ or Reorganized BSA’s non-profit operations, subject to
the limitation described below.

        2.       Except as otherwise provided in the Plan, the Debtors shall, on or before the
date of filing of the Plan Supplement, cause the Cure and Assumption Notices to be served
on counterparties to Executory Contracts and Unexpired Leases to be assumed pursuant to
the Plan. Any objection by a non-Debtor counterparty to an Executory Contract or
Unexpired Lease to the assumption, assumption and assignment, the related Cure Amount,
or adequate assurance, must be filed, served, and actually received by the Debtors on or
prior to the deadline for filing objections to the Plan (or such later date as may be provided
in the applicable Cure and Assumption Notice); provided that each counterparty to an
Executory Contract or Unexpired Lease (a) that the Debtors later determine to assume or
(b) as to which the Debtors modify the applicable Cure Amount, must object to the
assumption or Cure Amount, as applicable, by the earlier of: (i) fourteen (14) days after the
Debtors serve such counterparty with a corresponding Cure and Assumption Notice; and
(ii) the Confirmation Hearing. Any counterparty to an Executory Contract or
Unexpired Lease that fails to timely object to the proposed assumption of any
Executory Contract or Unexpired Lease shall be forever barred, estopped, and
enjoined from contesting the Debtors’ assumption of the applicable Executory
Contract or Unexpired Lease and from requesting payment of a Cure Amount that
differs from the amounts paid or proposed to be paid by the Debtors or
Reorganized BSA, in each case without the need for any objection by the Debtors
or Reorganized BSA or any further notice to or action, order, or approval of the
Bankruptcy Court. Reorganized BSA may settle any dispute regarding a Cure
Amount without any further notice to or action, order, or approval of the
Bankruptcy Court.

       3.       To the maximum extent permitted by law, to the extent any provision in any
Executory Contract or Unexpired Lease assumed, or assumed and assigned, pursuant to the
Plan restricts or prevents, or purports to restrict or prevent, or is breached or would be
deemed breached by, the assumption or assumption and assignment of such Executory
Contract or Unexpired Lease (including any change of control or similar provision), then
such provision shall be deemed preempted and modified such that neither the Debtors’
assumption or assumption and assignment of the Executory Contract or Unexpired Lease
nor any of the transactions contemplated by the Plan shall entitle the non-debtor
counterparty to terminate or modify such Executory Contract or Unexpired Lease or to
exercise any other purported default-related rights thereunder.

        4.    The Debtors’ assumption or assumption and assignment of any
Executory Contract or Unexpired Lease pursuant to the Plan or otherwise, and
payment of any applicable Cure Amount in accordance with the procedures set
forth in this Article VI.C, shall result in the full release and satisfaction of any
Claims or defaults, whether monetary or nonmonetary, including defaults of
provisions restricting the change in control or ownership interest composition or
other bankruptcy-related defaults, arising under any assumed, or assumed and
assigned, Executory Contract or Unexpired Lease at any time prior to the
effective date of assumption. Any and all Proofs of Claim based upon Executory
Contracts or Unexpired Leases that have been assumed in the Chapter 11 Cases,

                                          67
       including pursuant to the Confirmation Order, shall be deemed Disallowed and
       expunged as of the later of: (a) the date of entry of an order of the Bankruptcy
       Court (including the Confirmation Order) approving such assumption; (b) the
       effective date of such assumption; or (c) the Effective Date, in each case without
       the need for any objection by the Debtors or Reorganized BSA or any further
       notice to or action, order, or approval of the Bankruptcy Court.

        D.      Dispute Resolution. In the event of a timely filed objection regarding: (1) a Cure
Amount; (2) the ability of Reorganized BSA or any assignee to provide adequate assurance of
future performance within the meaning of section 365 of the Bankruptcy Code under the Executory
Contract or Unexpired Lease to be assumed; or (3) any other matter pertaining to assumption or the
requirements of section 365(b)(1) of the Bankruptcy Code, such dispute shall be resolved by a Final
Order of the Bankruptcy Court (which may be the Confirmation Order) or as may be agreed upon
by the Debtors or Reorganized BSA, as applicable, and the counterparty to the Executory Contract
or Unexpired Lease. The Debtors or Reorganized BSA, applicable, shall pay the applicable Cure
Amount as soon as reasonably practicable after entry of a Final Order resolving such dispute and
approving such assumption, or as may otherwise be agreed upon by the Debtors or Reorganized
BSA, as applicable, and the counterparty to the Executory Contract or Unexpired Lease. To the
extent that a dispute regarding the applicable Cure Amount is resolved or determined unfavorably to
the Debtors, the Debtors may, in their discretion, reject the applicable Executory Contract or
Unexpired Lease after such determination, which rejection shall supersede, nullify, and render of no
force or effect any earlier assumption or assumption and assignment. Under no circumstances shall
the status of payment of a Cure Amount required by section 365(b)(1) of the Bankruptcy Code
following the entry of a Final Order resolving the dispute and approving the assumption prevent or
delay implementation of the Plan or the occurrence of the Effective Date.

        E.      Contracts and Leases Entered into After the Petition Date. Contracts and leases
entered into after the Petition Date by the BSA, including any Executory Contracts and Unexpired
Leases assumed by BSA, will be performed by the BSA or Reorganized BSA in the ordinary
course of its charitable non-profit operations. Accordingly, such contracts and leases (including any
assumed Executory Contract and Unexpired Leases) shall survive and remain unaffected by entry
of the Confirmation Order.

         F.     Directors and Officers Insurance Policies. All of the Debtors’ unexpired D&O
Liability Insurance Policies shall be treated as and deemed to be Executory Contracts under the
Plan. Notwithstanding anything in the Plan to the contrary, on the Effective Date, Reorganized
BSA shall be deemed to have assumed all unexpired D&O Liability Insurance Policies with respect
to the Debtors’ directors, managers, officers, and employees serving on or prior to the Petition Date
pursuant to sections 365 and 1123 of the Bankruptcy Code and this Article VI. Entry of the
Confirmation Order will constitute the Bankruptcy Court’s approval of the Reorganized BSA’s
assumption of each of the unexpired D&O Liability Insurance Policies. Notwithstanding anything
to the contrary contained in the Plan, entry of the Confirmation Order shall not discharge, impair, or
otherwise modify any indemnity obligations assumed as a result of the foregoing assumption of the
D&O Liability Insurance Policies and related documents, and each such indemnity obligations will
be deemed and treated as an Executory Contract that has been assumed by the Reorganized
Debtors under the Plan as to which no Proof of Claim need be filed. Entry of the Confirmation




                                                 68
Order will constitute the Bankruptcy Court’s approval of Reorganized BSA’s foregoing assumption
of the unexpired D&O Liability Insurance Policies.

       G.      Insurance Policies.

                1.      Notwithstanding anything to the contrary herein, all BSA Insurance Policies
       issued or entered into prior to the Petition Date shall not be considered Executory Contracts
       and shall neither be assumed nor rejected by the Debtors; provided, however, that to the
       extent any BSA Insurance Policy is determined to be an Executory Contract, then, subject
       to Article IV.P, and notwithstanding anything contained in the Plan to the contrary, the Plan
       will constitute a motion to assume such BSA Insurance Policy and pay all future obligations,
       if any, in respect thereof and, subject to the occurrence of the Effective Date, the entry of
       the Confirmation Order will constitute approval of such assumption pursuant to section
       365(a) of the Bankruptcy Code and a finding by the Bankruptcy Court that each such
       assumption is in the best interest of the Debtors, their respective Estates and all parties in
       interest. Unless otherwise determined by the Bankruptcy Court pursuant to a Final Order
       or agreed by the parties thereto prior to the Effective Date, no payments are required to
       cure any defaults of any Debtor existing as of the Confirmation Date with respect to any
       BSA Insurance Policy; and prior payments for premiums or other charges made prior to the
       Petition Date under or with respect to any BSA Insurance Policy shall be indefeasible.
       Moreover, as of the Effective Date, all payments of premiums or other charges made by the
       Debtors on or after the Petition Date under or with respect to any BSA Insurance Policy
       shall be deemed to have been authorized, approved, and ratified in all respects without any
       requirement of further action by the Bankruptcy Court. Notwithstanding anything to the
       contrary contained herein, Confirmation shall not discharge, impair or otherwise modify any
       obligations assumed by the foregoing assumption, and each such obligation shall be deemed
       and treated as an Executory Contract that has been assumed by the Debtors under the Plan
       as to which no Proof of Claim need be filed.

               2.     Other than the permissibility of the Insurance Assignment, which is to be
       determined by or in connection with Confirmation, the rights and obligations of the parties
       under the Insurance Policies, including the question of whether any breach has occurred,
       shall be determined under applicable law.

         H.       Compensation and Benefits Programs. Other than those Compensation and
Benefits Programs assumed by the Debtors prior to entry of the Confirmation Order, if any, all of
the Compensation and Benefits Programs entered into before the Petition Date and not since
terminated shall be deemed to be, and shall be treated as though they are, Executory Contracts
under the Plan. Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval of
Reorganized BSA’s assumption and continued maintenance and sponsorship of each of such
Compensation and Benefits Plan under sections 365 and 1123 of the Bankruptcy Code, and the
Debtors’ and Reorganized BSA’s obligations under the Compensation and Benefits Programs shall
survive and remain unaffected by entry of the Confirmation Order and be fulfilled in the ordinary
course of the Debtors’ and Reorganized BSA’s non-profit operations. Compensation and Benefits
Programs assumed by the Debtors prior to entry of the Confirmation Order shall continue to be
fulfilled in the ordinary course of the Debtors’ non-profit operations from and after the date of any
order of the Bankruptcy Court authorizing the assumption of such Compensation and Benefits
Program. All Claims filed on account of an amounts asserted to be owed under Compensation and


                                                 69
Benefits Programs shall be deemed satisfied and expunged from the Claims Register as of the
Effective Date without any further notice to or action, order, or approval of the Bankruptcy Court.

        I.     Restoration Plan and Deferred Compensation Plan. On the Effective Date the
Restoration Plan and the Deferred Compensation Plan shall be terminated and, to the extent
applicable, shall be deemed rejected by Reorganized BSA pursuant to section 365 of the
Bankruptcy Code and this Article VI. Claims arising from the Debtors’ rejection of the Restoration
Plan and the Deferred Compensation Plan shall be treated as General Unsecured Claims
hereunder. Holders of Allowed Claims arising from such rejection shall be entitled to a recovery
from the Core Value Cash Pool in accordance with the applicable terms of the Plan.

        J.      Workers’ Compensation Program. As of the Effective Date, the Debtors and
Reorganized BSA shall continue to honor their obligations under: (a) all applicable workers’
compensation laws in all applicable states; and (b) the Workers’ Compensation Program. All
Proofs of Claims on account of workers’ compensation, including the Workers’ Compensation
Program, shall be deemed withdrawn automatically and without any further notice to or action,
order, or approval of the Bankruptcy Court; provided, however, that nothing in the Plan shall limit,
diminish, or otherwise alter the Debtors’ or Reorganized BSA’s defenses, Causes of Action, or
other rights under applicable non-bankruptcy law with respect to the Workers’ Compensation
Programs; provided further, however, that nothing herein shall be deemed to impose any obligations
on the Debtors or their insurers in addition to what is provided for under the terms of the Workers’
Compensation Programs and applicable state law.

       K.      Indemnification Obligations.

                1.     Notwithstanding anything in the Plan to the contrary, each Indemnification
       Obligation shall be assumed by Reorganized BSA effective as of the Effective Date,
       pursuant to sections 365 and 1123 of the Bankruptcy Code or otherwise, except for any
       Indemnification Obligation that is or is asserted to be owed to or for the benefit of any
       Perpetrator. Subject to the foregoing sentence, each Indemnification Obligation shall remain
       in full force and effect, shall not be modified, reduced, discharged, impaired, or otherwise
       affected in any way, and shall survive Unimpaired and unaffected, irrespective of when
       such obligation arose. For the avoidance of doubt, this Article VI.K affects only the
       obligations of the Debtors and Reorganized BSA with respect to any Indemnification
       Obligations owed to or for the benefit of past and present directors, officers, employees,
       attorneys, accountants, investment bankers, and other professionals and agents of the
       Debtors, and shall have no effect on nor in any way discharge or reduce, in whole or in part,
       any obligation of any other Person owed to or for the benefit of such directors, officers,
       employees, attorneys, accountants, investment bankers, and other professionals and agents
       of the Debtors.

               2.      All Proofs of Claim filed on account of an Indemnification Obligation to a
       current or former director, officer, or employee shall be deemed satisfied and expunged
       from the Claims Register as of the Effective Date to the extent such Indemnification
       Obligation is assumed (or honored or reaffirmed, as the case may be) pursuant to the Plan,
       without any further notice to or action, order, or approval of the Bankruptcy Court.




                                                70
       L.     Gift Annuity Agreements and Life-Income Agreements. The Gift Annuity
Agreements and Life-Income Agreements shall be deemed to be, and shall be treated as though
they are, Executory Contracts under the Plan, and entry of the Confirmation Order will constitute
the Bankruptcy Court’s approval of the Debtors’ assumption of each of such Executory Contract.

        M.       Modifications, Amendments, Supplements, Restatements, or Other Agreements.
Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is
assumed shall include all modifications, amendments, supplements, restatements, or other
agreements that in any manner affect such Executory Contract or Unexpired Lease, and Executory
Contracts and Unexpired Leases related thereto, if any, including easements, licenses, permits,
rights, privileges, immunities, options, rights of first refusal, and any other interests, unless the
Debtors reject or repudiate any of the foregoing agreements. Modifications, amendments, and
supplements to, or restatements of, prepetition Executory Contracts and Unexpired Leases that
have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter the
prepetition nature of the Executory Contract or Unexpired Lease, or the validity, priority, or amount
of any Claims that may arise in connection therewith.

         N.     Reservation of Rights. Neither the inclusion of any Executory Contract or
Unexpired Lease on the Schedules, a Cure and Assumption Notice, or the Rejected Executory
contracts and Unexpired Leases Schedule, nor anything contained in any Plan Document, shall
constitute an admission by the Debtors that a contract or lease is in fact an Executory Contract or
Unexpired Lease or that Reorganized BSA has any liability thereunder. If there is a dispute as of
the Confirmation Date regarding whether a contract or lease is or was executory or unexpired at
the time of assumption, the Debtors, or, after the Effective Date, Reorganized BSA, shall have
thirty (30) days following entry of a Final Order resolving such dispute to alter their treatment of
such contract or lease, including by rejecting such contract or lease nunc pro tunc to the
Confirmation Date.

        O.      Nonoccurrence of Effective Date; Bankruptcy Code Section 365(d)(4). If the
Effective Date fails to occur, the Bankruptcy Court shall retain jurisdiction with respect to any
request to further extend the deadline for assuming or rejecting Unexpired Leases under section
365(d)(4) of the Bankruptcy Code.

                                          ARTICLE VII.

                       PROVISIONS GOVERNING DISTRIBUTIONS

       A.     Applicability. None of the terms or provision of this Article VII shall apply to Abuse
Claims, which shall be exclusively processed, liquidated and paid by the Settlement Trust in
accordance with the Settlement Trust Documents.

       B.      Distributions Generally. The Disbursing Agent shall make all Distributions to
appropriate holders of Allowed Claims in accordance with the terms of the Plan.

       C.     Distributions on Account of Certain Claims Allowed as of the Effective Date.
Except as otherwise provided in the Plan, on or as soon as practicable after the Effective Date, the
Disbursing Agent shall make Distributions in Cash in amounts equal to all Allowed Administrative



                                                 71
Expense Claims, Allowed Priority Tax Claims, Allowed Other Priority Claims, Allowed Other
Secured Claims, and Allowed Convenience Claims.

        D.     Distributions on Account of Allowed General Unsecured Claims. On each
Distribution Date, the Disbursing Agent shall Distribute to each holder of an Allowed General
Unsecured Claim an amount equal to such holder’s Pro Rata Share of (1) the total balance of the
Core Value Cash Pool as of such date, less (2) the balance of the Disputed Claims Reserve.

        E.      Distributions on Account of Disputed Claims Allowed After the Effective Date.
Distributions on account of any Disputed Claim shall be made to the extent such Claim is Allowed
in accordance with the provisions of Article VIII. Except as otherwise provided in the Plan, the
Confirmation Order, another order of the Bankruptcy Court, or as agreed to by the relevant parties,
Distributions under the Plan on account of Disputed Claims that become Allowed after the
Effective Date shall be made as soon as practicable after the Disputed Claim becomes an Allowed
Claim.

       F.      Rights and Powers of Disbursing Agent.

               1.      The Disbursing Agent shall make all Distributions to the appropriate holders
       of Allowed Claims in accordance with the terms of the Plan, including this Article VII.
       Except as otherwise ordered by the Bankruptcy Court, the Disbursing Agent shall not be
       required to give any bond or surety or other security for the performance of its duties.

               2.      The Disbursing Agent shall be empowered to: (a) effect all actions and
       execute all agreements, instruments, and other documents necessary to perform its duties
       under the Plan; (b) make all Distributions contemplated hereby; (c) employ professionals to
       represent it with respect to its responsibilities; and (d) exercise such other powers as may
       be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan,
       or as deemed by the Disbursing Agent to be necessary and proper to implement the
       provisions hereof. The Disbursing Agent may request an expedited determination of taxes
       under section 505(b) of the Bankruptcy Code for all returns for all taxable periods through
       the date on which final Distributions are made.

       G.      Delivery of Distributions and Undeliverable or Unclaimed Distributions.

               1.      Claims Record Date. As of the close of business on the Claims Record
       Date, the various transfer registers for each of the Classes of Claims as maintained by the
       Debtors or their agents shall be deemed closed for purposes of determining whether a
       holder of such a Claim is a record holder entitled to a Distribution under the Plan, and there
       shall be no further changes in the record holders or the permitted designees with respect to
       such Claims. The Debtors or Reorganized BSA, as applicable, shall have no obligation to
       recognize any transfer or designation of such Claims occurring after the close of business
       on the Claims Record Date. With respect to payment of any Cure Amounts or assumption
       disputes, neither the Debtors nor Reorganized BSA shall have any obligation to recognize or
       deal with any party other than the non-Debtor party to the applicable Executory Contract or
       Unexpired Lease as of the close of business on the Claims Record Date, even if such
       non-Debtor party has sold, assigned, or otherwise transferred its Claim for a Cure Amount.



                                                 72
               2.     Delivery of Distributions. If a Person holds more than one Claim in any one
       Class, in the Disbursing Agent’s sole discretion, all such Claims will be aggregated into one
       Claim and one Distribution will be made with respect to the aggregated Claim.

               3.      Special Rules for Distributions to Holders of Disputed Claims. Except as
       otherwise provided in the Plan or agreed to by the relevant parties: (a) no partial payments
       and no partial Distributions shall be made with respect to a Disputed Claim until all such
       disputes in connection with such Disputed Claim have been resolved by settlement or Final
       Order; and (b) any Person that holds both an Allowed Claim and a Disputed Claim shall not
       receive any Distribution on account of the Allowed Claim unless and until all objections to
       the Disputed Claim have been resolved by settlement or Final Order or the Disputed Claims
       have been Allowed or expunged. Any Distributions arising from property Distributed to
       holders of Allowed Claims in a Class and paid to such holders under the Plan shall also be
       paid, in the applicable amounts, to any holder of a Disputed Claim in such Class that
       becomes an Allowed Claim after the date or dates that such Distributions were earlier paid
       to holders of Allowed Claims in such Class.

       H.      Undeliverable and Non-Negotiated Distributions.

               1.      Undeliverable Distributions. If any Distribution to a holder of an Allowed
Claim is returned to Reorganized BSA as undeliverable, no further Distributions shall be made to
such holder unless and until Reorganized BSA is notified in writing of such holder’s then-current
address or other necessary information for delivery, at which time such previously undeliverable
Distribution shall be made to such holder within ninety (90) days of receipt of such holder’s
then-current address or other necessary information; provided, however, that any such
undeliverable Distribution shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of 180 days after the date of the initial attempted Distribution.
After such date, all unclaimed property or interests in property shall revert to Reorganized BSA
automatically and without the need for any notice to or further order of the Bankruptcy Court
(notwithstanding any applicable non-bankruptcy escheatment, abandoned, or unclaimed property
laws to the contrary), and the right, title, and interest of any holder to such property or interest in
property shall be discharged and forever barred; provided that Distributions made from the Core
Value Cash Pool and returned as undeliverable shall revert to the Core Value Cash Pool.

                2.       Non-Negotiated Distributions. If any Plan to a holder of an Allowed Claim
is not negotiated for a period of 180 days after the Distribution, then such Distribution shall be
deemed unclaimed property under section 347(b) of the Bankruptcy Code and re-vest in
Reorganized BSA or re-vest in the Core Value Cash Pool if such Distribution was made from the
Core Value Cash Pool. After such date, all non-negotiated property or interests in property shall
revert to Reorganized BSA automatically and without the need for any notice to or further order of
the Bankruptcy Court (notwithstanding any applicable non-bankruptcy escheatment, abandoned, or
unclaimed property laws to the contrary), and the right, title, and interest of any holder to such
property or interest in property shall be discharged and forever barred.

        I.       Manner of Payment under the Plan. Except as otherwise specifically provided in
the Plan, at the option of Reorganized BSA, any Cash payment to be made hereunder may be made




                                                  73
by a check or wire transfer or as otherwise required or provided in applicable agreements or
customary practices of Reorganized BSA.

        J.       Satisfaction of Claims. Except as otherwise specifically provided in the Plan, any
Distributions to be made on account of Allowed Claims under the Plan shall be in complete and final
satisfaction, settlement, and discharge of and exchange for such Allowed Claims.

        K.      Minimum Cash Distributions. Reorganized BSA shall not be required to make any
Distribution of Cash less than twenty dollars ($20) to any holder of an Allowed Claim; provided,
however, that if any Distribution is not made pursuant to this Section VIII.KArticle VII.K, such
Distribution shall be added to any subsequent Distribution to be made on behalf of the holder’s
Allowed Claim.

         L.      Postpetition Interest. Except as provided in the Cash Collateral Order or in the
following sentence, interest shall not accrue on Impaired Claims; no holder of an Impaired Claim
shall be entitled to interest accruing on or after the Petition Date on any such Impaired Claim, and
interest shall not accrue or be paid on any Disputed Claim in respect of the period from the Petition
Date to the date a Distribution is made thereon if and after such Disputed Claim becomes an
Allowed Claim. Notwithstanding the foregoing, each holder of an Allowed General Unsecured
Claim shall accrue interest on the Allowed amount of such Claim at the federal judgment rate
applicable on the Effective Date; provided, that such interest shall be payable to each such holder
only from the Core Value Cash Pool and only to the extent that the Core Value Cash Pool shall
have been sufficient: (i) first, to satisfy the full amount of all Allowed General Unsecured Claims;
and (ii) second, on account of any Allowed Non-Abuse Litigation Claims that shall not have elected
to be treated as an Allowed Convenience Claim under Article III.B.9, to satisfy any deficiency in
payments of such Allowed Claims from available Insurance Coverage, from applicable proceeds of
any Insurance Settlement Agreements, and from co-liable non-debtors (if any) or their insurance
coverage. Neither the Debtors nor Reorganized BSA shall have any independent obligation to pay
interest for or on account of any Allowed General Unsecured Claims other than from the Core
Value Cash Pool in accordance with the terms of this Article VII.L.

          M.    Setoffs. The Debtors and Reorganized BSA may, pursuant to the applicable
provisions of the Bankruptcy Code, or applicable non-bankruptcy law, set off against any applicable
Allowed Claim (before any Distribution is made on account of such Claim) any and all claims,
rights, Causes of Action, debts or liabilities of any nature that the Debtors or Reorganized BSA may
hold against the holder of such Allowed Claim; provided, however, that the failure to effect such a
setoff shall not constitute a waiver or release of any such claims, rights, Causes of Action, debts or
liabilities.

       N.      Claims Paid or Payable by Third Parties.

                1.      Claims Paid by Third Parties. A Claim shall be reduced in full, and such
Claim shall be Disallowed without an objection to such Claim having to be filed and without any
further notice to or action, order, or approval of the Bankruptcy Court, to the extent that the holder
of such Claim receives payment in full on account of such Claim from a party that is not a Debtor
or Reorganized BSA. To the extent a holder of a Claim receives a Distribution on account of such
Claim and receives payment from a party that is not a Debtor or Reorganized BSA on account of
such Claim, such holder shall repay, return, or deliver any Distribution held by or transferred to such


                                                  74
holder to Reorganized BSA to the extent the holder’s total recovery on account of such Claim from
the third party and under the Plan exceeds the amount of such Claim as of the date of any such
Distribution under the Plan.

                  2.       Non-Abuse Claims Payable from Insurance. No Distributions under the
Plan shall be made on account of any Allowed Non-Abuse Claim that is payable pursuant to an
insurance policy until the holder of such Allowed Non-Abuse Claim has exhausted all remedies with
respect to such insurance policy, including pursuing such insurance through litigation and obtaining
entry of a final, non-appealable order. To the extent that one or more of the Insurance Companies
satisfies in full or in part an Allowed Non-Abuse Claim, then immediately upon such satisfaction, the
portion of the Claim so satisfied may be expunged from the Claims Register by the Notice and
Claims Agent without an objection to such Claim having to be filed and without any further notice to
or action, order, or approval of the Bankruptcy Court.

        O.      Compliance with Tax Requirements and Allocations.

                1.       In connection with the Plan and all Distributions hereunder, the Disbursing
Agent shall comply with all tax withholding and reporting requirements imposed on them by any
federal, state or local taxing authority, and all Distributions pursuant to the Plan shall be subject to
such withholding and reporting requirements. Notwithstanding any provision in the Plan to the
contrary, the Disbursing Agent shall be authorized to take all actions necessary or appropriate to
comply with such withholding and reporting requirements, including liquidating a portion of the
Distribution to be made under the Plan to generate sufficient funds to pay applicable withholding
taxes, withholding Distributions pending receipt of information necessary to facilitate such
Distributions including tax certification forms, or establishing any other mechanisms it believes are
reasonable and appropriate.

                2.       For tax purposes, Distributions in full or partial satisfaction of Allowed
Claims shall be allocated first to the principal amount of Allowed Claims, with any excess allocated
to unpaid interest that accrued on such Claim.

                                          ARTICLE VIII.

          PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED,
                         AND DISPUTED CLAIMS

         A.     Applicability. All Disputed Claims against the Debtors, other than Administrative
Expense Claims, shall be subject to the provisions of this Article VIII. All Administrative Expense
Claims shall be determined and, if Allowed, paid in accordance with Article II. None of the terms
or provision of this Article VIII shall apply to Abuse Claims, which shall be exclusively processed,
liquidated and paid by the Settlement Trust in accordance with the Settlement Trust Documents.

        B.     Allowance of Claims. After the Effective Date, Reorganized BSA shall have and
retain any and all rights and defenses that the Debtors, or either of them, had with respect to any
Claim immediately before the Effective Date. Except as expressly provided in the Plan or in any
order entered in the Chapter 11 Cases before the Effective Date (including the Confirmation
Order), no Claim shall become an Allowed Claim unless and until such Claim becomes Allowed by



                                                  75
Final Order of the Bankruptcy Court or by agreement between the Debtors or Reorganized BSA,
on the one hand, and the holder of such Claim, on the other.

       C.      Claims Administration Responsibilities.

               1.      Except as otherwise expressly provided in the Plan, from and after the
       Effective Date, Reorganized BSA shall have the authority (a) to file, withdraw, or litigate to
       judgment objections to Claims; (b) to settle or compromise any Disputed Claim without any
       further notice to or action, order, or approval by the Bankruptcy Court; and (c) to administer
       and adjust the Claims Register to reflect any such settlements or compromises without any
       further notice to or action, order, or approval by the Bankruptcy Court.

              2.      Reorganized BSA shall consult with the Creditor Representative in
       connection with the reconciliation, settlement and administration of Convenience Claims,
       General Unsecured Claims and Non-Abuse Litigation Claims and shall use commercially
       reasonable efforts to resolve such Claims before the applicable Claims Objection Deadline.

        D.      Estimation of Claims. The Debtors (before the Effective Date) or Reorganized
BSA (on and after the Effective Date) may at any time request that the Bankruptcy Court estimate
any Disputed Claim pursuant to section 502(c) of the Bankruptcy Code regardless of whether an
objection was previously filed with the Bankruptcy Court with respect to such Claim or whether the
Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall retain jurisdiction
to estimate any Claim at any time during litigation concerning any objection to such Claim, including
during the pendency of any appeal relating to any such objection. In the event that the Bankruptcy
Court estimates any Disputed Claim, that estimated amount will constitute either the Allowed
amount of such Claim or a maximum limitation on such Claim against any Person. If the estimated
amount of a Claim constitutes a maximum limitation on such Claim, the Debtors (before the
Effective Date) or Reorganized BSA (on and after the Effective Date) may elect to pursue any
supplemental proceedings to object to any ultimate Distribution on such Claim. All of the objection,
estimation, settlement, and resolution procedures set forth in the Plan are cumulative and not
necessarily exclusive of one another. Claims may be estimated and subsequently compromised,
objected to, settled, withdrawn, or resolved by any mechanism approved by the Bankruptcy Court.

        E.     No Distributions Pending Allowance. No Distributions or other consideration shall
be paid with respect to any Claim that is a Disputed Claim unless and until all objections to such
Disputed Claim are resolved and such Disputed Claim becomes an Allowed Claim by Final Order
of the Bankruptcy Court or agreement between the Debtors or Reorganized BSA, on the one hand,
and the holder of such Claim, on the other.

        F.    Distributions after Allowance. To the extent that a Disputed Claim (or a portion
thereof) becomes an Allowed Claim, Distributions (if any) shall be made to the holder of such
Allowed Claim in accordance with the provisions of the Plan.

        G.      Disputed Claims Reserve. The provisions of this Article VIII.G apply only to the
extent that any General Unsecured Claims remain Disputed as of any Distribution Date.

              1.      If any General Unsecured Claims remain Disputed as of any Distribution
       Date, the undistributed portion of the Core Value Cash Pool shall be held in a segregated


                                                 76
account. Subject to definitive guidance from the IRS or a court of competent jurisdiction to
the contrary, or the receipt of a determination from the IRS, the Disbursing Agent shall treat
the Disputed Claims Reserve as a “disputed ownership fund” governed by Treasury
Regulation section 1.468B-9 and, to the extent permitted by applicable law, report
consistently with the foregoing for state and local income tax purposes. All parties
(including the Debtors, Reorganized BSA, the Disbursing Agent, and holders of General
Unsecured Claims) shall be required to report for tax purposes in a manner consistent with
the foregoing. The Disputed Claims Reserve shall be responsible for payment, out of the
assets of the Disputed Claims Reserve, of any taxes imposed on the Disputed Claims
Reserve or its assets.

        2.      The Debtors or Reorganized BSA, as applicable, with the consent of the
Creditor Representative, shall determine the amount of the Disputed Claims Reserve, if
applicable, as of the initial Distribution Date, based on the least of: (a) the asserted amount
of the Disputed General Unsecured Claims in the applicable Proofs of Claim; (b) the
amount, if any, estimated by the Bankruptcy Court pursuant to (i) section 502(c) of the
Bankruptcy Code or (ii) Article VIII.D if, after the Effective Date, a motion is filed by
Reorganized BSA to estimate such Claim; (c) the amount otherwise agreed to by the
Debtors (or Reorganized BSA, if after the Effective Date) and the holders of such Disputed
General Unsecured Claims; or (d) any amount otherwise approved by the Bankruptcy
Court. Upon each Distribution Date, Reorganized BSA shall deposit into the Disputed
Claims Reserve an amount of Cash equal to the amount sufficient to make the Distributions
to which holders of Disputed General Unsecured Claims would be entitled under the Plan as
of the applicable Distribution Date if the Disputed General Unsecured Claims were Allowed
Claims as of such date.

         3.      If a Disputed General Unsecured Claim becomes an Allowed Claim after
the first Distribution Date, the Disbursing Agent shall, on the next Distribution Date after the
Disputed General Unsecured Claim becomes an Allowed Claim (or, if the Disputed General
Unsecured Claim becomes an Allowed Claim after the final Distribution Date, as soon as
practicable after Allowance), Distribute to the holder of such Claim, exclusively from the
Disputed Claims Reserve, the amount of Cash that such holder would have received in that
Distribution and all prior Distributions (if any) if such holder’s General Unsecured Claim had
been Allowed as of the Effective Date, net of any allocable taxes imposed thereon or
otherwise payable by the Disputed Claims Reserve.

        4.     If a Disputed Claim is Disallowed, in whole or in part, then on the
Distribution Date next following the date of Disallowance, Cash shall be released from the
Disputed Claims Reserve and placed in the Core Value Cash Pool, which Cash shall then
be unreserved and unrestricted, and which shall be available for Distribution to holders of
Allowed General Unsecured Claims.

       5.       If any assets remain in the Disputed Claims Reserve after all Disputed
General Unsecured Claims have been resolved, such assets shall be placed in the Core
Value Cash Pool and distributed Pro Rata to all holders of Allowed General Unsecured
Claims on the next Distribution Date (or, if all Disputed General Unsecured Claims are
resolved after the final Distribution Date, as soon as practicable thereafter).



                                          77
        Reimbursement or Contribution. If the Bankruptcy Court Disallows a Claim for
reimbursement or contribution pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the
extent that such Claim is contingent as of the Effective Date, such Claim shall be forever
Disallowed notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the Effective
Date (1) such Claim has been adjudicated as non-contingent or (2) the relevant holder of a Claim
has filed a non-contingent Proof of Claim on account of such Claim and a Final Order has been
entered determining such Claim as no longer contingent.

        H.      I. Adjustment to Claims Register without Objection. Any duplicate Proof of Claim
that has been paid or satisfied, or any Proof of Claim that is clearly marked as amended or
superseded by a subsequently filed Proof of Claim that remains on the Claims Register, may be
adjusted or expunged on the Claims Register by the Notice and Claims Agent at the direction of
Reorganized BSA upon stipulation between the parties in interest without an objection having to be
filed and without any further notice to or action, order, or approval of the Bankruptcy Court.

       I.     J. Time to File Objections to Claims. Any objections to Claims must be filed on or
before the applicable Claims Objection Deadline, as such deadline may be extended from time to
time. The expiration of the Claims Objection Deadline shall not limit or affect the Debtors’ or
Reorganized BSA’s rights to dispute Claims asserted in the ordinary course of the Debtors or
Reorganized BSA’s non-profit operations other than through a Proof of Claim.

        J.      K. Treatment of Untimely Claims. Except as provided herein or otherwise agreed,
any and all creditors that have filed Proofs of Claim after the applicable Bar Date shall not be
treated as a creditor with respect to such Claim for the purposes of voting and distribution.

                                         ARTICLE IX.

     CONDITIONS PRECEDENT TO CONFIRMATION AND EFFECTIVE DATE

       A.      Conditions Precedent to Confirmation of the Plan.

       Confirmation of the Plan shall not occur unless each of the following conditions precedent
has been satisfied or waived in accordance with Article IX.C.

             1.    The Bankruptcy Court shall have entered the Disclosure Statement Order, in
       form and substance reasonably acceptable to the Debtors, JPM, and the Creditors’
       Committee.

              2.     The Debtors, JPM, and the Creditors’ Committee shall have approved of or
       accepted the Confirmation Order in accordance with their respective consent rights under
       the JPM / Creditors’ Committee Term Sheet, as incorporated by reference in Article I.D;

               3.      The Bankruptcy Court shall have made such findings and determinations
       regarding the Plan as shall enable the entry of the Confirmation Order and any other order
       in conjunction therewith, in form and substance acceptable to the Debtors. These findings
       and determinations are designed, among other things, to ensure that the Injunctions,




                                                78
Releases and Discharges set forth in Article X shall be effective, binding and enforceable
and shall, among other things, provide that:

              a.      the Plan complies with all applicable provisions of the Bankruptcy
       Code, including that the Plan be proposed in good faith and that the Confirmation
       Order not be procured by fraud;

               b.      the Channeling Injunction and the Insurance Entity Injunction (if the
       Plan is Confirmed as a Global Resolution Plan) are to be implemented in connection
       with the Settlement Trust and shall be in full force and effect on the Effective Date;

                 c.      upon the Effective Date, the Settlement Trust shall assume the
       liabilities of the Protected Parties with respect to Abuse Claims and have exclusive
       authority as of the Effective Date to satisfy or defend such Abuse Claims;

               d.     the Settlement Trust will be funded with the Settlement Trust Assets;

             e.      the Settlement Trust will use the Settlement Trust Assets to resolve
       Abuse Claims;

               f.     the terms of the Discharge Injunction, the Channeling Injunction, the
       Release Injunctions, and the Insurance Entity Injunction (if the Plan is Confirmed as
       a Global Resolution Plan), including any provisions barring actions against third
       parties, are set out in conspicuous language in the Plan and in the Disclosure
       Statement;

               g.      the Future Claimants’ Representative was appointed by the
       Bankruptcy Court as part of the proceedings leading to the issuance of the
       Channeling Injunction and the Insurance Entity Injunction (if the Plan is Confirmed
       as a Global Resolution Plan) for the purpose of, among other things, protecting the
       rights of persons who might subsequently assert Abuse Claims of the kind that are
       addressed in the Channeling Injunction and the Insurance Entity Injunction (if the
       Plan is Confirmed as a Global Resolution Plan), which will be transferred to and
       assumed by the Settlement Trust;

               h.      the Plan complies with section 105(a) of the Bankruptcy Code to the
       extent applicable;

              i.       the Injunctions are essential to the Plan and the Debtors’
       reorganization efforts;

              j.      the Bankruptcy Code authorizes the Insurance Assignment
       notwithstanding any terms of the Insurance Policies, the Insurance Settlement
       Agreements, or provisions of applicable non-bankruptcy law that any Insurance
       Company may otherwise argue prohibit the Insurance Assignment;

              k.    the Insurance Settlement Agreements are approved, and any
       Insurance Company that has contributed funds, proceeds or other consideration to or



                                         79
               for the benefit of the Settlement Trust pursuant to an Insurance Settlement
               Agreement is designated as a Settling Insurance Company;

                      l.       if the Plan is sought to be Confirmed as a Global Resolution Plan, the
               Abuse Claims Settlement represents a sound exercise of the Debtors’ business
               judgment, is in the best interest of the Debtors’ Estates, complies with section 1123
               of the Bankruptcy Code, and is approved pursuant to section 1123 of the
               Bankruptcy Code and Bankruptcy Rule 9019;

                       m.     the JPM / Creditors’ Committee Settlement represents a sound
               exercise of the Debtors’ business judgment, is in the best interest of the Debtors’
               Estates, complies with section 1123 of the Bankruptcy Code, and is approved
               pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019; and

                       n.    the Settlement of Restricted and Core Asset Disputes represents a
               sound exercise of the Debtors’ business judgment, is in the best interest of the
               Debtors’ estates, complies with section 1123 of the Bankruptcy Code, and is
               approved pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule
               9019.; and

                       o.      if the Plan is sought to be Confirmed as a Global Resolution Plan, the
               Hartford Insurance Settlement Agreement, including the sale of the Hartford
               Policies free and clear of all Interests of any Person (as such terms are defined in
               the Hartford Insurance Settlement Agreement) is approved in accordance with the
               findings of fact and conclusions of law made by the Bankruptcy Court pursuant to
               Article V.R.4.

       B.      Conditions Precedent to the Effective Date.

       Notwithstanding any other provision of the Plan or the Confirmation Order, the Effective
Date shall occur on the first Business Day on which each of the following conditions precedent has
been satisfied or waived pursuant to Article IX.C:

               1.     if the Plan is Confirmed as a Global Resolution Plan, the Confirmation Order
       shall have been submitted to the District Court for affirmation, the District Court shall have
       entered the Affirmation Order in form and substance acceptable to the Debtors, and the
       Confirmation Order and the Affirmation Order shall have become Final Orders; provided,
       however, that the Effective Date may occur when the Confirmation Order or the
       Affirmation Order are not Final Orders at the sole option of the Debtors unless the
       effectiveness of the Confirmation Order or the Affirmation Order, as applicable, shall have
       been stayed or vacated, in which case the Effective Date may be the first Business Day
       immediately following the expiration or other termination of any stay of effectiveness of the
       Confirmation Order or the Affirmation Order;

               2.     the Settlement Trust Assets shall, simultaneously with the occurrence of the
       Effective Date or as otherwise provided herein, be transferred to, vested in, and assumed by
       the Settlement Trust in accordance with Article IV and Article V;



                                                 80
               3.       the Settlement Trust Documents and other applicable Plan Documents
       necessary or appropriate to implement the Plan shall have been executed, delivered and, if
       applicable, filed with the appropriate governmental authorities;

               4.      the Restated Debt and Security Documents shall have been duly executed
       and delivered by all of the Entities that are parties thereto and all conditions precedent (other
       than any conditions related to the occurrence of the Effective Date) to the effectiveness
       thereof shall have been satisfied or duly waived in writing in accordance with the terms of
       the Restated Debt and Security Documents and the closing shall have occurred thereunder;

               5.      the Foundation Loan Agreement and any applicable collateral and other loan
       documents governing the Foundation Loan shall have been duly executed and delivered by
       all of the Entities that are parties thereto and all conditions precedent (other than any
       conditions related to the occurrence of the Effective Date) to the effectiveness thereof shall
       have been satisfied or duly waived in writing in accordance with the terms of the Foundation
       Loan Agreement and related documentation, and the closing shall have occurred
       thereunder;

              6.      the Debtors shall have adequately funded the Professional Fee Reserve so
       as to permit the Debtors to make Distributions on account of Allowed Professional Fee
       Claims in accordance with Article II;

              7.       the Debtors shall have obtained all authorizations, consents, certifications,
       approvals, rulings, opinions or other documents that are necessary to implement and
       effectuate the Plan;

               8.     all payments required to be made pursuant to the terms of the Cash
       Collateral Order shall have been paid;

              9.      all actions, documents, and agreements necessary to implement and
       effectuate the Plan shall have been effected or executed; and

               10.     the Debtors shall have filed a notice of occurrence of the Effective Date.

        C.      Waiver of Conditions Precedent to the Effective Date. To the fullest extent
permitted by law, each of the conditions precedent in this Article IX may be waived or modified, in
whole or in part, in the sole discretion of the Debtors and, to the extent the conditions precedent
impact the treatment of General Unsecured Claims, Non-Abuse Litigation Claims, or Convenience
Claims, with the consent of the Creditors’ Committee (not to be unreasonably withheld); provided,
that the conditions precedent set forth in Article IX.B.4 and Article IX.B.8 may be waived only
with the prior written consent of JPM and, if the Plan is Confirmed as a Global Resolution Plan, the
condition precedent set forth in Article IX.A.3.o may be waived only with the prior written consent
of Hartford. Any waiver or modification of a condition precedent under this Article IX may be
effectuated at any time, without notice, without leave or order of the Bankruptcy Court or the
District Court, and without any other formal action other than proceedings to confirm or
consummate the Plan. The failure to satisfy or waive any condition precedent to the Effective Date




                                                  81
may be asserted by the Debtors regardless of the circumstances giving rise to the failure of such
condition to be satisfied or waived.

      D.      Substantial Consummation of the Plan. On the Effective Date, the Plan shall be
deemed to be substantially consummated under sections 1101 and 1127(b) of the Bankruptcy Code.

        E.      Vacatur of Confirmation Order; Non-Occurrence of Effective Date. If the
Confirmation Order is vacated or the Effective Date does not occur within 180 days after entry of
the Confirmation Order (subject to extension by the Debtors in their sole discretion), the Plan shall
be null and void in all respects, and nothing contained in the Plan or the Disclosure Statement shall
(1) constitute a waiver or release of any Causes of Action by or Claims against or Interests in the
Debtors; (2) prejudice in any manner the rights of the Debtors, any holders of a Claim or Interest or
any other Person; (3) constitute an admission, acknowledgment, offer, or undertaking by the
Debtors, any holders, or any other Person in any respect; or (4) be used by the Debtors or any
other Person as evidence (or in any other way) in any litigation, including with respect to the
strengths and weaknesses of positions, arguments or claims of any of the parties to such litigation.

                                           ARTICLE X.

                            EFFECT OF PLAN CONFIRMATION

          A.     Vesting of Assets in Reorganized BSA. Except as otherwise expressly provided in
the Plan (including with respect to the Core Value Cash Pool), on the Effective Date, pursuant to
sections 1141(b) and 1141(c) of the Bankruptcy Code, all property comprising the Estates shall vest
in Reorganized BSA free and clear of all Liens, Claims, interests, charges, other Encumbrances and
liabilities of any kind. On and after the Effective Date, Reorganized BSA may continue its
operations and may use, acquire, or dispose of property, and compromise or settle any Claims,
Interests, or Causes of Action without supervision or approval of the Bankruptcy Court and free of
any restrictions of the Bankruptcy Code or the Bankruptcy Rules.

         B.      Retention of Certain Causes of Action. In accordance with section 1123(b)(3) of
the Bankruptcy Code, subject to the transfer of the Settlement Trust Causes of Action to the
Settlement Trust under Article IV.D and the Debtors’ and their Estates’ release of certain Estate
Causes of Action under Article X.J, all Causes of Action that a Debtor may hold against any
Person shall vest in Reorganized BSA on the Effective Date. Thereafter, subject to Article IV.D
and Article X.J, Reorganized BSA shall have the exclusive right, authority, and discretion to
determine and to initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or
litigate to judgment any such Causes of Action, whether arising before or after the Petition Date,
and to decline to do any of the foregoing without the consent or approval of any third party or
further notice to or action, order, or approval of the Bankruptcy Court. No Person may rely on the
absence of a specific reference in the Plan or the Disclosure Statement to any specific Cause of
Action as any indication that the Debtors or Reorganized BSA, as applicable, will not pursue any
and all available Causes of Action. The Debtors or Reorganized BSA, as applicable, expressly
reserve all rights to prosecute any and all Causes of Action against any Person, except as otherwise
expressly provided in the Plan, and, therefore, no preclusion doctrine, including the doctrines of res
judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable or




                                                  82
otherwise) or laches, shall apply to any Cause of Action upon, after, or as a consequence of
Confirmation or the occurrence of the Effective Date.

       C.      Binding Effect. As of the Effective Date, all provisions of the Plan, including all
agreements, instruments and other documents entered into in connection with the Plan by the
Debtors or Reorganized BSA, the Settlement Trust, or the Protected Parties, shall be binding upon
the Debtors, the Estates, Reorganized BSA, all holders of Claims against and Interests in the
Debtors, each such holder’s respective successors and assigns, and all other Persons that are
affected in any manner by the Plan, regardless of whether the Claim or Interest of such holder is
Impaired under the Plan or whether such holder has accepted the Plan. Except as otherwise
expressly provided in the Plan, all agreements, instruments and other documents filed in connection
with the Plan shall be given full force and effect and shall bind all Persons referred to therein on
and after the Effective Date, whether or not such agreements are actually issued, delivered or
recorded on or after the Effective Date and whether or not such Persons have actually executed
such agreement.

         D.     Pre-Confirmation Injunctions and Stays. All injunctions and stays arising under or
entered during the Chapter 11 Cases, whether under sections 105 or 362 of the Bankruptcy Code or
otherwise, and in existence on the Confirmation Date, shall remain in full force and effect until the
later of the Effective Date and the date indicated in the order providing for such injunction or stay, if
any. The injunctions and stays referenced in this Article X.D includes the preliminary injunction
imposed by the Consent Order Pursuant to 11 U.S.C. §§ 105(a) and 362 Granting the BSA’s
Motion for a Preliminary Injunction entered by the Bankruptcy Court on March 30, 2020 (Adv.
Pro. No. 20-50527, Docket No. 54), as extended by the Bankruptcy Court from time to time.

        E.      Discharge.

                  1.      Discharge of the Debtors. Except as expressly provided in the Plan or the
        Confirmation Order, the treatment of Claims under the Plan shall be in exchange for, and in
        complete satisfaction, settlement, discharge, termination and release of, all Claims and
        Interests of any nature whatsoever against or in the Debtors or any of their assets or
        properties based upon any act, omission, transaction, occurrence, or other activity of any
        nature that occurred prior to the Effective Date, and, as of the Effective Date, each of the
        Debtors shall be deemed discharged and released, and each holder of a Claim or Interest
        and any successor, assign, and affiliate of such holder shall be deemed to have forever
        waived, discharged and released each of the Debtors, to the fullest extent permitted by
        section 1141 of the Bankruptcy Code, of and from any and all Claims, Interests, rights and
        liabilities, and all debts of the kind specified in section 502 of the Bankruptcy Code, based
        upon any act, omission, transaction, occurrence, or other activity of any nature that occurred
        prior to the Effective Date, in each case whether or not (a) a Proof of Claim based upon
        such debt is filed or deemed filed under section 501 of the Bankruptcy Code, (b) a Claim
        based upon such debt is Allowed under section 502 of the Bankruptcy Code, (c) a Claim
        based upon such debt is or has been Disallowed by order of the Bankruptcy Court, or (d)
        the holder of a Claim based upon such debt is deemed to have accepted the Plan.

               2.      Discharge Injunction. From and after the Effective Date, except as
        expressly provided in the Plan or the Confirmation Order, all holders of Claims or Interests
        of any nature whatsoever against or in the Debtors or any of their assets or properties


                                                   83
based upon any act, omission, transaction, occurrence, or other activity of any nature that
occurred prior to the Effective Date that are discharged pursuant to the terms of the Plan
shall be precluded and permanently enjoined from taking any of the following actions on
account of, or on the basis of, such discharged Claims and Interests: (a) commencing or
continuing any action or other proceeding of any kind against the Debtors, Reorganized
BSA, the Settlement Trust, or its or their respective property; (b) enforcing, attaching,
collecting, or recovering by any manner or means of judgment, award, decree or other
against the Debtors, Reorganized BSA, the Settlement Trust, or its or their respective
property; (c) creating, perfecting or enforcing any Lien or Encumbrance of any kind against
the Debtors, Reorganized BSA, the Settlement Trust, or its or their respective property; or
(d) commencing or continuing any judicial or administrative proceeding, in any forum and in
any place in the world, that does not comply with or is inconsistent with the provisions of the
Plan or the Confirmation Order. The foregoing injunction shall extend to the successors and
assigns of the Debtors (including Reorganized BSA) and its and their respective properties
and interests in property. In accordance with the foregoing, except as expressly provided in
the Plan or the Confirmation Order, the Confirmation Order shall be a judicial determination
of discharge or termination of all Claims, Interests and other debts and liabilities against or in
the Debtors pursuant to sections 105, 524 and 1141 of the Bankruptcy Code, and such
discharge shall void any judgment obtained against the Debtors at any time to the extent
such judgment relates to a discharged Claim or Interest.

F.      Channeling Injunction.

       1.     Terms . To preserve and promote the settlements contemplated by
and provided for in the Plan, including the Abuse Claims Settlement, and to
supplement, where necessary, the injunctive effect of the Discharge as provided in
sections 1141 and 524 of the Bankruptcy Code and as described in this Article X,
pursuant to the exercise of the equitable jurisdiction and power of the Bankruptcy
Court and the District Court under section 105(a) of the Bankruptcy Code, the
sole recourse of any holder of an Abuse Claim against a Protected Party on
account of such Abuse Claim shall be to and against the Settlement Trust pursuant
to the Settlement Trust Documents, and such holder shall have no right
whatsoever at any time to assert such Abuse Claim against any Protected Party or
any property or interest in property of any Protected Party. On and after the
Effective Date, all Persons that have held or asserted, currently hold or assert, or
that may in the future hold or assert, any Abuse Claim against the Protected
Parties, or any of them, shall be permanently and forever stayed, restrained and
enjoined from taking any action for the purpose of directly, indirectly, or
derivatively collecting, recovering, or receiving payment, satisfaction, or recovery
from any Protected Party with respect to any such Abuse Claim other than from
the Settlement Trust pursuant to the Settlement Trust Documents, including:

               a.    commencing, conducting, or continuing, in any manner,
        whether directly, indirectly, or derivatively, any suit, action, or other
        proceeding of any kind (including a judicial, arbitration, administrative, or
        other proceeding) in any forum in any jurisdiction around the world against




                                           84
      or affecting any Protected Party or any property or interest in property of
      any Protected Party;

             b.      enforcing, levying, attaching (including any prejudgment
      attachment), collecting or otherwise recovering, by any manner or means,
      either directly or indirectly, any judgment, award, decree, or order against
      or affecting any Protected Party or any property or interest in property of
      any Protected Party;

             c.    creating, perfecting, or otherwise enforcing in any manner,
      whether directly or indirectly, any Encumbrance of any kind against any
      Protected Party or any property or interest in property of any Protected
      Party;

             d.     asserting, implementing or effectuating any setoff, right of
      reimbursement, subrogation, indemnity, contribution, reimbursement, or
      recoupment of any kind, in any manner, directly or indirectly, against any
      obligation due to any Protected Party or any property or interest in property
      of any Protected Party; or

             e.     taking any act in any manner, and in any place whatsoever,
      that does not conform to, or comply with, the provisions of the Plan
      Documents or the Settlement Trust Documents or with regard to any
      matter that is within the scope of the matters designated by the Plan to be
      subject to resolution by the Settlement Trust, except in conformity and
      compliance with the Settlement Trust Documents with respect to any such
      Abuse Claim.

       2.      Reservations . Notwithstanding anything to the contrary in this
Article X.F, the Channeling Injunction shall not enjoin:

             a.     the rights of holders of Abuse Claims to assert such Abuse
      Claims solely against the Settlement Trust in accordance with the Trust
      Distribution Procedures;

            b.     the rights of holders of Abuse Claims to assert such Abuse
      Claims against anyone other than a Protected Party;

               c.    the right of any Person to assert any Claim, debt, obligation or
      liability for payment of Settlement Trust Expenses solely against the
      Settlement Trust in accordance with the Settlement Trust Documents; or

             d.     the Settlement Trust from enforcing its rights under the Plan
      and the Settlement Trust Documents; or

             e.    the rights of the Settlement Trust and Reorganized BSA (to
      the extent permitted or required under the Plan) to prosecute any action
      against any Non-Settling Insurance Company based on or arising from


                                     85
       Insurance Policies that are not the subject of an Insurance Settlement
       Agreement, subject to any Insurance Coverage Defenses.

G.     Provisions Relating to Channeling Injunctions.

       1.      Modifications. There can be no modification, dissolution, or termination of
the Channeling Injunction, which shall be a permanent injunction.

        2.       Non-Limitation. Nothing in the Plan or the Settlement Trust Documents
shall or shall be construed in any way to limit the scope, enforceability, or effectiveness of
the Channeling Injunction or the Settlement Trust’s assumption of all liability with respect to
Abuse Claims.

        3.     Bankruptcy Rule 3016 Compliance. The Debtors’ compliance with the
requirements of Bankruptcy Rule 3016 shall not constitute or be deemed to constitute an
admission that the Plan provides for an injunction against conduct not otherwise enjoined
under the Bankruptcy Code.

       4.      Enforcement. Any Protected Party may enforce the Channeling Injunction
as a defense to any Claim brought against such Protected Party that is enjoined under the
Plan as to such Protected Party and may seek to enforce such injunction in a court of
competent jurisdiction.

        5.      Contribution Claims. If a Non-Settling Insurance Company asserts that it
has rights, whether legal, equitable, contractual, or otherwise, of contribution, indemnity,
reimbursement, subrogation or other similar claims directly or indirectly arising out of or in
any way relating to such Non-Settling Insurance Company’s payment of loss on behalf of
one or more of the Debtors in connection with any Abuse Claim against a Settling Insurance
Company (collectively, “Contribution Claims”), (a) such Contribution Claims may be
asserted as a defense or counterclaim against the Settlement Trust in any Insurance Action
involving such Non-Settling Insurance Company, and the Settlement Trust may assert the
legal or equitable rights (if any) of the Settling Insurance Company, and (b) to the extent
such Contribution Claims are determined to be valid, the liability (if any) of such
Non-Settling Insurance Company to the Settlement Trust shall be reduced by the amount of
such Contribution Claims.

       6.       No Duplicative Recovery. In no event shall any holder of an Abuse Claim
be entitled to receive any duplicative payment, reimbursement, or restitution from any
Protected Party under any theory of liability for the same loss, damage, or other Claim that
is reimbursed by the Settlement Trust or is otherwise based on the same events, facts,
matters, or circumstances that gave rise to the applicable Abuse Claim.

       7.     District Court Approval. The Debtors shall seek entry of the Affirmation
Order, which shall approve (a) the Channeling Injunction and the Settlement Trust’s
assumption of all liability with respect to Abuse Claims and (b) the releases by holders of
Abuse Claims for the benefit of the Protected Parties, each as set forth in this Article X.




                                          86
H.     Insurance Entity Injunction.

        1.      Purpose. If the Plan is Confirmed as a Global Resolution Plan, then,
to facilitate the Insurance Assignment, protect the Settlement Trust, and preserve
the Settlement Trust Assets, pursuant to the equitable jurisdiction and power of
the Bankruptcy Court and the District Court under section 105(a) of the
Bankruptcy Code, the Bankruptcy Court shall issue the Insurance Entity
Injunctioninjunction set forth in this Article X.H (the “Insurance Entity
Injunction”); provided, however, that the Insurance Entity Injunction is not issued
for the benefit of any Insurance Company, and no Insurance Company is a
third-party beneficiary of the Insurance Entity Injunction, except as otherwise
specifically provided in any Insurance Settlement Agreement.

       2.     Terms Regarding Claims against Insurance Companies. Subject to
the terms of Article X.E and Article X.F, all Persons that have held or asserted,
that hold or assert, or that may in the future hold or assert any claim or cause of
action (including any Abuse Claim or any claim for or respecting any Settlement
Trust Expense) against any Insurance Company based upon, attributable to,
arising out of, or in any way connected with any Abuse Claim, whenever and
wherever arising or asserted, whether in the United States of America or
anywhere else in the world, whether sounding in tort, contract, warranty, or any
other theory of law, equity, or admiralty, shall be stayed, restrained, and enjoined
from taking any action for the purpose of directly or indirectly collecting,
recovering, or receiving payments, satisfaction, or recovery with respect to any
such claim or cause of action, including:

              a.      commencing, conducting, or continuing, in any manner,
       directly or indirectly, any suit, action, or other proceeding of any kind
       (including a judicial, arbitration, administrative, or other proceeding) in any
       forum with respect to any such claim, demand, or cause of action against any
       Insurance Company, or against the property of any Insurance Company,
       with respect to any such claim, demand, or cause of action;

              b.     enforcing, levying, attaching, collecting, or otherwise
       recovering, by any means or in any manner, whether directly or indirectly,
       any judgment, award, decree, or other order against any Insurance
       Company, or against the property of any Insurance Company, with respect
       to any such claim or cause of action;

               c.     creating, perfecting, or enforcing in any manner, directly or
       indirectly, any Lien or Encumbrance against any Insurance Company, or the
       property of any Insurance Company, with respect to any such claim or cause
       of action; and

              d.     except as otherwise specifically provided in the Plan,
       asserting or accomplishing any setoff, right of subrogation, indemnity,
       contribution, or recoupment of any kind, directly or indirectly, against any



                                      87
              obligation of any Insurance Company, or against the property of any
              Insurance Company, with respect to any such claim or cause of action;

provided, however, that (i) the injunction set forth in this Article X.H shall not impair in
any way any (a) actions brought by the Settlement Trust against any Non-Settling
Insurance Company or (b) the rights of any co-insured of the Debtors (x) under any
Insurance Policy that is not the subject of an Insurance Settlement Agreement or against
any Non-Settling Insurance Company, in each case with respect to Insured Non-Abuse
Claims and (y) as specified under any Final Order of the Bankruptcy Court approving an
Insurance Settlement Agreement; and (ii) the Settlement Trust shall have the sole and
exclusive authority at any time to terminate, or reduce or limit the scope of, the injunction
set forth in this Article X.H with respect to any Non-Settling Insurance Company, in
accordance with the Settlement Trust Documents, upon express written notice to such
Non-Settling Insurance Company, except that the Settlement Trust shall not have any
authority to terminate, reduce or limit the scope of the injunction herein with respect to
any Settling Insurance Company so long as, but only to the extent that, such Settling
Insurance Company complies fully with its obligations under any applicable Insurance
Settlement Agreement.

              3.     Reservations . Notwithstanding anything to the contrary in this
       Article X.H, the Insurance Entity Injunction shall not enjoin:

                     a.     the rights of any Person to the treatment accorded them
              under the Plan, as applicable, including the rights of holders of Abuse
              Claims to assert such Claims, as applicable, in accordance with the Trust
              Distribution Procedures;

                     b.     the rights of any Person to assert any claim, debt, obligation,
              cause of action or liability for payment of Settlement Trust Expenses against
              the Settlement Trust;

                    c.     the rights of the Settlement Trust to prosecute any action
              based on or arising from Insurance Policies;

                     d.     the rights of the Settlement Trust to assert any claim, debt,
              obligation, cause of action or liability for payment against an Insurance
              Company based on or arising from the Insurance Policies; or

                     e.     the rights of any Insurance Company to assert any claim, debt,
              obligation, cause of action or liability for payment against any Non-Settling
              Insurance Company.

       I.     Injunction against Interference with Plan. Upon entry of the Confirmation
Order, all holders of Claims and Interests shall be precluded and enjoined from taking
any actions to interfere with the implementation and consummation of the Plan.




                                             88
J.   Releases .

     1.     Releases by the Debtors and the Estates .

             a.     Releases by the Debtors and the Estates of the Released
     Parties. As of the Effective Date, except for the rights that remain in effect
     from and after the Effective Date to enforce the Plan and the Confirmation
     Order, pursuant to section 1123(b) of the Bankruptcy Code, for good and
     valuable consideration, the adequacy of which is hereby confirmed,
     including the service of the Released Parties to facilitate and implement the
     reorganization of the Debtors, as an integral component of the Plan, the
     Debtors, Reorganized BSA, and the Estates shall, and shall be deemed to,
     expressly, conclusively, absolutely, unconditionally, irrevocably, and forever
     release and discharge each and all of the Released Parties of and from any
     and all Estate Causes of Action that do not constitute Settlement Trust
     Causes of Action, any and all other Claims, Interests, obligations, rights,
     demands, suits, judgments, damages, debts, remedies, losses and liabilities
     of any nature whatsoever (including any derivative claims or Causes of
     Action asserted or that may be asserted on behalf of the Debtors,
     Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed
     or contingent, matured or unmatured, known or unknown, foreseen or
     unforeseen, existing or hereinafter arising, in law, equity, contract, tort or
     otherwise, based on or relating to, or in any manner arising from, in whole
     or in part, any act, omission, transaction, event, or other circumstance
     taking place or existing on or before the Effective Date (including before
     the Petition Date) in connection with or related to the Debtors, the Estates,
     their respective assets and properties, the Chapter 11 Cases, the subject
     matter of, or the transactions or events giving rise to, any Claim or Interest
     that is treated by the Plan, the business or contractual arrangements
     between one or both of the Debtors and any Released Party, the
     restructuring of any Claim or Interest that is treated by the Plan before or
     during the Chapter 11 Cases, any of the Plan Documents, or any related
     agreements, instruments, and other documents created or entered into
     before or during the Chapter 11 Cases or the negotiation, formulation,
     preparation or implementation thereof, the pursuit of Confirmation, the
     administration and implementation of the Plan, the solicitation of votes with
     respect to the Plan, the Distribution of property under the Plan, or any
     other act or omission, transaction, agreement, event, or other occurrence
     taking place on or before the Effective Date related or relating to the
     foregoing. Notwithstanding anything to the contrary in the foregoing, the
     releases set forth in this Article X.J.1 shall not, and shall not be construed
     to: (a) release any Released Party from Causes of Action arising out of, or
     related to, any act or omission of a Released Party that is a criminal act or
     that constitutes fraud, gross negligence or willful misconduct; or (b) release
     any post-Effective Date obligations of any Person under the Plan
     Documents or any document, instrument, or agreement executed to
     implement the Plan.



                                   89
              b.     Releases by the Debtors and the Estates of Certain
       Avoidance Actions. As of the Effective Date, for good and valuable
       consideration, the adequacy of which is hereby confirmed, including the
       service of Creditors’ Committee and its members in their respective
       capacities as such in facilitating and implementing the reorganization of the
       Debtors, as an integral component of the Plan, the Debtors, Reorganized
       BSA, and the Estates shall, and shall be deemed to, expressly, conclusively,
       absolutely, unconditionally, irrevocably, and forever release and discharge
       each and all holders of General Unsecured Claims, Non-Abuse Litigation
       Claims, and Convenience Claims of and from any and all Avoidance Actions.

        2.     Releases by the Debtors and the Estates of the Local Councils and
the Contributing Chartered Organizations. If the Plan is Confirmed as a Global
Resolution Plan, then, in furtherance of the Abuse Claims Settlement, on the
Effective Date, for good and valuable consideration, the adequacy of which is
hereby confirmed, the Debtors, on their own behalf and as representatives of their
respective Estates, and Reorganized BSA, are deemed to irrevocably and
unconditionally, fully, finally, and forever waive, release, acquit, and discharge each
and all of the Local Councils and Contributing Chartered Organizations of and from
any and all claims, causes of action, suits, costs, debts, liabilities, obligations, dues,
sums of money, accounts, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, executions and
demands whatsoever, of whatever kind or nature (including, without limitation,
those arising under the Bankruptcy Code), whether known or unknown, suspected
or unsuspected, in law or in equity, which the Debtors, their Estates, or
Reorganized BSA have, had, may have, or may claim to have against any of the
Local Councils and Contributing Chartered Organizations with respect to any
Abuse Claims (collectively, the “Scouting Released Claims”).

        3.     Releases by Holders of Abuse Claims . As of the Effective Date,
except for the rights that remain in effect from and after the Effective Date to
enforce the Plan and the Confirmation Order, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is
hereby confirmed, including the service of the Protected Parties to facilitate and
implement the reorganization of the Debtors and the settlements embodied in the
Plan, including the Abuse Claims Settlement, as an integral component of the Plan,
and except as otherwise expressly provided in the Plan or the Confirmation Order,
to the maximum extent permitted under applicable law, as such law may be
extended subsequent to the Effective Date, all holders of Abuse Claims shall, and
shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever discharge and release each and all of the Protected
Parties and their respective property and successors and assigns of and from all
Abuse Claims and any and all Claims and Causes of Action whatsoever, whether
known or unknown, asserted or unasserted, derivative or direct, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise, whether
for tort, fraud, contract, veil piercing or alter-ego theories of liability, successor




                                       90
liability, contribution, indemnification, joint liability, or otherwise, arising from or
related in any way to such Abuse Claims.

        4.     Releases by Holders of Claims . As of the Effective Date, except for
the rights that remain in effect from and after the Effective Date to enforce the
Plan and the Confirmation Order, for good and valuable consideration, the
adequacy of which is hereby confirmed, including the service of the Released
Parties to facilitate and implement the reorganization of the Debtors and the
settlements embodied in the Plan, as an integral component of the Plan, and
except as otherwise expressly provided in the Plan or the Confirmation Order, to
the maximum extent permitted under applicable law, as such law may be extended
subsequent to the Effective Date, all Releasing Claim Holders shall, and shall be
deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all of the Released Parties of and from any
and all Claims, Interests, obligations, rights, demands, suits, judgments, damages,
debts, remedies, losses and liabilities of any nature whatsoever (including any
derivative claims or Causes of Action asserted or that may be asserted on behalf of
the Debtors, Reorganized BSA, or the Estates), whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract, tort
or otherwise, based on or relating to, or in any manner arising from, in whole or in
part, any act, omission, transaction, event, or other circumstance taking place or
existing on or before the Effective Date (including before the Petition Date) in
connection with or related to the Debtors, the Estates, their respective assets and
properties, the Chapter 11 Cases, the subject matter of, or the transactions or
events giving rise to, any Claim or Interest that is treated by the Plan, the
business or contractual arrangements between one or both of the Debtors and any
Released Party, the restructuring of any Claim or Interest that is treated by the
Plan before or during the Chapter 11 Cases, any of the Plan Documents, or any
related agreements, instruments, and other documents created or entered into
before or during the Chapter 11 Cases or the negotiation, formulation, preparation
or implementation thereof, the pursuit of Confirmation, the administration and
implementation of the Plan, the solicitation of votes with respect to the Plan, the
Distribution of property under the Plan, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective
Date related or relating to the foregoing; provided, however, that the releases set
forth in this Article X.J.4 shall not, and shall not be construed to: (a) release any
Released Party from Causes of Action arising out of, or related to, any act or
omission of a Released Party that is a criminal act or that constitutes fraud, gross
negligence or willful misconduct; or (b) release any post-Effective Date obligations
of any Person under the Plan Documents or any document, instrument, or
agreement executed to implement the Plan; or (c) modify, reduce, impair or
otherwise affect the ability of any holder of a Allowed Non-Abuse Litigation Claim
to recover on account of such Allowed Claim in accordance with Article III.B.9.
Notwithstanding the foregoing or anything to the contrary herein, with respect to
holders of Allowed General Unsecured Claims or Allowed Non-Abuse Litigation
Claims, nothing in the Plan or the release set forth in Article X.J.4 shall, or shall


                                       91
      be construed to, release any claims or Causes of Action against any Local Council,
      Chartered Organization, or Insurance Company.

       K.     Exculpation. From and after the Effective Date, none of the Exculpated
Parties shall have or incur any liability to, or be subject to any right of action by, any
Person for any act, omission, transaction, event, or other circumstance occurring on or
before the Effective Date in connection with, relating to or arising out of the Chapter 11
Cases, the negotiation of the Plan Documents, the Releases and Injunctions, the pursuit
of Confirmation of the Plan, the administration, consummation and implementation of the
Plan or the property to be Distributed under the Plan, or the management or operation of
the Debtors (except for any liability that results primarily from such Exculpated Party’s
gross negligence, bad faith or willful misconduct). In all respects, each and all such
Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to
their duties and responsibilities under, or in connection with, the matters referenced in
the preceding sentence.

      L.     Injunctions Related to Releases and Exculpation.

              1.      Injunction Related to Releases . As of the Effective Date, all holders
      of Claims that are the subject of Article X.J are, and shall be, expressly,
      conclusively, absolutely, unconditionally, irrevocably, and forever stayed,
      restrained, prohibited, barred and enjoined from taking any of the following actions
      against any Released Party or its property or successors or assigns on account of
      or based on the subject matter of such Claims, whether directly or indirectly,
      derivatively or otherwise: (a) commencing, conducting or continuing in any
      manner, directly or indirectly, any suit, action or other proceeding (including any
      judicial, arbitral, administrative or other proceeding) in any forum; (b) enforcing,
      attaching (including, without limitation, any prejudgment attachment), collecting, or
      in any way seeking to recover any judgment, award, decree, or other order; (c)
      creating, perfecting or in any way enforcing in any matter, directly or indirectly, any
      Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
      contributions from, or subrogation against, or otherwise recouping in any manner,
      directly or indirectly, any amount against any liability or obligation that is
      discharged under Article X.E or released under Article X.J.; provided, however,
      that the injunctions set forth in this Article X.L.1 shall not, and shall not be
      construed to, enjoin any holder of a Claim that is the subject of Article X.J from
      taking any action arising out of, or related to, any act or omission of a Released
      Party that is a criminal act or that constitutes fraud, gross negligence or willful
      misconduct.

             2.     Injunction Related to Exculpation. As of the Effective Date, all
      holders of Claims that are the subject of Article X.K are, and shall be, expressly,
      conclusively, absolutely, unconditionally, irrevocably, and forever stayed,
      restrained, prohibited, barred and enjoined from taking any of the following actions
      against any Exculpated Party on account of or based on the subject matter of such
      Claims, whether directly or indirectly, derivatively or otherwise: (a) commencing,
      conducting or continuing in any manner, directly or indirectly, any suit, action or
      other proceeding (including any judicial, arbitral, administrative or other


                                            92
       proceeding) in any forum; (b) enforcing, attaching (including any prejudgment
       attachment), collecting, or in any way seeking to recover any judgment, award,
       decree, or other order; (c) creating, perfecting or in any way enforcing in any
       matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off,
       seeking reimbursement or contributions from, or subrogation against, or
       otherwise recouping in any manner, directly or indirectly, any amount against any
       liability or obligation that is discharged under Article X.E or released under Article
       X.J.; provided, however, that the injunctions set forth in this Article X.L.2 shall
       not, and shall not be construed to, enjoin any Person that is the subject of Article
       X.K from taking any action arising out of, or related to, any act or omission of a
       Exculpated Party that is a criminal act or that constitutes fraud, gross negligence
       or willful misconduct.

        M.       Insurance Provisions. The provisions of this Article X.M shall apply to all Entities,
including all Insurance Companies.

                 1.     Except as provided in anythe Hartford Insurance Settlement Agreement and
       any other Insurance Settlement Agreement, nothing contained in the Plan, the Plan
       Documents, or the Confirmation Order, including any provision that purports to be
       preemptory or supervening, shall in any way operate to, or have the effect of, impairing,
       altering, supplementing, changing, expanding, decreasing, or modifying (a) the rights or
       obligations of any Insurance Company or (b) any rights or obligations of the Debtors arising
       out of or under any Insurance Policy. For all issues relating to insurance coverage allegedly
       provided by anyHartford, the provisions, terms, conditions, and limitations of the Hartford
       Insurance Settlement Agreement (if effective in accordance with its terms and conditions
       and approved by an order of the Bankruptcy Court) shall control, and for all issues relating
       to insurance coverage allegedly provided by any other Settling Insurance Company, the
       provisions, terms, conditions, and limitations of the applicable Insurance Settlement
       Agreement shall control. For all other issues relating to insurance coverage, the provisions,
       terms, conditions, and limitations of the Insurance Policies shall control. For the avoidance
       of doubt, nothing contained in the Plan, the Plan Documents, or the Confirmation Order
       shall, the Affirmation Order, or any findings of fact, conclusions of law or other
       determinations made in connection therewith (including any estimation or valuation of Abuse
       Claims or the Debtors’ liability for Abuse Claims, either individually or in the aggregate,
       pursuant to Article V.T or pursuant to any other order or agreement entered in the Chapter
       11 Cases) shall: (x) operate to require any Insurance Company to indemnify or pay the
       liability or defense costs of any Protected Party that it would not have been required to pay
       in the absence of the Plan. , the Plan Documents, the Confirmation Order, the Affirmation
       Order, or of such findings, conclusions and determinations made in connection therewith
       (including any such estimation or valuation of Abuse Claims or the Debtors’ liability for
       Abuse Claims); (y) establish (i) the liability of the Debtors with respect to any individual
       Abuse Claim or the Debtors’ aggregate liability for Abuse Claims or (ii) the liquidated
       amount of any such Abuse Claim or Abuse Claims; or (z) impair or affect the right of any
       Insurance Company or other insurer or alleged insurer (i) to assert all of its rights and
       defenses under any BSA Insurance Policy or Local Council Insurance Policy and applicable
       law with respect to coverage of any Abuse Claim or (ii) to assume the defense of any




                                                 93
       insured Person against any Abuse Claim in the tort system and to assert all of the insured
       Person’s defenses to liability in connection with any such Abuse Claim.

               2.      The Plan, the Plan Documents, and the Confirmation Order shall be binding
       on the Debtors, Reorganized BSA, and the Settlement Trust. Except as provided in any
       Insurance Settlement Agreement, the obligations, if any, of the Settlement Trust to pay
       holders of Abuse Claims shall be determined pursuant to the Plan and the Plan Documents.
       Except as provided in Article X.M.4, none of (a) the Bankruptcy Court’s or District Court’s
       approval of the Plan or the Plan Documents, (b) the Confirmation Order, the Affirmation
       Order or any findings or conclusions entered with respect to Confirmation, or (c) any
       estimation or valuation of Abuse Claims, either individually or in the aggregate (including any
       agreement as to the valuation of Abuse Claims) in the Chapter 11 Cases shall, with respect
       to any Insurance Company, constitute or be deemed to constitute a trial or hearing on the
       merits or an adjudication or judgment, or accelerate the obligations, if any, of any Insurance
       Company under its Insurance Policies.

               3.      No provision of the Plan, other than those provisions contained in the
       applicable Injunctions contained in Article X of the Plan, shall be interpreted to affect or
       limit the protections afforded to any Settling Insurance Company by the Channeling
       Injunction or the Insurance Entity Injunction (if the Plan is Confirmed as a Global Resolution
       Plan).

               4.      Nothing in this Article X.M is intended or shall be construed to preclude
       otherwise applicable principles of res judicata or collateral estoppel from being applied
       against any Insurance Company with respect to any issue that is actually litigated by such
       Insurance Company as part of its objections, if any, to Confirmation or as part of any
       contested matter or adversary proceeding filed by such Insurance Company in conjunction
       with or related to Confirmation. Plan objections that are withdrawn prior to the conclusion
       of the Confirmation Hearing shall be deemed not to have been actually litigated.

        N.      Reservation of Rights. Notwithstanding any other provision of the Plan to the
contrary, no provision of this Article X shall be deemed or construed to satisfy, discharge, release or
enjoin claims by the Settlement Trust, Reorganized BSA, or any other Person, as the case may be,
against (1) the Settlement Trust for payment of Abuse Claims in accordance with the Trust
Distribution Procedures, (2) the Settlement Trust for the payment of Settlement Trust Expenses, or
(3) any Insurance Company that has not performed under an Insurance Policy or an Insurance
Settlement Agreement.

        O.     Disallowed Claims. On and after the Effective Date, the Debtors and Reorganized
BSA shall be fully and finally discharged of any and all liability or obligation on any and all
Disallowed Claims, and any order Disallowing a Claim that is not a Final Order as of the Effective
Date solely because of a Person’s right to move for reconsideration of such order pursuant to
section 502 of the Bankruptcy Code or Bankruptcy Rule 3008 shall nevertheless become and be
deemed to be a Final Order on the Effective Date.

       P.     No Successor Liability. Except as otherwise expressly provided in the Plan,
Reorganized BSA does not, pursuant to the Plan or otherwise, assume, agree to perform, pay or
indemnify any Person, or otherwise have any responsibility for any liabilities or obligations of the


                                                  94
Debtors relating to or arising out of the operations of or assets of the Debtors, whether arising prior
to, on or after the Effective Date. Neither the Debtors, Reorganized BSA, nor the Settlement Trust
is, or shall be deemed to be, a successor to any of the Debtors by reason of any theory of law or
equity (except as otherwise provided in Article IV.C), and none shall have any successor or
transferee liability of any kind or character; provided, however, that Reorganized BSA and the
Settlement Trust shall assume and remain liable for their respective obligations specified in the Plan
and the Confirmation Order.

       Q.      Indemnities.

                1.      Prepetition Indemnification and Reimbursement Obligations. The respective
       obligations of the Debtors to indemnify and reimburse Persons who are or were directors,
       officers or employees of the Debtors on the Petition Date or at any time thereafter up to
       and including the Effective Date, against and for any obligations pursuant to the bylaws,
       applicable state or non-bankruptcy law, or specific agreement or any combination of the
       foregoing, shall, except with respect to any Perpetrator: (a) survive Confirmation of the Plan
       and remain unaffected thereby; (b) be assumed by Reorganized BSA as of the Effective
       Date; and (c) not be discharged under section 1141 of the Bankruptcy Code, irrespective of
       whether indemnification or reimbursement is owed in connection with any event occurring
       before, on or after the Petition Date. In furtherance of, and to implement the foregoing, as
       of the Effective Date, Reorganized BSA shall obtain and maintain in full force insurance for
       the benefit of each and all of the above-indemnified directors, officers and employees, at
       levels no less favorable than those existing as of the date of entry of the Confirmation
       Order, and for a period of no less than three (3) years following the Effective Date.

                2.        Plan Indemnity. In addition to the matters set forth above and not by way of
       limitation thereof, Reorganized BSA shall indemnify and hold harmless all Persons who are
       or were officers or directors of the Debtors on the Petition Date or at any time thereafter
       up to and including the Effective Date on account of and with respect to any claim, cause of
       action, liability, judgment, settlement, cost or expense (including attorneys’ fees) on account
       of claims or Causes of Action threatened or asserted by any third party against such
       officers or directors that seek contribution, indemnity, equitable indemnity, or any similar
       claim, based upon or as the result of the assertion of primary claims against such third party
       by any representative of the Debtors’ Estates.

                3.     Limitation on Indemnification. Notwithstanding anything to the contrary set
       forth in the Plan or elsewhere, neither the Debtors, Reorganized BSA, the Local Councils,
       nor the Contributing Chartered Organizations, as applicable, shall be obligated to indemnify
       or hold harmless any Person for any claim, cause of action, liability, judgment, settlement,
       cost or expense that results primarily from (i) such Person’s bad faith, gross negligence or
       willful misconduct or (ii) an Abuse Claim.

        R.     The Official Committees and the Future Claimants’ Representative. TheExcept as
otherwise described in the Settlement Trust Documents with respect to the Future Claimants’
Representative (if the Plan is Confirmed as a Global Resolution Plan), the Official Committees and
the Future Claimants’ Representative shall continue in existence until the Effective Date, and after
the Effective Date for the limited purposes of prosecuting requests for payment of Professional Fee
Claims for services rendered and reimbursement of expenses incurred prior to the Effective Date.


                                                  95
The Debtors shall pay the reasonable fees and actual and necessary expenses incurred by the
Official Committees and the Future Claimants’ Representative up to the Effective Date, and after
the Effective Date solely for the purposes set forth in the preceding sentence, in accordance with
the Compensation Procedures Order, the Fee Examiner Order, and the terms of the Plan, including
Article II. TheAs of the Effective Date, the members of the Official Committees and the Future
Claimants’ RepresentativeCreditors’ Committee shall be released and discharged from all further
authority, duties, responsibilities, liabilities, and obligations involving the Chapter 11 Cases. Upon the
closing of the Chapter 11 Cases, the Official Committees shall be dissolved. Neither the Debtors
nor Reorganized BSA have any obligation to pay fees or expenses of any Professional retained by
the Official Committees or the Future Claimants’ Representative that are earned or incurred before
the Effective Date to the extent such fees or expenses (or any portion thereof) qualify as
Settlement Trust Expenses, in which case such fees and expenses (or the applicable portion
thereof) shall be paid by the Settlement Trust in accordance with the Settlement Trust Documents.

                                            ARTICLE XI.

                                RETENTION OF JURISDICTION

         A.      Jurisdiction. Until the Chapter 11 Cases are closed, the Bankruptcy Court shall
retain the fullest and most extensive jurisdiction that is permissible, including the jurisdiction
necessary to ensure that the purposes and intent of the Plan are carried out. Except as otherwise
provided in the Plan or the Settlement Trust Agreement, the Bankruptcy Court shall retain
jurisdiction to hear and determine all Claims against and Interests in the Debtors, and to adjudicate
and enforce the Insurance Actions, the Settlement Trust Causes of Action, and all other Causes of
Action which may exist on behalf of the Debtors. Nothing contained herein shall prevent
Reorganized BSA or the Settlement Trust, as applicable, from taking such action as may be
necessary in the enforcement of any Estate Cause of Action, Insurance Action, Settlement Trust
Cause of Action, or other Cause of Action which the Debtors have or may have and which may not
have been enforced or prosecuted by the Debtors, which actions or other Causes of Action shall
survive Confirmation of the Plan and shall not be affected thereby except as specifically provided
herein. Nothing contained herein concerning the retention of jurisdiction by the Bankruptcy Court
shall be deemed to be a finding or conclusion that (1) the Bankruptcy Court in fact has jurisdiction
with respect to any Insurance Action, (2) any such jurisdiction is exclusive with respect to any
Insurance Action, or (3) abstention or dismissal of any Insurance Action pending in the Bankruptcy
Court or the District Court as an adversary proceeding is or is not advisable or warranted, so that
another court can hear and determine such Insurance Action(s). Any court other than the
Bankruptcy Court that has jurisdiction over an Insurance Action shall have the right to exercise
such jurisdiction.

         B.     General Retention. Following Confirmation of the Plan, the administration of the
Chapter 11 Cases will continue until the Chapter 11 Cases are closed by a Final Order of the
Bankruptcy Court. The Bankruptcy Court shall also retain jurisdiction for the purpose of
classification of any Claims and the re-examination of Claims which have been Allowed for
purposes of voting, and the determination of such objections as may be filed with the Bankruptcy
Court with respect to any Claims. The failure by the Debtors or Reorganized BSA to object to, or
examine, any Claim for the purposes of voting, shall not be deemed a waiver of the rights of the




                                                   96
Debtors, Reorganized BSA, or the Settlement Trust, as the case may be, to object to or reexamine
such Claim in whole or part.

         C.      Specific Purposes. In addition to the foregoing, the Bankruptcy Court shall retain
jurisdiction over all matters arising out of, or relating to, the Chapter 11 Cases and the Plan,
including jurisdiction to:

             1.      modify the Plan after Confirmation pursuant to the provisions of the
Bankruptcy Code and the Bankruptcy Rules;
               2.      correct any defect, cure any omission, reconcile any inconsistency or make
any other necessary changes or modifications in or to the Plan, the Trust Documents or the
Confirmation Order as may be necessary to carry out the purposes and intent of the Plan, including
the adjustment of the date(s) of performance in the Plan in the event the Effective Date does not
occur as provided herein so that the intended effect of the Plan may be substantially realized
thereby;
                3.       assure performance by the Settlement Trust and the Disbursing Agent of
their respective obligations to make Distributionsdistributions under the Plan;
             4.      enforce and interpret the terms and conditions of the Plan, the Plan
Documents and, the Settlement Trust Documents, and any Insurance Settlement Agreements;
                5.       enter such orders or judgments, including injunctions (a) as are necessary to
enforce the title, rights and powers of Reorganized BSA and the Settlement Trust, and (b) as are
necessary to enable holders of Claims to pursue their rights against any Person that may be liable
therefor pursuant to applicable law or otherwise;
                6.      hear and determine any and all motions, adversary proceedings, contested or
litigated matters, and any other matters and grant or deny any applications involving the Debtors
that may be pending on the Effective Date (which jurisdiction shall be non-exclusive as to any such
non-core matters);
               7.       hear and determine any motions or contested matters involving taxes, tax
refunds, tax attributes, tax benefits and similar or related matters, including without limitation
contested matters arising on account of transactions contemplated by the Plan, or relating to the
period of administration of the Chapter 11 Cases;
              8.     hear and determine all applications for compensation of Professionals and
reimbursement of expenses under sections 328, 330, 331, or 503(b) of the Bankruptcy Code;
              9.      hear and determine any Causes of Action arising during the period from the
Petition Date to the Effective Date, or in any way related to the Plan or the transactions
contemplated hereby, against the Debtors, Reorganized BSA, the Settlement Trust, and their
respective Representatives;
               10.   hear and determine any and all motions for the rejection, assumption or
assignment of Executory Contracts or Unexpired Leases and the Allowance of any Claims resulting
therefrom;




                                                 97
                11.    hear and determine such other matters and for such other purposes as may
be provided in the Confirmation Order;
                12.    hear and determine the Allowance and/or Disallowance of any Claims,
including Administrative Expense Claims, against or Interests in the Debtors or their Estates,
including any objections to any such Claims or Interests, and the compromise and settlement of any
Claim, including Administrative Expense Claims, against or Interest in the Debtors or their Estates;
                13.     hear and resolve disputes concerning any reserves under the Plan or the
administration thereof;
               14.      hear and determine all questions and disputes regarding title to the assets of
the Debtors, their Estates or the Settlement Trust;
              15.     enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason or in any respect modified, stayed, reversed, revoked or
vacated, or if Distributionsdistributions pursuant to the Plan or under the Settlement Trust
Documents are enjoined or stayed;
             16.     hear and determine all questions and disputes regarding, and to enforce, the
Abuse Claims Settlement;
               17.     hear and determine the Insurance Actions, any Settlement Trust Cause of
Action and any similar claims, Causes of Action or rights of the Settlement Trust to construe and
take any action to enforce any Insurance Policy, and to issue such orders as may be necessary for
the execution, consummation and implementation of any Insurance Policy, and to determine all
questions and issues arising thereunder; provided, that such retention of jurisdiction shall not
constitute a waiver of any right of a Non-Settling Insurance Company to seek to remove or
withdraw the reference of any Insurance Action filed after the Effective Date;
              18.    hear and determine any other matters related hereto, including the
implementation and enforcement of all orders entered by the Bankruptcy Court in the Chapter 11
Cases;
               19.      resolve any disputes concerning whether a Person had sufficient notice of
the Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in connection with the
Chapter 11 Cases, the Bar Date established in the Chapter 11 Cases, or any deadline for
responding or objecting to a Cure Amount, in each case, for the purpose of determining whether a
Claim or Interest is discharged hereunder or for any other purpose;
                20.      enter in aid of implementation of the Plan such orders as are necessary,
including, but not limited to, the implementation and enforcement of the Injunctions, Releases, and
Discharges described herein, including the Channeling Injunction;
               21.    if the Plan is Confirmed as a Global Resolution Plan, hear and determine any
questions and disputes pertaining to, and to enforce, the Abuse Claims Settlement, including the
Contributing Chartered Organization Settlement Contribution and, the Local Council Settlement
Contribution and the Hartford Settlement Contribution;




                                                  98
              22.     hear and determine any questions and disputes pertaining to, and to enforce,
the JPM / Creditors’ Committee Settlement;
                23.     enter a Final Order or decree concluding or closing the Chapter 11 Cases;
and
                24.     To enter and implement such orders as may be necessary or appropriate if
any aspect of the Plan, the Settlement Trust, or the Confirmation Order is, for any reason or in any
respect, determined by a court to be inconsistent with, to violate, or insufficient to satisfy any of the
terms, conditions, or other duties associated with any Insurance Policies; provided, however, that (a)
such orders shall not impair the Insurance Coverage Defenses or the rights, claims, or defenses, if
any, of any Insurance Company that are set forth or provided for in the Plan, the Plan Documents,
the Confirmation Order, or any other Final Orders entered in the Debtors’ Chapter 11 Cases, (b)
this provision does not, in and of itself, grant this Court jurisdiction to hear and decide disputes
arising out of or relating to the Insurance Policies, and (c) all interested parties, including any
Insurance Company, reserve the right to oppose or object to any such motion or order seeking such
relief.
         As of the Effective Date, notwithstanding anything in this Article XI to the contrary, the
Restated Debt and Security Documents and any documents related thereto shall be governed by the
jurisdictional provisions thereof and the Bankruptcy Court shall not retain jurisdiction with respect
thereto.
         D.      Courts of Competent Jurisdiction. To the extent that the Bankruptcy Court is not
permitted under applicable law to preside over any of the foregoing matters, the reference to the
“Bankruptcy Court” in this Article XI shall be deemed to be replaced by the “District Court.” If the
Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is otherwise
without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or failure of
jurisdiction shall have no effect upon and shall not control, prohibit, or limit the exercise of
jurisdiction by any other court having competent jurisdiction with respect to such matter.

                                           ARTICLE XII.

                               MISCELLANEOUS PROVISIONS

       A.      Closing of Chapter 11 Cases. After each Chapter 11 Case has been fully
administered, Reorganized BSA shall file with the Bankruptcy Court all documents required by
Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close such Chapter 11
Case.

        B.      Amendment or Modification of the Plan.

                1.     Plan Modifications. The Debtors reserve the right, in accordance with the
        Bankruptcy Code and the Bankruptcy Rules, to amend or modify the Plan prior to the entry
        of the Confirmation Order, including amendments or modifications to satisfy section 1129(b)
        of the Bankruptcy Code, and after entry of the Confirmation Order, the Debtors may, upon
        order of the Bankruptcy Court, amend, modify or supplement the Plan in the manner
        provided for by section 1127 of the Bankruptcy Code or as otherwise permitted by law, in
        each case without additional disclosure pursuant to section 1125 of the Bankruptcy Code


                                                   99
       unless section 1127 of the Bankruptcy Code requires additional disclosure. In addition, after
       the Confirmation Date, so long as such action does not materially and adversely affect the
       treatment of holders of Allowed Claims pursuant to the Plan, the Debtors may remedy any
       defect or omission or reconcile any inconsistencies in the Plan or the Confirmation Order
       with respect to such matters as may be necessary to carry out the purposes or effects of
       the Plan, and any holder of a Claim that has accepted the Plan shall be deemed to have
       accepted the Plan as amended, modified, or supplemented. All amendments to the Plan (a)
       must be reasonably acceptable to JPM and the Creditors’ Committee to the extent they
       pertain to the treatment of the 2010 Credit Facility Claims, the 2019 RCF Claims, the 2010
       Bond Claims, or the 2012 Bond Claims (in the case of JPM) or Convenience Claims,
       General Unsecured Claims, or Non-Abuse Litigation Claims (in the case of the Creditors’
       Committee) and (b) shall not be inconsistent with the terms of the Hartford Insurance
       Settlement Agreement (except as provided in Section III.I of such agreement).

              2.      Other Amendments. Before the Effective Date, the Debtors may make
       appropriate technical adjustments and modifications to the Plan and the documents
       contained in the Plan Supplement without further order or approval of the Bankruptcy
       Court.

        C.     Revocation or Withdrawal of Plan. The Debtors reserve the right to revoke or
withdraw the Plan prior to the Effective Date. If the Plan has been revoked or withdrawn prior to
the Effective Date, or if Confirmation of the Plan or the occurrence of the Effective Date does not
occur, then: (1) the Plan shall be null and void in all respects; (2) any settlement or compromise
embodied in the Plan (including the fixing or limiting to an amount any Claim or Interest or Class of
Claims or Interests), assumption of executory contracts or unexpired leases affected by the Plan,
and any document or agreement executed pursuant to the Plan, including the Settlement Trust
Documents, shall be deemed null and void; and (3) nothing contained in the Plan shall (i) constitute a
waiver or release of any Claim against, or any Interest in, the Debtors or any other Person; (ii)
prejudice in any manner the rights of the Debtors or any other Person; or (iii) constitute an
admission of any sort by the Debtors or any other Person.

        D.     Request for Expedited Determination of Taxes. The Debtors and Reorganized
BSA, as applicable, shall have the right to request an expedited determination under section 505(b)
of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and all taxable
periods ending after the Petition Date to and including the Effective Date.

         E.     Non-Severability of Plan Provisions. If, before the entry of the Confirmation Order,
any term or provision of the Plan is held by the Bankruptcy Court to be invalid, void, or
unenforceable, the Bankruptcy Court, at the request of the Debtors, shall have the power to alter
and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void, or
unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way be affected, impaired or
invalidated by such holding, alteration, or interpretation. The Confirmation Order shall constitute a
judicial determination and shall provide that each term and provision of the Plan, as it may have
been altered or interpreted in accordance with the foregoing, is (1) valid and enforceable pursuant



                                                 100
to its terms, (2) integral to the Plan and may not be deleted or modified without the consent of the
Debtors or Reorganized BSA (as the case may be), and (3) nonseverable and mutually dependent.

        F.      Notices. All notices, requests, and demands to or upon the Debtors or Reorganized
BSA to be effective shall be in writing (including by email transmission) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when actually
delivered, addressed as follows:

                       Boy Scouts of America
                       1325 W. Walnut Hill Lane
                       Irving, Texas 75015
                       Attn: Steven McGowan, General Counsel
                       Email: Steve.McGowan@scouting.org

                       with copies to:

                       White & Case LLP
                       1221 Avenue of the Americas
                       New York, New York 10020
                       Attn: Jessica C. Lauria
                       Email: jessica.lauria@whitecase.com

                       – and –

                       White & Case LLP
                       111 South Wacker Drive, Suite 5100
                       Chicago, Illinois 60606
                       Attn: Michael C. Andolina
                              Matthew E. Linder
                       Email: mandolina@whitecase.com
                              mlinder@whitecase.com

                       – and –

                       Morris, Nichols, Arsht & Tunnell LLP
                       1201 North Market Street, 16th Floor
                       P.O. Box 1347
                       Wilmington, Delaware 19899-1347
                       Attn: Derek C. Abbott
                       Email: dabbott@morrisnichols.com

       G.     Notices to Other Persons. After the occurrence of the Effective Date, Reorganized
BSA has authority to send a notice to any Person providing that to continue to receive documents
pursuant to Bankruptcy Rule 2002, such Person must file a renewed request to receive documents
pursuant to Bankruptcy Rule 2002; provided, however, that the U.S. Trustee need not file such a
renewed request and shall continue to receive documents without any further action being
necessary. After the occurrence of the Effective Date, Reorganized BSA is authorized to limit the



                                                101
list of Persons receiving documents pursuant to Bankruptcy Rule 2002 to the U.S. Trustee and
those Persons that have filed such renewed requests:

        H.     Governing Law. Except to the extent that the Bankruptcy Code or other federal
law is applicable, or to the extent an exhibit hereto or a schedule in the Plan Supplement or any
other Plan Document provides otherwise, the rights, duties, and obligations arising under the Plan
shall be governed by, and construed and enforced in accordance with, the laws of the State of
Delaware, without giving effect to the principles of conflict of laws thereof; provided, however, that
governance matters relating to Reorganized BSA shall be governed by the laws of the District of
Columbia.

        I.     Immediate Binding Effect. Notwithstanding Bankruptcy Rules 3020(e), 6004(h),
7062, or otherwise, upon the occurrence of the Effective Date, the terms of the Plan (including the
Plan Supplement) shall be immediately effective and enforceable and deemed binding upon and
inure to the benefit of any Person named or referred to in the Plan and the successors and assigns
of such Person.

       J.      Timing of Distributions or Actions. In the event that any payment, Distribution, act
or deadline under the Plan is required to be made or performed or occurs on a day that is not a
Business Day, then such payment, Distribution, act or deadline shall be deemed to occur on the next
succeeding Business Day, but if so made, performed or completed by such next succeeding
Business Day, shall be deemed to have been completed or to have occurred as of the required date.

        K.      Deemed Acts. Whenever an act or event is expressed under the Plan to have been
deemed done or to have occurred, it shall be deemed to have been done or to have occurred by
virtue of the Plan or the Confirmation Order without any further act by any Person.

        L.     Entire Agreement. The Plan Documents set forth the entire agreement and
undertakings relating to the subject matter thereof and supersede all prior discussions, negotiations,
understandings and documents. No Person shall be bound by any terms, conditions, definitions,
warranties, understandings, or representations with respect to the subject matter hereof, other than
as expressly provided for in the Plan or the other Plan Documents or as may hereafter be agreed to
by the affected parties in writing.

         M.     Plan Supplement. Any and all exhibits, lists, or schedules referred to herein but not
filed with the Plan shall be contained in the Plan Supplement to be filed with the Clerk of the
Bankruptcy Court prior to the Confirmation Hearing on the Plan, and such Plan Supplement is
incorporated into and is part of the Plan as if set forth in full herein. The Plan Supplement will be
available for inspection in the office of the Clerk of the Bankruptcy Court during normal court
hours,     at    the    website     maintained     by      the     Notice    and    Claims     Agent
(https://cases.omniagentsolutions.com/BSA), and at the Bankruptcy Court’s website
(ecf.deb.uscourts.gov).

        N.     Withholding of Taxes. The Disbursing Agent, the Settlement Trust or any other
applicable withholding agent, as applicable, shall withhold from any assets or property distributed
under the Plan any assets or property which must be withheld for foreign, federal, state and local




                                                 102
taxes payable with respect thereto or payable by the Person entitled to such assets to the extent
required by applicable law.

        O.      Payment of Quarterly Fees. All Quarterly Fees due and payable prior to the
Effective Date shall be paid on or before the Effective Date. The Reorganized Debtors shall pay
all such fees that arise after the Effective Date, but before the closing of the Chapter 11 Cases, and
shall comply with all applicable statutory reporting requirements.

        P.       Duty to Cooperate. Nothing in the Plan, the other Plan Documents or the
Confirmation Order shall relieve (by way of injunction or otherwise) any Person that is or claims to
be entitled to indemnity under an Insurance Policy from any duty to cooperate that may be required
by any such Insurance Policy or under applicable law with respect to the defense and/or settlement
of any Claim for which coverage is sought under such Insurance Policy. To the extent that any
Person incurs costs in satisfying such duty to cooperate with respect to Abuse Claims, the
Settlement Trust shall reimburse Person for all such reasonable out-of-pocket expenses.

         Q.      Effective Date Actions Simultaneous. Unless the Plan or the Confirmation Order
provides otherwise, actions required to be taken on the Effective Date shall take place and be
deemed to have occurred simultaneously, and no such action shall be deemed to have occurred
prior to the taking of any other such action.

         R.     Consent to Jurisdiction. Upon default under the Plan, Reorganized BSA, the
Settlement Trust, the Settlement Trustee, the Official Committees, the Future Claimants’
Representative, and the Protected Parties, or any successor thereto, respectively, consent to the
jurisdiction of the Bankruptcy Court, and agree that it shall be the preferred forum for all
proceedings relating to any such default.




                          [Remainder of Page Intentionally Left Blank]




                                                 103
Dated: April 13May 16, 2021   Boy Scouts of America
                              Delaware BSA, LLC

                              /s/ Roger C. MosbyDRAFT
                              Roger C. Mosby
                              Chief Executive Officer and President
         EXHIBIT A-1

TRUST DISTRIBUTION PROCEDURES

 GLOBAL RESOLUTION PLAN TDP
    EXHIBIT A-2

BSA TOGGLE PLAN TDP
        EXHIBIT B

SETTLEMENT TRUST AGREEMENT
             EXHIBIT C

CONTRIBUTING CHARTERED ORGANIZATION
      SETTLEMENT CONTRIBUTION

          (to be supplemented)
              EXHIBIT D

CONTRIBUTING CHARTERED ORGANIZATIONS

           (to be supplemented)
         EXHIBIT E

FOUNDATION LOAN TERM SHEET
              EXHIBIT F

LOCAL COUNCIL SETTLEMENT CONTRIBUTION
         The Debtors are committed to ensuring that the aggregate value of the Local Council
Settlement Contribution under the Global Resolution Plan is not less than $425,000,000, exclusive of
insurance rights proposed to be contributed to the Settlement Trust. The Debtors intend to request
the voluntary commitments of Local Councils to make their respective contributions, which
contributions shall be set forth in commitment agreements executed by each Local Council. By no
later than June 15, 2021, the Debtors shall file a report with the Bankruptcy Court concerning the
status of the Debtors’ efforts to obtain contribution commitments from the Local Councils. Such
status report shall contain information concerning the form of contributions by the Local Councils
(i.e., cash, real property, or other assets) and the timing of such contributions. In addition, the status
report will set forth any required amendments the Debtors may propose to the Plan to facilitate the
Local Council Settlement Contribution.



                           [Remainder of Page Intentionally Left Blank]
  EXHIBIT G

LOCAL COUNCILS
Abraham Lincoln            Cimarron
Alabama-Florida            Circle Ten
Alamo Area                 Coastal Carolina
Allegheny Highlands        Coastal Georgia
Aloha                      Colonial Virginia
Andrew Jackson             Columbia-Montour
Anthony Wayne Area         Connecticut Rivers
Arbuckle Area              Connecticut Yankee
Atlanta Area               Conquistador
Baden-Powell               Cornhusker
Baltimore Area             Coronado Area
Bay Area                   Cradle of Liberty
Bay-Lakes                  Crater Lake
Black Hills Area           Crossroads of America
Black Swamp Area           Crossroads of the West
Black Warrior              Dan Beard
Blackhawk Area             Daniel Boone
Blue Grass                 Daniel Webster
Blue Mountain              De Soto Area
Blue Ridge                 Del-Mar-Va
Blue Ridge Mountains       Denver Area
Buckeye                    East Carolina
Buckskin                   East Texas Area
Bucktail                   Erie Shores
Buffalo Trace              Evangeline Area
Buffalo Trail              Far East
Caddo Area                 Five Rivers
Calcasieu Area             Flint River
California Inland Empire   French Creek
Cape Cod and Islands       Gamehaven
Cape Fear                  Garden State
Capitol Area               Gateway Area
Cascade Pacific            Georgia-Carolina
Catalina                   Glacier's Edge
Central Florida            Golden Empire
Central Georgia            Golden Gate Area
Central Minnesota          Golden Spread
Central North Carolina     Grand Canyon
Chattahoochee              Grand Columbia
Cherokee Area              Grand Teton
Cherokee Area              Great Alaska
Chester County             Great Rivers
Chickasaw                  Great Salt Lake
Chief Cornplanter          Great Smoky Mountain
Chief Seattle              Great Southwest
Chippewa Valley            Great Trail
Choctaw Area               Greater Alabama
Greater Hudson Valley          Michigan Crossroads
Greater Los Angeles Area       Mid-America
Greater New York               Middle Tennessee
Greater Niagara Frontier       Mid-Iowa
Greater St. Louis Area         Midnight Sun
Greater Tampa Bay Area         Minsi Trails
Greater Wyoming                Mississippi Valley
Greater Yosemite               Mobile Area
Green Mountain                 Monmouth
Greenwich                      Montana
Gulf Coast                     Moraine Trails
Gulf Stream                    Mount Baker
Hawk Mountain                  Mount Diablo Silverado
Hawkeye Area                   Mountain West
Heart of America               Mountaineer Area
Heart of New England           Muskingum Valley
Heart of Virginia              Narragansett
Hoosier Trails                 National Capital Area
Housatonic                     Nevada Area
Illowa                         New Birth of Freedom
Indian Nations                 North Florida
Indian Waters                  Northeast Georgia
Inland Northwest               Northeast Illinois
Iroquois Trail                 Northeast Iowa
Istrouma Area                  Northeastern Pennsylvania
Jayhawk Area                   Northern Lights
Jersey Shore                   Northern New Jersey
Juniata Valley                 Northern Star
Katahdin Area                  Northwest Georgia
Lake Erie                      Northwest Texas
Las Vegas Area                 Norwela
LaSalle                        Occoneechee
Last Frontier                  Ohio River Valley
Laurel Highlands               Old Hickory
Leatherstocking                Old North State
Lincoln Heritage               Orange County
Long Beach Area                Oregon Trail
Longhorn                       Ore-Ida
Longhouse                      Overland Trails
Longs Peak                     Ozark Trails
Los Padres                     Pacific Harbors
Louisiana Purchase             Pacific Skyline
Marin                          Palmetto
Mason-Dixon                    Pathway to Adventure
Mayflower                      Patriots’ Path
Mecklenburg County             Pee Dee Area
Miami Valley                   Pennsylvania Dutch


                           2
Piedmont                          Southeast Louisiana
Piedmont                          Southern Sierra
Pikes Peak                        Southwest Florida
Pine Burr Area                    Spirit of Adventure
Pine Tree                         Suffolk County
Pony Express                      Susquehanna
Potawatomi Area                   Suwannee River Area
Prairielands                      Tecumseh
Puerto Rico                       Texas Southwest
Pushmataha Area                   Texas Trails
Quapaw Area                       Theodore Roosevelt
Quivira                           Three Fires
Rainbow                           Three Harbors
Redwood Empire                    Three Rivers
Rio Grande                        Tidewater
Rip Van Winkle                    Transatlantic
Rocky Mountain                    Trapper Trails
Sagamore                          Tukabatchee Area
Sam Houston Area                  Tuscarora
Samoset                           Twin Rivers
San Diego-Imperial                Twin Valley
San Francisco Bay Area            Ventura County
Santa Fe Trail                    Verdugo Hills
Seneca Waterways                  Virginia Headwaters
Sequoia                           Voyageurs Area
Sequoyah                          W.D. Boyce
Shenandoah Area                   Washington Crossing
Silicon Valley Monterey Bay       West Tennessee Area
Simon Kenton                      Westark Area
Sioux                             Western Los Angeles County
Snake River                       Western Massachusetts
South Florida                     Westmoreland-Fayette
South Georgia                     Winnebago
South Plains                      Yocona Area
South Texas                       Yucca




                              3
         EXHIBIT H

RELATED NON-DEBTOR ENTITIES
Arrow WV, Inc.
Atikaki Youth Ventures Inc.
Atikokan Youth Ventures Inc.
BSA Asset Management, LLC
BSA Endowment Master Trust
Learning for Life
National Boy Scouts of America Foundation
               EXHIBIT I

HARTFORD INSURANCE SETTLEMENT AGREEMENT
SCHEDULE 1

ARTWORK
     SCHEDULE 2

BSA INSURANCE POLICIES
          SCHEDULE 3

LOCAL COUNCIL INSURANCE POLICIES
     SCHEDULE 4

OIL AND GAS INTERESTS
                              Summary report:
  Litera® Change-Pro for Word 10.13.1.5 Document comparison done on
                           5/16/2021 2:27:35 PM
Style name: 2_WC_StandardSet
Intelligent Table Comparison: Active
Original DMS: iw://AMERICAS_DMS/AMERICAS/107117350/6
Modified DMS: iw://AMERICAS_DMS/AMERICAS/107373624/6
Changes:
Add                                                   500
Delete                                                418
Move From                                             7
Move To                                               7
Table Insert                                          2
Table Delete                                          0
Table moves to                                        0
Table moves from                                      0
Embedded Graphics (Visio, ChemDraw, Images etc.)      0
Embedded Excel                                        0
Format changes                                        0
Total Changes:                                        934
